Exhibit 10.1

 

Execution Version

 

Published CUSIP Number: 00507XAA3

 

CREDIT AGREEMENT

 

Dated as of October 11, 2013

 

among

 

ACTIVISION BLIZZARD, INC.,
as the Borrower,

 

THE GUARANTORS PARTY HERETO FROM TIME TO TIME

 

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer,

 

THE OTHER LENDERS PARTY HERETO FROM TIME TO TIME,

 

J.P. MORGAN SECURITIES LLC,
as Syndication Agent,

 

and

 

BANK OF AMERICA MERRILL LYNCH and

J.P. MORGAN SECURITIES LLC,
as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------

 

GOLDMAN SACHS & CO.,

HSBC SECURITIES (USA) INC.,

MITSUBISHI UFJ SECURITIES (USA), INC.,

MIZUHO SECURITIES USA INC.,

RBC CAPITAL MARKETS(1),

SUNTRUST BANK, and

U.S. BANK NATIONAL ASSOCIATION

as Co-Documentation Agents

 

 

--------------------------------------------------------------------------------

(1)  RBC Capital Markets is a brand name for the capital markets business of
Royal Bank of Canada and its Affiliates.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

Section 1.01

Defined Terms

1

Section 1.02

Other Interpretive Provisions

52

Section 1.03

Accounting Terms

53

Section 1.04

Rounding

53

Section 1.05

References to Agreements, Laws, Etc.

53

Section 1.06

Times of Day

54

Section 1.07

Timing of Payment of Performance

54

Section 1.08

Pro Forma and Other Calculations

54

Section 1.09

Letter of Credit Amounts

56

 

 

 

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

 

 

 

Section 2.01

The Loans

56

Section 2.02

Borrowings, Conversions and Continuations of Loans

56

Section 2.03

Letters of Credit

58

Section 2.04

Swing Line Loans

68

Section 2.05

Prepayments

71

Section 2.06

Termination or Reduction of Commitments

74

Section 2.07

Repayment of Loans

75

Section 2.08

Interest

75

Section 2.09

Fees

76

Section 2.10

Computation of Interest and Fees

77

Section 2.11

Evidence of Indebtedness

77

Section 2.12

Payments Generally

78

Section 2.13

Sharing of Payments

80

Section 2.14

Incremental Credit Extensions

81

Section 2.15

Refinancing Amendments

83

Section 2.16

Extension Offers

84

Section 2.17

Defaulting Lenders

88

 

 

 

ARTICLE III.

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

 

 

 

Section 3.01

Taxes

88

Section 3.02

Illegality

91

Section 3.03

Inability to Determine Rates

92

Section 3.04

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar Rate
Loans

93

 

i

--------------------------------------------------------------------------------


 

Section 3.05

Funding Losses

94

Section 3.06

Matters Applicable to All Requests for Compensation

94

Section 3.07

Replacement of Lenders under Certain Circumstances

96

Section 3.08

Survival

96

 

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

 

 

Section 4.01

Conditions of Initial Credit Extension

96

Section 4.02

Conditions to All Credit Extensions After the Closing Date

100

 

 

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

 

 

 

Section 5.01

Existence, Qualification and Power; Compliance with Laws

101

Section 5.02

Authorization; No Contravention

101

Section 5.03

Governmental Authorization; Other Consents

101

Section 5.04

Binding Effect

102

Section 5.05

Financial Statements; No Material Adverse Effect

102

Section 5.06

Litigation

102

Section 5.07

No Default

103

Section 5.08

Ownership of Property; Liens

103

Section 5.09

Environmental Compliance

103

Section 5.10

Taxes

104

Section 5.11

ERISA Compliance

104

Section 5.12

Subsidiaries; Equity Interests

105

Section 5.13

Margin Regulations; Investment Company Act

105

Section 5.14

Disclosure

105

Section 5.15

Patriot Act and OFAC

106

Section 5.16

Intellectual Property; Licenses, Etc.

107

Section 5.17

Solvency

107

Section 5.18

Subordination of Subordinated Indebtedness

107

Section 5.19

FCPA

108

Section 5.20

Security Documents

108

Section 5.21

Use of Proceeds

109

 

 

 

ARTICLE VI.

AFFIRMATIVE COVENANTS

 

 

 

Section 6.01

Financial Statements

109

Section 6.02

Certificates; Other Information

110

Section 6.03

Notices

112

Section 6.04

Payment of Taxes

112

Section 6.05

Preservation of Existence, Etc.

112

Section 6.06

Maintenance of Properties

112

Section 6.07

Maintenance of Insurance

113

Section 6.08

Compliance with Laws

113

 

ii

--------------------------------------------------------------------------------


 

Section 6.09

Books and Records

113

Section 6.10

Inspection Rights

113

Section 6.11

Additional Collateral; Additional Guarantors

114

Section 6.12

Compliance with Environmental Laws

116

Section 6.13

Further Assurances and Post-Closing Conditions

116

Section 6.14

Designation of Subsidiaries

117

Section 6.15

ERISA Reports

118

Section 6.16

Use of Proceeds

118

Section 6.17

Maintenance of Ratings

118

Section 6.18

Lender Calls

118

Section 6.19

Amber Holding

119

 

 

 

ARTICLE VII.

NEGATIVE COVENANTS

 

 

 

Section 7.01

Liens

119

Section 7.02

Incurrence of Indebtedness and Issuance of Disqualified Stock and Preferred
Stock

123

Section 7.03

Fundamental Changes

129

Section 7.04

Dispositions

131

Section 7.05

Restricted Payments

133

Section 7.06

Change in Nature of Business

138

Section 7.07

Transactions with Affiliates

139

Section 7.08

Burdensome Agreements

140

Section 7.09

Financial Covenant

142

Section 7.10

Accounting Changes

142

 

 

 

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

 

 

 

Section 8.01

Events of Default

143

Section 8.02

Remedies Upon Event of Default

145

Section 8.03

Exclusion of Immaterial Subsidiaries

146

Section 8.04

Application of Funds

147

 

 

 

ARTICLE IX.

ADMINISTRATIVE AGENT AND OTHER AGENTS

 

 

 

Section 9.01

Appointment and Authority

148

Section 9.02

Delegation of Duties

148

Section 9.03

Exculpatory Provisions

148

Section 9.04

Reliance by Administrative Agent

149

Section 9.05

Non-Reliance on Administrative Agent and Other Lenders

150

Section 9.06

Rights as a Lender

150

Section 9.07

Resignation of Administrative Agent

150

Section 9.08

Administrative Agent May File Proofs of Claim

151

Section 9.09

Collateral and Guaranty Matters

152

 

iii

--------------------------------------------------------------------------------


 

Section 9.10

No Other Duties, Etc.

153

Section 9.11

Treasury Services Agreements and Secured Hedge Agreements

153

Section 9.12

Withholding Tax

154

 

 

 

ARTICLE X.

MISCELLANEOUS

 

 

 

Section 10.01

Amendments, Etc.

154

Section 10.02

Notices; Effectiveness; Electronic Communications

156

Section 10.03

No Waiver; Cumulative Remedies; Enforcement

159

Section 10.04

Expenses; Indemnity; Damage Waiver

159

Section 10.05

Payments Set Aside

161

Section 10.06

Successors and Assigns

162

Section 10.07

Treatment of Certain Information; Confidentiality

168

Section 10.08

Setoff

169

Section 10.09

Interest Rate Limitation

169

Section 10.10

Counterparts; Effectiveness

170

Section 10.11

Integration

170

Section 10.12

Survival of Representations and Warranties

170

Section 10.13

Replacement of Lenders

170

Section 10.14

Severability

171

Section 10.15

GOVERNING LAW

172

Section 10.16

WAIVER OF RIGHT TO TRIAL BY JURY

172

Section 10.17

Binding Effect

173

Section 10.18

No Advisory or Fiduciary Responsibility

173

Section 10.19

Lender Action

174

Section 10.20

USA Patriot Act

174

Section 10.21

Electronic Execution of Assignments and Certain Other Documents

174

 

 

 

ARTICLE XI.

GUARANTEE

 

 

 

Section 11.01

The Guarantee

174

Section 11.02

Obligations Unconditional

175

Section 11.03

Reinstatement

176

Section 11.04

Subrogation; Subordination

176

Section 11.05

Remedies

177

Section 11.06

Instrument for the Payment of Money

177

Section 11.07

Continuing Guarantee

177

Section 11.08

General Limitation on Guarantee Obligations

177

Section 11.09

Release of Guarantors

177

Section 11.10

Right of Contribution

178

Section 11.11

Subject to Intercreditor Agreement

178

Section 11.12

Keepwell

178

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

 

 

1.01A

Commitments

 

 

1.01E

Existing Investments

 

 

4.01(a)

Post-Closing Requirements

 

 

5.08

Ownership of Property

 

 

5.09(b)

Environmental Matters

 

 

5.09(d)

Environmental Actions

 

 

5.12

Subsidiaries and Other Equity Investments

 

 

6.13(a)

Certain Collateral Documents

 

 

7.01(b)

Existing Liens

 

 

7.02(b)

Existing Indebtedness

 

 

10.02

Administrative Agent’s Office, Certain Addresses for Notices

 

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

Form of

 

 

 

 

 

 

 

A

Committed Loan Notice

 

 

B

Swing Line Loan Notice

 

 

C-1

Term Note

 

 

C-2

Revolving Credit Note

 

 

C-3

Swing Line Note

 

 

D

Compliance Certificate

 

 

E

Assignment and Assumption

 

 

F

Security Agreement

 

 

G-1

Perfection Certificate

 

 

G-2

Perfection Certificate Supplement

 

 

H

Intercompany Note

 

 

I-1

Intercreditor Agreement

 

 

I-2

Second Lien Intercreditor Agreement

 

 

J

United States Tax Compliance Certificate

 

 

K

Solvency Certificate

 

 

L

Loan Offer Provisions

 

 

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (this “Agreement”) is entered into as of October 11, 2013,
among Activision Blizzard, Inc. (together with its successors and assigns, the
“Borrower”), the Guarantors party hereto from time to time, BANK OF AMERICA,
N.A., as Administrative Agent, Collateral Agent, the Swing Line Lender and an
L/C Issuer, JPMORGAN CHASE BANK, N.A., as an L/C Issuer, and each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”).

 

PRELIMINARY STATEMENTS

 

The Borrower has requested that (i) on the Closing Date, the Term Lenders lend
to the Borrower Term Loans in an initial principal amount of $2,500,000,000 in
order to pay for the Stock Buy-Back and to finance costs and expenses incurred
in connection with the Transaction and (ii) from time to time, the Revolving
Credit Lenders make Revolving Credit Loans and Swing Line Loans to the Borrower
and the L/C Issuers issue on the account of the Borrower and its Subsidiaries
Letters of Credit.

 

The applicable Lenders have indicated their willingness to lend, and the L/C
Issuers have indicated their willingness to issue Letters of Credit, in each
case, on the terms and subject to the conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I.
Definitions and Accounting Terms

 

Section 1.01                             Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Accounting Opinion” has the meaning set forth in Section 6.01(a).

 

“Acquired Indebtedness” means, with respect to any specified Person,

 

(a)                                 Indebtedness of any other Person existing at
the time such other Person is merged with or into or became a Restricted
Subsidiary of such specified Person, including Indebtedness incurred in
connection with, or in contemplation of, such other Person merging with or into
or becoming a Restricted Subsidiary of such specified Person, and

 

(b)                                 Indebtedness secured by a Lien encumbering
any asset acquired by such specified Person.

 

“Additional Lender” has the meaning set forth in Section 2.14(a).

 

“Additional Refinancing Lender” means, at any time, any bank, financial
institution or other institutional lender or investor that, in any case, is not
an existing Lender and that agrees to

 

--------------------------------------------------------------------------------


 

provide any portion of Credit Agreement Refinancing Indebtedness pursuant to a
Refinancing Amendment in accordance with Section 2.15, provided that each
Additional Refinancing Lender shall be subject to the approval of the
Administrative Agent, such approval not to be unreasonably withheld or delayed,
to the extent that any such consent would be required from the Administrative
Agent under Section 10.06(b)(iii)(B) for an assignment of Loans to such
Additional Refinancing Lender and in the case of Other Revolving Credit
Commitments with respect to the Revolving Credit Facility, the Swing Line Lender
and L/C Issuer, solely to the extent such consent would be required for any
assignment to such Lender.

 

“Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 10.02, or such other address or account as the
Administrative Agent may from time to time notify the Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” of any specified Person, means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

 

“Agent Parties” has the meaning set forth in Section 10.02(c).

 

“Agents” means, collectively, the Administrative Agent, the Collateral Agent and
the Syndication Agent.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this credit agreement, as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time.

 

“Amber Holding” means Amber Holding Subsidiary Co.

 

“Anti-Terrorism Laws” has the meaning set forth in Section 5.15.

 

“Applicable Indebtedness” has the meaning set forth in the definition of
“Weighted Average Life to Maturity.”

 

“Applicable Percentage” means with respect to any Revolving Credit Lender, the
percentage of the total Revolving Credit Commitments represented by such
Revolving Credit Lender’s Revolving Credit Commitment.  If the Revolving Credit
Commitments have terminated or

 

2

--------------------------------------------------------------------------------


 

expired, the Applicable Percentages shall be determined based upon the Revolving
Credit Commitments most recently in effect, giving effect to any assignments.

 

“Applicable Period” has the meaning set forth in the definition of “Applicable
Rate.”

 

“Applicable Rate” means a percentage per annum equal to:

 

(a)                                 with respect to Term Loans, 2.50% in the
case of Eurodollar Rate Loans and 1.50% in the case of Base Rate Loans.

 

(b)                                 with respect to Revolving Credit Loans,
unused Revolving Credit Commitments and Letter of Credit fees, (i) until
delivery of financial statements for the first full fiscal quarter commencing on
or after the Closing Date pursuant to Section 6.01, (A) for Eurodollar Rate
Loans, 2.25%, (B) for Base Rate Loans, 1.25%, (C) for Letter of Credit fees,
2.25% and (D) for unused commitment fees, 0.250% and (ii) thereafter, the
following percentages per annum (less, in the case of Letter of Credit fees, the
fronting fee payable in respect of the applicable Letter of Credit), based upon
the Consolidated Secured Debt Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):

 

Applicable Rate

 

Pricing
Level

 

Consolidated Secured 
Debt Ratio

 

Eurodollar
Rate and Letter
of Credit Fees

 

Base Rate

 

Unused
Commitment
Fee Rate

 

1

 

<2.00:1.00

 

2.25

%

1.25

%

0.250

%

2

 

>2.00:1.00

 

2.50

%

1.50

%

0.375

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Secured Debt Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(a); provided that, upon the request of the Required
Lenders, the highest Pricing Level shall apply (x) as of the first Business Day
after the date on which a Compliance Certificate was required to have been
delivered but was not delivered, and shall continue to so apply up to and
including the date on which such Compliance Certificate is so delivered (and
thereafter the Pricing Level otherwise determined in accordance with this
definition shall apply) and (y) as of the first Business Day after an Event of
Default under Section 8.01(a) shall have occurred and be continuing, and shall
continue to so apply up to but excluding the date on which such Event of Default
is cured or waived (and thereafter the Pricing Level otherwise determined in
accordance with this definition shall apply).

 

In the event that any Compliance Certificate is shown by the Administrative
Agent to be inaccurate (whether as a result of an inaccuracy in the financial
statements on which such Compliance Certificate is based, a mistake in
calculating the applicable Consolidated Secured Debt Ratio or otherwise) at any
time that this Agreement is in effect and any Loans or Commitments are
outstanding such that the Applicable Rate for any period (an “Applicable
Period”) should have been higher than the Applicable Rate applied for such
Applicable Period, then (i) the Borrower shall promptly (and in no event later
than five (5) Business Days thereafter) deliver to the

 

3

--------------------------------------------------------------------------------


 

Administrative Agent a corrected Compliance Certificate for such Applicable
Period, (ii) the Applicable Rate shall be determined by reference to the
corrected Compliance Certificate (but in no event shall the Lenders owe any
amounts to the Borrower), and (iii) the Borrower shall pay to the Administrative
Agent promptly upon demand (and in no event later than five (5) Business Days
after demand) any additional interest owing as a result of such increased
Applicable Rate for such Applicable Period, which payment shall be promptly
applied by the Administrative Agent in accordance with the terms hereof. 
Notwithstanding anything to the contrary in this Agreement, any additional
interest hereunder shall not be due and payable until demand is made for such
payment pursuant to clause (iii) above and accordingly, any nonpayment of such
interest as a result of any such inaccuracy shall not constitute a Default
(whether retroactively or otherwise), and no such amounts shall be deemed
overdue (and no amounts shall accrue interest at the Default Rate), at any time
prior to the date that is five (5) Business Days following such demand.  The
Borrower’s Obligations under this paragraph shall survive the termination of the
Aggregate Commitments and the repayment of all other Obligations hereunder.

 

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to Letters of Credit, (i) the
relevant L/C Issuers and (ii) the Revolving Credit Lenders and (c) with respect
to the Swing Line Facility, (i) the relevant Swing Line Lender and (ii) if any
Swing Line Loans are outstanding pursuant to Section 2.04(a), the Revolving
Credit Lenders.

 

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

 

“Arrangers” means Bank of America, N.A., an affiliate of Merrill Lynch, Pierce,
Fenner & Smith Incorporated and J.P. Morgan Securities LLC, in their capacities
as lead arranger and lead bookrunners.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignees” has the meaning set forth in Section 10.06(b).

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)(iii), and accepted by the Administrative Agent, in
substantially the form of Exhibit E hereto or any other form (including
electronic documentation generated by MarkitClear or other electronic platform)
approved by the Administrative Agent.

 

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.

 

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

 

4

--------------------------------------------------------------------------------


 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries as of each of December 31, 2012 and 2011, and
the related audited consolidated statements of income, of changes in
shareholders’ equity and of cash flows for the Borrower and its Subsidiaries for
the fiscal years ended December 31, 2012, 2011 and 2010, respectively.

 

“Auto-Extension Letter of Credit” has the meaning set forth in
Section 2.03(b)(iii).

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%; provided that for purposes
of this clause (c), the Base Rate with respect to Term Loans will be deemed not
to be less than 1.75%.  The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrower” has the meaning set forth in the introductory paragraph to this
Agreement.

 

“Borrower Materials” has the meaning assigned to such term in Section 6.02.

 

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, or a
Term Borrowing, as the context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and if
such day relates to any interest rate settings as to a Eurodollar Rate Loan, any
fundings, disbursements, settlements and payments in respect of any such
Eurodollar Rate Loan, or any other dealings to be carried out pursuant to this
Agreement in respect of any such Eurodollar Rate Loan, means any such day on
which dealings in deposits are conducted by and between banks in the London
interbank eurodollar market.

 

“Capital Stock” means:

 

(a)                                 in the case of a corporation, corporate
stock;

 

(b)                                 in the case of an association or business
entity, any and all shares, interests, participations, rights or other
equivalents (however designated) of corporate stock;

 

(c)                                  in the case of a partnership or limited
liability company, partnership or membership interests (whether general or
limited); and

 

5

--------------------------------------------------------------------------------


 

(d)                                 any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person.

 

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a capital lease that would
at such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) in accordance with GAAP as in
effect on the Closing Date.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases; provided that for all purposes
hereunder the amount of obligations under any Capitalized Lease shall be the
amount thereof accounted for as a liability in accordance with GAAP as in effect
on the Closing Date.

 

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by a Person and
its Restricted Subsidiaries during such period in respect of purchased software
or internally developed software and software enhancements that, in conformity
with GAAP, are or are required to be reflected as capitalized costs on the
consolidated balance sheet of such Person and such Subsidiaries (for the
avoidance doubt, this excludes software development costs in accordance with
FASB guidance for costs of computer software to be sold, leased, or otherwise
marketed under Accounting Standards Codification Subtopic 985-20).

 

“Cash Collateral” has the meaning specified in Section 2.03(g).

 

“Cash Collateral Account” means a blocked account at Bank of America, N.A. (or
another commercial bank selected in compliance with Section 9.09) in the name of
the Administrative Agent and under the sole dominion and control of the
Administrative Agent, and otherwise established in a manner satisfactory to the
Administrative Agent.

 

“Cash Collateralize” has the meaning specified in Section 2.03(g).

 

“Cash Equivalents” means:

 

(a)                                 United States dollars;

 

(b)                                 (A) euro, or any national currency of any
participating member state of the EMU; or

 

(B)                               in the case of any Foreign Subsidiary that is
a Restricted Subsidiary, such local currencies held by them from time to time in
the ordinary course of business;

 

(c)                                  securities issued or directly and fully and
unconditionally guaranteed or insured by the U.S. government or any agency or
instrumentality thereof the securities of which are unconditionally guaranteed
as a full faith and credit obligation of such government with maturities of
24 months or less from the date of acquisition;

 

6

--------------------------------------------------------------------------------


 

(d)                                 certificates of deposit, time deposits and
dollar time deposits with maturities of one year or less from the date of
acquisition, bankers’ acceptances with maturities not exceeding one year and
overnight bank deposits, in each case with any commercial bank having capital
and surplus of not less than $500.0 million in the case of U.S. banks and
$100.0 million (or the U.S. dollar equivalent as of the date of determination)
in the case of non-U.S. banks;

 

(e)                                  repurchase obligations for underlying
securities of the types described in clauses (c) and (d) entered into with any
financial institution meeting the qualifications specified in clause (d) above;

 

(f)                                   commercial paper rated at least P-1 by
Moody’s or at least A-1 by S&P and in each case maturing within 24 months after
the date of creation thereof;

 

(g)                                  marketable short-term money market and
similar securities having a rating of at least P-2 or A-2 from either Moody’s or
S&P, respectively (or, if at any time neither Moody’s nor S&P shall be rating
such obligations, an equivalent rating from another Rating Agency) and in each
case maturing within 24 months after the date of creation thereof;

 

(h)                                 investment funds investing 95% of their
assets in securities of the types described in clauses (a) through (g) above and
(i) through (k) below);

 

(i)                                     readily marketable direct obligations
issued by any state, commonwealth or territory of the United States or any
political subdivision or taxing authority thereof having an Investment Grade
Rating from either Moody’s or S&P with maturities of 24 months or less from the
date of acquisition;

 

(j)                                    Indebtedness or Preferred Stock issued by
Persons with a rating of “A” or higher from S&P or “A2” or higher from Moody’s
with maturities of 24 months or less from the date of acquisition; and

 

(k)                                 Investments with average maturities of
24 months or less from the date of acquisition in money market funds rated AAA-
(or the equivalent thereof) or better by S&P or Aaa3 (or the equivalent thereof)
or better by Moody’s.

 

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (a) and
(b) above, provided that such amounts are converted into any currency listed in
clauses (a) and (b) as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts.

 

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

 

7

--------------------------------------------------------------------------------


 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as subsequently amended.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

 

“CFC Holdco” means a Domestic Subsidiary that has no material assets other than
the equity of one or more Foreign Subsidiaries that are CFCs.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

 

“Change of Control” means any of the following:

 

(a)                                 the sale, lease or transfer, in one or a
series of related transactions, of all or substantially all of the assets of the
Borrower and its Subsidiaries, taken as a whole, to any Person;

 

(b)                                 the Borrower becomes aware of (by way of a
report or any other filing pursuant to Section 13(d) of the Exchange Act, proxy,
vote, written notice or otherwise) the acquisition by any Person or group
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange
Act), including any group acting for the purpose of acquiring, holding or
disposing of securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act, or any successor provision) in a single transaction or in a
related series of transactions, by way of merger, consolidation or other
business combination or purchase of beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act, or any successor provision) of a majority or
more of the total voting power of the Voting Stock of the Borrower;

 

(c)                                  the approval of any plan or proposal for
the winding up or liquidation of the Borrower; or

 

8

--------------------------------------------------------------------------------


 

(d)                                 a “change of control” (or similar event)
shall occur under the Senior Notes, any Indebtedness for borrowed money
permitted under Section 7.02 with an aggregate principal amount in excess of the
Threshold Amount or any Permitted Refinancing Indebtedness in respect of any of
the foregoing or any Disqualified Stock.

 

For purposes of this definition, any direct or indirect holding company of the
Borrower shall not itself be considered a “Person” or “group” for purposes of
clause (b) above; provided that no “Person” or “group” beneficially owns,
directly or indirectly, more than a majority of the total voting power of the
Voting Stock of such holding company.

 

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Revolving Credit Lenders or Term Lenders, (b) when used with respect to
Commitments, refers to whether such Commitments are Revolving Credit Commitments
or Term Commitments, and (c) when used with respect to Loans or a Borrowing,
refers to whether such Loans, or the Loans comprising such Borrowing, are
Revolving Credit Loans or Term Loans.

 

“Closing Date” means October 11, 2013.

 

“Closing Fee” has the meaning set forth in Section 2.09(b).

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

“Collateral” means the “Collateral” as defined in the Security Agreement, all
the “Collateral” or “Pledged Assets” as defined in any other Collateral Document
and any other assets a Lien in which is granted or purported to be granted
pursuant to any Collateral Documents.

 

“Collateral Agent” means Bank of America, in its capacity as collateral agent or
pledgee in its own name under any of the Loan Documents, or any successor
collateral agent.

 

“Collateral Documents” means, collectively, the Security Agreement, each of the
Mortgages, collateral assignments, security agreements, pledge agreements, the
Intellectual Property Security Agreements or other similar agreements delivered
to the Administrative Agent and the Lenders pursuant to Section 6.11 or
Section 6.13, and each of the other agreements, instruments or documents that
creates or purports to create a Lien in favor of the Collateral Agent for the
benefit of the Secured Parties.

 

“Commitment” means a Term Commitment or a Revolving Credit Commitment of any
Class or of multiple Classes, as the context may require.

 

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A hereto.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

9

--------------------------------------------------------------------------------


 

“Company Material Adverse Effect” means any fact, effect, change, event or
circumstance that (i) materially adversely affects the business, financial
condition or results of operations of the Borrower and its Subsidiaries, taken
as a whole; provided, however, that any fact, effect, change, event or
circumstance arising from or related to (except, in the case of clauses (a),
(b), (c), (d), (e), (f) or (i) below, to the extent disproportionately affecting
the Borrower and its Subsidiaries, taken as a whole, relative to other companies
in the industries in which the Borrower and its Subsidiaries operate, in which
case only the incremental disproportionate effect shall be taken into account):
(a) conditions affecting the United States economy, or any other national or
regional economy or the global economy generally, (b) political conditions (or
changes in such conditions) in the United States or any other country or region
in the world or acts of war, sabotage or terrorism (including any escalation or
general worsening of any such acts of war, sabotage or terrorism) in the United
States or any other country or region of the world occurring after the date
hereof, (c) changes in the financial, credit, banking or securities markets in
the United States or any other country or region in the world (including any
disruption thereof and any decline in the price of any security or any market
index), (d) changes required by United States generally accepted accounting
principles or other accounting standards (or interpretations thereof),
(e) changes in any laws or other binding directives issued by any governmental
entity (or interpretations thereof), (f) changes that are generally applicable
to the industries in which the Borrower and its Subsidiaries operate, (g) any
failure by the Borrower to meet any internal or published projections, forecasts
or revenue or earnings predictions for any period ending on or after the date of
the Stock Purchase Agreement or any decline in the market price or trading
volume of the Borrower’s stock (provided that the underlying causes of any such
failure or decline may be considered in determining whether a Company Material
Adverse Effect has occurred or would reasonably be expected to occur to the
extent not otherwise excluded by another exception herein), (h) the public
announcement or consummation of the Stock Buy-Back or any of the transactions
contemplated by the Stock Purchase Agreement (including as to the identity of
the parties thereto), (i) the occurrence of natural disasters or (j) any action
required by the terms of the Stock Purchase Agreement or with the prior written
consent or at the direction of the other parties thereto and the Arrangers,
shall not be taken into account in determining whether a Company Material
Adverse Effect has occurred or would reasonably be expected to occur, or
(ii) would prevent the Borrower from consummating the transactions contemplated
by the Stock Purchase Agreement.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D hereto.

 

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person, for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees and Capitalized
Software Expenditures and amortization of unrecognized prior service costs and
actuarial gains and losses related to pensions and other post-employment
benefits, of such Person and its Restricted Subsidiaries for such period on a
consolidated basis and otherwise determined in accordance with GAAP.

 

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:

 

10

--------------------------------------------------------------------------------


 

(a)                                 increased (without duplication) by:

 

(A)                               provision for taxes based on income or profits
or capital gains, including, without limitation, federal, state, non-U.S.
franchise, excise, value added and similar taxes and foreign withholding taxes
of such Person paid or accrued during such period, including any penalties and
interest relating to such taxes or arising from any tax examinations, deducted
(and not added back) in computing Consolidated Net Income; plus

 

(B)                               Fixed Charges of such Person for such period
(including (x) net losses on Hedging Obligations or other derivative instruments
entered into for the purpose of hedging interest rate risk and (y) costs of
surety bonds in connection with financing activities, in each case, to the
extent included in Fixed Charges), together with items excluded from the
definition of “Consolidated Interest Expense” pursuant to clauses (a)(A) through
(a)(C) thereof, to the extent the same was deducted (and not added back) in
calculating such Consolidated Net Income; plus

 

(C)                               Consolidated Depreciation and Amortization
Expense of such Person for such period to the extent the same were deducted (and
not added back) in computing Consolidated Net Income; plus

 

(D)                               any fees, expenses or charges (other than
depreciation or amortization expense) related to any Equity Offering, Permitted
Investment, acquisition, disposition, recapitalization or the incurrence or
repayment of Indebtedness permitted to be incurred in accordance with this
Agreement (including a refinancing thereof) (whether or not successful),
including (i) such fees, expenses or charges related to the offering of the
Senior Notes and the initial Credit Extensions hereunder, (ii) any amendment or
other modification of the Senior Notes, and, in each case, deducted (and not
added back) in computing Consolidated Net Income and (iii) commissions,
discounts, yield and other fees and charges (including any interest expense)
related to any Receivables Facility; plus

 

(E)                                the amount of any restructuring charge or
reserve deducted (and not added back) in such period in computing Consolidated
Net Income, including any restructuring costs incurred in connection with
acquisitions, mergers or consolidations after the Closing Date, costs related to
the closure and/or consolidation of facilities, retention charges, systems
establishment costs and excess pension charges, excluding, for the avoidance of
doubt, development costs in connection with unreleased products; plus

 

(F)                                 any other non-cash charges, including any
write offs or write downs, reducing Consolidated Net Income for such period
(provided that if any such non-cash charges represent an accrual or reserve for
potential cash items in any future period, the cash payment in respect thereof
in such future period shall be subtracted from Consolidated EBITDA in such
future period to the extent paid,

 

11

--------------------------------------------------------------------------------


 

but excluding from this proviso, for the avoidance of doubt, amortization of a
prepaid cash item that was paid in a prior period); plus

 

(G)                               the amount of any minority interest expense
consisting of Subsidiary income attributable to minority equity interests of
third parties in any non-Wholly-Owned Subsidiary deducted (and not added back)
in such period in calculating Consolidated Net Income; plus

 

(H)                              the amount of loss on sale of receivables and
related assets to the Receivables Subsidiary in connection with a Receivables
Facility; plus

 

(I)                                   any costs or expense incurred by the
Borrower or a Restricted Subsidiary pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, to the extent that such cost
or expenses are funded with cash proceeds contributed to the capital of the
Borrower or net cash proceeds of an issuance of Equity Interest of the Borrower
(other than Disqualified Stock) solely to the extent that such net cash proceeds
are excluded from the calculation set forth in Section 7.05(a)(3); plus

 

(J)                                   the amount of cost savings, operating
expense reductions, other operating improvements and initiatives and synergies
projected by the Borrower in good faith to be reasonably anticipated to be
realizable or a plan for realization shall have been established within 18
months of the date thereof (which will be added to Consolidated EBITDA as so
projected until fully realized and calculated on a pro forma basis as though
such cost savings, operating expense reductions, other operating improvements
and initiatives and synergies had been realized on the first day of such
period), net of the amount of actual benefits realized during such period from
such actions; provided that all steps have been taken for realizing such cost
savings and such cost savings are reasonably identifiable and factually
supportable (in the good faith determination of the Borrower);

 

(b)                                 decreased by (without duplication) non-cash
gains increasing Consolidated Net Income of such Person for such period,
excluding any non-cash gains to the extent they represent the reversal of an
accrual or reserve for a potential cash item that reduced Consolidated EBITDA in
any prior period; and

 

(c)                                  increased or decreased by (without
duplication):

 

(A)                               any net gain or loss resulting in such period
from Hedging Obligations and the application of Financial Accounting
Codification No. 815-Derivatives and Hedging; plus or minus, as applicable, and

 

(B)                               any net gain or loss resulting in such period
from currency translation gains or losses related to currency remeasurements of
Indebtedness (including

 

12

--------------------------------------------------------------------------------


 

any net loss or gain resulting from hedge agreements for currency exchange
risk).

 

“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:

 

(a)                                 consolidated interest expense of such Person
and its Restricted Subsidiaries for such period, to the extent such expense was
deducted (and not added back) in computing Consolidated Net Income (including
(i) amortization of original issue discount resulting from the issuance of
Indebtedness at less than par, (ii) all commissions, discounts and other fees
and charges owed with respect to letters of credit or bankers acceptances,
(iii) non-cash interest expense (but excluding any non-cash interest expense
attributable to the movement in the mark to market valuation of Hedging
Obligations or other derivative instruments pursuant to GAAP), (iv) the interest
component of Capitalized Lease Obligations, and (v) net payments, if any,
pursuant to interest rate Hedging Obligations with respect to Indebtedness, and
excluding (A) amortization of deferred financing fees, debt issuance costs,
commissions, fees and expenses, (B) any expensing of bridge, commitment and
other financing fees and (C) commissions, discounts, yield and other fees and
charges (including any interest expense) related to any Receivables Facility);
plus

 

(b)                                 consolidated capitalized interest of such
Person and such Subsidiaries for such period, whether paid or accrued; less

 

(c)                                  interest income of such Person and such
Subsidiaries for such period.

 

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.

 

“Consolidated Net Income” means, with respect to any Person for any period, the
Net Income of such Person and its Restricted Subsidiaries for such period, on a
consolidated basis, and otherwise determined in accordance with GAAP; provided,
however, that, without duplication:

 

(a)                                 any after-tax effect of extraordinary,
non-recurring or unusual gains or losses (less all fees and expenses relating
thereto) or expenses (including relating to the Transaction), severance,
relocation costs and curtailments or modifications to pension and
post-retirement employee benefit plans shall be excluded,

 

(b)                                 the Net Income for such period shall not
include the cumulative effect of a change in accounting principles during such
period, including changes from international financial reporting standards to
United States financial reporting standards,

 

13

--------------------------------------------------------------------------------


 

(c)                                  any after-tax effect of income (loss) from
disposed or discontinued operations and any net after-tax gains or losses on
disposal of disposed, abandoned or discontinued operations shall be excluded,

 

(d)                                 any after-tax effect of gains or losses
(less all fees and expenses relating thereto) attributable to asset dispositions
other than in the ordinary course of business, as determined in good faith by
the Borrower, shall be excluded,

 

(e)                                  the Net Income for such period of any
Person that is not a Subsidiary, or is an Unrestricted Subsidiary, or that is
accounted for by the equity method of accounting, shall be excluded; provided
that Consolidated Net Income of the Borrower shall be increased by the amount of
dividends or distributions or other payments that are actually paid in cash (or
to the extent converted into cash or Cash Equivalents) to the Borrower or a
Restricted Subsidiary in respect of such period,

 

(f)                                   solely for the purpose of determining the
amount available for Restricted Payments under Section 7.05(a)(3), the Net
Income for such period of any Restricted Subsidiary (other than any Guarantor)
shall be excluded if the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of its Net Income is not at the date
of determination wholly permitted without any prior governmental approval (which
has not been obtained) or, directly or indirectly, by the operation of the terms
of its charter or any agreement, instrument, judgment, decree, order, statute,
rule, or governmental regulation applicable to that Restricted Subsidiary or its
stockholders, unless such restriction with respect to the payment of dividends
or similar distributions has been legally waived; provided that Consolidated Net
Income of the Borrower will be increased by the amount of dividends or other
distributions or other payments actually paid in cash (or to the extent
converted into cash or Cash Equivalents) to the Borrower or a Restricted
Subsidiary thereof in respect of such period, to the extent not already included
therein,

 

(g)                                  effects of purchase accounting adjustments
(including the effects of such adjustments pushed down to such Person and such
Subsidiaries) in component amounts required or permitted by GAAP, resulting from
the application of purchase accounting in relation to the Transaction or any
consummated acquisition or the amortization or write-off of any amounts thereof,
net of taxes, shall be excluded,

 

(h)                                 any after-tax effect of income (loss) from
the early extinguishment of Indebtedness or Hedging Obligations or other
derivative instruments shall be excluded,

 

(i)                                     any impairment charge or asset
write-off, in each case, pursuant to GAAP and the amortization of intangibles
arising pursuant to GAAP shall be excluded,

 

(j)                                    any non-cash compensation expense
recorded from grants of stock appreciation or similar rights, stock options,
restricted stock or other rights shall be excluded

 

(k)                                 any fees and expenses incurred during such
period, or any amortization thereof for such period, in connection with the
Transaction and any acquisition,

 

14

--------------------------------------------------------------------------------


 

Investment, Disposition, issuance or repayment of Indebtedness, issuance of
Equity Interests, refinancing transaction or amendment or modification of any
debt instrument (in each case, including any such transaction consummated prior
to the Closing Date and any such transaction undertaken but not completed) and
any charges or non-recurring merger costs incurred during such period as a
result of any such transaction shall be excluded, and

 

(l)                                     any adjustment of the nature used in
connection with the calculation of “Adjusted EBITDA” as set forth in footnotes
(b) to the “Summary Historical and Pro forma Financial Information” under
“Summary” in the Notes Offering Memorandum to the extent any such adjustment,
without duplication, continues to be applicable during such period, shall be
included.

 

Notwithstanding the foregoing, for the purpose of Section 7.05 only (other than
Section 7.05(a)(3)(D)), there shall be excluded from Consolidated Net Income any
income arising from any sale or other disposition of Restricted Investments made
by the Borrower and its Restricted Subsidiaries, any repurchases and redemptions
of Restricted Investments from the Borrower and its Restricted Subsidiaries, any
repayments of loans and advances which constitute Restricted Investments by the
Borrower or any of its Restricted Subsidiaries, any sale of the stock of an
Unrestricted Subsidiary or any distribution or dividend from an Unrestricted
Subsidiary, in each case only to the extent such amounts increase the amount of
Restricted Payments permitted pursuant to Section 7.05(a)(3)(D).

 

“Consolidated Secured Debt Ratio” means, as of the date of determination, the
ratio of (a) the Consolidated Total Net Debt of the Borrower and its Restricted
Subsidiaries on such date that is secured by Liens, to (b) Consolidated EBITDA
of the Borrower and its Restricted Subsidiaries for the period of the most
recently ended four fiscal quarters for which financial statements are
available.

 

“Consolidated Total Net Debt” shall mean, as of any date of determination, the
aggregate principal amount of Indebtedness of the Borrower and its Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP, consisting of Indebtedness for borrowed money and
Attributable Indebtedness, less up to $1,000,000,000 of cash and Cash
Equivalents (which are not Restricted Cash) that would be stated on the balance
sheet of the Borrower and its Restricted Subsidiaries as of such date of
determination; provided that only 50% of the cash and Cash Equivalents of
Foreign Subsidiaries will be included in this calculation; provided, further
that for purposes of determining the Consolidated Secured Debt Ratio for
purposes of Sections 2.14 and 7.02(b)(20) only, the cash proceeds of any
Incremental Term Loan, Revolving Commitment Increase and/or Permitted Debt
Offering shall not be deemed to be included on the consolidated balance sheet of
the Borrower and its Restricted Subsidiaries.

 

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent:

 

15

--------------------------------------------------------------------------------


 

(a)                                 to purchase any such primary obligation or
any property constituting direct or indirect security therefor,

 

(b)                                 to advance or supply funds:

 

(A)                               for the purchase or payment of any such
primary obligation, or

 

(B)                               to maintain working capital or equity capital
of the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, or

 

(c)                                  to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation against loss in respect thereof.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” has the meaning specified in the definition of “Affiliate.”

 

“Credit Agreement Refinancing Indebtedness” means any (a) Permitted Pari Passu
Secured Refinancing Debt, (b) Permitted Junior Secured Refinancing Debt,
(c) Permitted Unsecured Refinancing Debt or (d) other Indebtedness incurred
pursuant to a Refinancing Amendment (other than any Credit Agreement Refinancing
Indebtedness incurred in the form of term loans, which shall not be secured by a
first priority Lien on the Collateral), in each case, issued, incurred or
otherwise obtained (including by means of the extension or renewal of existing
Indebtedness) in exchange for, or to extend, renew, replace, repurchase, retire
or refinance, in whole or part, existing Loans or Commitments hereunder, or any
then-existing Credit Agreement Refinancing Indebtedness (“Refinanced Debt”);
provided that (i) such exchanging, extending, renewing, replacing, repurchasing,
retiring or refinancing Indebtedness is in an original aggregate principal
amount not greater than the aggregate principal amount of the Refinanced Debt
except by an amount equal to unpaid accrued interest and premium (including
tender premium) and penalties thereon plus reasonable upfront fees and OID on
such exchanging, extending, renewing, replacing, repurchasing, retiring or
refinancing Indebtedness, plus other reasonable and customary fees and expenses
in connection with such exchange, modification, refinancing, refunding, renewal,
replacement, repurchase, retirement or extension, (ii) such Indebtedness has a
maturity no earlier, and a Weighted Average Life to Maturity equal to or
greater, than the Refinanced Debt, (iii) the terms and conditions of such
Indebtedness (except as otherwise provided in clause (ii) above and with respect
to pricing, premiums and optional prepayment or redemption terms) are
substantially identical to, or (taken as a whole) are no more favorable to the
lenders or holders providing such Indebtedness, than those applicable to the
Refinanced Debt (taken as a whole) being refinanced (except for covenants or
other provisions applicable only to periods after the Latest Maturity Date at
the time of incurrence of such Indebtedness) (provided that a certificate of a
Responsible Officer delivered to the Administrative Agent at least five
(5) Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation

 

16

--------------------------------------------------------------------------------


 

relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the requirement of this clause (iii) shall be
conclusive evidence that such terms and conditions satisfy such requirement),
and (iv) such Refinanced Debt shall be repaid, repurchased, retired, defeased or
satisfied and discharged, and all accrued interest, fees, premiums (if any) and
penalties in connection therewith shall be paid, substantially concurrently with
the date such Credit Agreement Refinancing Indebtedness is issued, incurred or
obtained.

 

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Declined Proceeds” has the meaning set forth in Section 2.05(b)(v).

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2.0% per annum;
provided that with respect to a Eurodollar Rate Loan, the Default Rate shall be
an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2.0% per annum, in each case, to the
fullest extent permitted by applicable Laws.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term Loans, Revolving Credit Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
one (1) Business Day of the date required to be funded by it hereunder, unless
subsequently cured, (b) has otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within one (1) Business Day of the date when due, unless the subject of a good
faith dispute or subsequently cured, (c) has notified the Borrower or the
Administrative Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder or generally under other agreements in which it
commits to extend credit, (d) has failed, within three Business Days after
request by the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent that it will comply with its funding obligations, or
(e) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of (x) the ownership or acquisition of any equity interest in that Lender
or any direct or indirect

 

17

--------------------------------------------------------------------------------


 

parent company thereof by a Governmental Authority or (y) an undisclosed
administration pursuant to the laws of the Netherlands.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Designated Non-cash Consideration” means the fair market value (as determined
in good faith by the Borrower) of non-cash consideration received by the
Borrower or any of its Restricted Subsidiaries in connection with an Disposition
that is so designated as Designated Non-cash Consideration pursuant to an
officer’s certificate, setting forth the basis of such valuation, executed by
the principal financial officer of the Borrower, less the amount of cash or Cash
Equivalents received in connection with a subsequent sale of or collection on
such Designated Non-cash Consideration.

 

“Designated Preferred Stock” means Preferred Stock of the Borrower (in each case
other than Disqualified Stock) that is issued for cash (other than to a
Restricted Subsidiary or an employee stock ownership plan or trust established
by the Borrower or any of its Subsidiaries) and is so designated as Designated
Preferred Stock, pursuant to an officer’s certificate executed by the principal
financial officer of the Borrower, on the issuance date thereof, the cash
proceeds of which are excluded from the calculation set forth in
Section 7.05(a)(3).

 

“Disposition” or “Dispose” means:

 

(a)                                 the sale, conveyance, transfer or other
disposition, whether in a single transaction or a series of related
transactions, of property or assets (including by way of a Sale and Lease-Back
Transaction) of the Borrower or any of its Restricted Subsidiaries (each
referred to in this definition as a “disposition”); or

 

(b)                                 the issuance or sale of Equity Interests of
any Restricted Subsidiary (other than Preferred Stock of Restricted Subsidiaries
issued in compliance with Section 7.02), whether in a single transaction or a
series of related transactions.

 

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms, or by the terms of any security into which it
is convertible or for which it is putable or exchangeable, or upon the happening
of any event, matures or is mandatorily redeemable (other than solely as a
result of a change of control or asset sale) pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof
(other than solely as a result of a change of control or asset sale), in whole
or in part, in each case prior to the date 91 days after the earlier of the
Latest Maturity Date at the time of issuance of such Capital Stock or the date
such Loans are no longer outstanding; provided, however, that if such Capital
Stock is issued to any plan for the benefit of employees of the Borrower or its
Subsidiaries or by any such plan to such employees, such Capital Stock shall not
constitute Disqualified Stock solely because it may be required to be
repurchased by the Borrower or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations.

 

“Dollar” and “$” mean lawful money of the United States.

 

18

--------------------------------------------------------------------------------


 

“Domestic Cash” has the meaning set forth in Section 4.01(a)(xii).

 

“Domestic Subsidiary” means any Subsidiary of the Borrower that is organized or
existing under the laws of the United States, any state thereof, the District of
Columbia, or any territory thereof.

 

“Electing Lender” has the meaning specified in Section 2.16(f)(i).

 

“Eligible Assignee” has the meaning set forth in Section 10.06(a).

 

“EMU” means economic and monetary union as contemplated in the Treaty on
European Union.

 

“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata, and natural resources such as
wetlands, flora and fauna.

 

“Environmental Laws” means the common law and any and all Federal, state, local,
and foreign statutes, Laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution, the protection of the
Environment or, to the extent relating to exposure to Hazardous Materials, human
health or to the Release or threat of Release of Hazardous Materials into the
Environment.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation and remediation,
fines, penalties or indemnities), of the Loan Parties or any Restricted
Subsidiary directly or indirectly resulting from or based upon (a) violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials into the Environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock, but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock.

 

“Equity Offering” means any public or private sale of common stock or Preferred
Stock of the Borrower (excluding Disqualified Stock), other than:

 

(a)                                 public offerings with respect to any such
Person’s common stock registered on Form S-8;

 

(b)                                 issuances to any Subsidiary of the Borrower;
and

 

19

--------------------------------------------------------------------------------


 

(c)                                  Refunding Capital Stock.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with a Loan Party or any Restricted Subsidiary within
the meaning of Section 414 of the Code or Section 4001 of ERISA.

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) with respect to any Pension Plan, the failure to satisfy the minimum funding
standards under Section 412 of the code or Section 302 of ERISA, whether or not
waived; (c) a withdrawal by a Loan Party, any Restricted Subsidiary or any ERISA
Affiliate from a Pension Plan subject to Section 4063 of ERISA during a plan
year in which it was a substantial employer (as defined in Section 4001(a)(2) of
ERISA) or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (d) a complete or partial withdrawal by a Loan Party,
any Restricted Subsidiary or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is insolvent or in reorganization, within
the meaning of Title IV of ERISA, or in endangered or critical status, within
the meaning of Section 432 of the Code or Section 305 of ERISA; (e) the filing
of a notice of intent to terminate, the treatment of a plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(f) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (g) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon a Loan Party, any Restricted Subsidiary or any ERISA
Affiliate with respect to any Pension Plan or Multiemployer Plan.

 

“euro” means the single currency of participating member states of the EMU.

 

“Eurodollar Rate” means:

 

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
on the applicable Reuters screen page (or such other commercially available
source providing such quotations as may be reasonably designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; and

 

(b)                                 for any interest calculation with respect to
a Base Rate Loan on any date, the rate per annum equal to LIBOR, at or about
11:00 a.m., London time determined two Business Days prior to such date for U.S.
Dollar deposits with a term of one month commencing that day;

 

20

--------------------------------------------------------------------------------


 

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent; provided further
that the Eurodollar Rate with respect to Term Loans that bear interest at a rate
based on clause (a) of this definition will be deemed not to be less than 0.75%
per annum.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

 

“Excluded Subsidiary” means (a) any Subsidiary that is not a Wholly-Owned
Subsidiary, (b) any Subsidiary of the Borrower that does not have assets (after
intercompany eliminations) in excess of $50,000,000 or annual revenues in excess
of $25,000,000, in each case as determined as of the date of the most recent
financial statements delivered pursuant to Section 6.01(a), (c) any Subsidiary
that is prohibited by applicable Law or Contractual Obligations existing on the
Closing Date from guaranteeing the Obligations or would require the approval,
consent, license or authorization of any Governmental Authority in order to
guarantee the Obligations (unless such approval, consent, license or
authorization has been received) (or in the case of any future acquisition, of
the acquired company and as in effect as of the closing date of such
acquisition), so long as, in the case of any such Contractual Obligation, such
prohibition is not incurred in contemplation of such acquisition, (d) any
Restricted Subsidiary acquired pursuant to a Permitted Acquisition that has
Indebtedness permitted by Section 7.02(b)(13) and each Restricted Subsidiary
thereof that guarantees such Indebtedness, in each case to the extent such
secured Indebtedness prohibits such Restricted Subsidiary from guaranteeing the
Obligations; provided (x) such Indebtedness was not incurred in contemplation of
such acquisition and (y) that each such Restricted Subsidiary shall cease to be
an Excluded Subsidiary under this clause (d) if such secured Indebtedness is
repaid or if such Restricted Subsidiary ceases to guarantee such secured
Indebtedness, as applicable, (e) any other Subsidiary with respect to which, in
the reasonable judgment of the Administrative Agent and the Borrower, the cost
or other consequences (including any adverse tax consequences) of providing a
Guarantee shall be excessive in view of the benefits to be obtained by the
Lenders therefrom, (f) any special purpose entity, including any Receivables
Subsidiary, (g) any Foreign Subsidiary, (h) any Unrestricted Subsidiary, (i) any
CFC Holdco, (j) any Domestic Subsidiary of a Foreign Subsidiary that is a CFC
and (k) Amber Holding.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation

 

21

--------------------------------------------------------------------------------


 

of any thereof) by virtue of such Guarantor’s failure for any reason not to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act at the time the Guarantee of such Guarantor becomes effective with
respect to such related Swap Obligation. If a Swap Obligation arises under a
master agreement governing more than one Swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to Swaps for which
such Guarantee or security interest is or becomes illegal.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payments to be made by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document, (a) any
Tax on such recipient’s net income or profits (or franchise Tax imposed in lieu
of a Tax on net income or profits) imposed by a jurisdiction as a result of such
recipient being organized or having its principal office or applicable Lending
Office in such jurisdiction or as a result of any other present or former
connection between such recipient and such jurisdiction, other than any
connection arising solely from such recipient having executed, delivered,
enforced, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to, and/or enforced, any Loan Documents), (b) any branch
profits tax under Section 884(a) of the Code, or any similar tax, imposed by any
other jurisdiction described in (a), (c) with respect to any Loan made by a
Foreign Lender other than any Foreign Lender becoming a party hereto pursuant to
the Borrower’s request under Section 10.13), any U.S. federal withholding tax
that is imposed on amounts payable to such Foreign Lender pursuant to a Law in
effect at the time such Foreign Lender becomes a party hereto (or designates a
new Lending Office), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, immediately prior to the time of designation of
a new Lending Office (or assignment), to receive additional amounts from a Loan
Party with respect to such U.S. federal withholding tax pursuant to
Section 3.01, (d) any withholding tax attributable to such recipient’s failure
to comply with Section 3.01(d) or (e) any U.S. federal withholding tax imposed
pursuant to FATCA.

 

“Executive Order” has the meaning set forth in Section 5.15.

 

“Extended Revolving Credit Commitment” has the meaning set forth in
Section 2.16.

 

“Extended Term Loan” has the meaning set forth in Section 2.16.

 

“Extending Lender” has the meaning set forth in Section 2.16.

 

“Extension” has the meaning set forth in Section 2.16.

 

“Facility” means the Term Loans, the Revolving Credit Facility, the Swing Line
Sublimit or the Letter of Credit Sublimit, as the context may require.

 

“FCPA” means Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code as of the date hereof
(and any amended or successor version that is substantively comparable and not
materially more

 

22

--------------------------------------------------------------------------------


 

onerous to comply with), any agreements entered into pursuant to current
Section 1471(b)(1) of the Code (or any amended or successor version described
above) and any current or future Treasury regulations or other official
administrative interpretations thereof.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Financial Covenant Event of Default” has the meaning set forth in
Section 8.01(b).

 

“Fixed Charge Coverage Ratio” means, with respect to any Person for any period,
the ratio of Consolidated EBITDA of such Person for such period to the Fixed
Charges of such Person for such period.

 

“Fixed Charges” means, with respect to any Person for any period, the sum,
without duplication, of:

 

(1)                                 Consolidated Interest Expense of such Person
for such period; plus

 

(2)                                 all cash dividends or other distributions
paid (excluding items eliminated in consolidation) on any series of Preferred
Stock during such period; plus

 

(3)                                 all cash dividends or other distributions
paid (excluding items eliminated in consolidation) on any series of Disqualified
Stock during such period.

 

“Foreign Casualty Event” has the meaning set forth in Section 2.05(b)(vii).

 

“Foreign Disposition” has the meaning set forth in Section 2.05(b)(vii).

 

“Foreign Lender” means any Lender that is not a “United States person” as
defined in Section 7701(a)(30) of the Code.

 

“Foreign Plan” means any employee benefit plan, program or agreement maintained
or contributed to by, or entered into with, the Borrower or any Subsidiary with
respect to employees employed outside the United States (other than benefit
plans, programs or agreements that are mandated by applicable Laws).

 

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

 

23

--------------------------------------------------------------------------------


 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations with respect to Letters of Credit issued by such L/C
Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof and (b) with respect to any
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of outstanding
Swing Line Loans made by such Swing Line Lender other than Swing Line Loans as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Lenders.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Further Election” has the meaning specified in Section 2.16(f)(i).

 

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time; provided, however, that if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof (including through conforming
changes made consistent with IFRS) on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof (including through conforming changes made consistent with IFRS), then
(i) such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

 

“Governmental Authority” means any nation or government, any state, county,
provincial or other political subdivision thereof, any agency, authority,
instrumentality, regulatory body, court, administrative tribunal, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Granting Lender” has the meaning specified in Section 10.06(g).

 

“Guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including letters of credit and reimbursement
agreements in respect thereof), of all or any part of any Indebtedness or other
obligations.

 

“Guaranteed Obligations” has the meaning specified in Section 11.01.

 

24

--------------------------------------------------------------------------------


 

“Guarantors” means (a) the Restricted Subsidiaries of the Borrower as of the
Closing Date and those Restricted Subsidiaries that issue a Guarantee of the
Obligations after the Closing Date pursuant to Section 6.11, in each case, other
than Excluded Subsidiaries and (b) with respect to (i) Secured Hedging
Agreements or Treasury Services Agreements owing by any Loan Party (other than
the Borrower) and (ii) the payment and performance by each Loan Party that is
not an “eligible contract participant” under the Commodity Exchange Act
(determined prior to giving effect to Section 11.12) of its obligations under
its Guaranty with respect to all Swap Obligations, the Borrower.

 

“Guaranty” means, collectively, the guaranty of the Obligations by the
Guarantors pursuant to this Agreement.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or pollutants, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, mold, infectious or medical wastes that
are regulated pursuant to, or the Release or exposure to which could give rise
to liability under, applicable Environmental Law.

 

“Hedge Bank” means any Person that is the Administrative Agent, an Arranger or a
Lender or an Affiliate of the Administrative Agent, an Arranger, or a Lender on
the Closing Date or at the time it enters into a Secured Hedge Agreement or a
Treasury Services Agreement, as applicable, in its capacity as a party thereto,
and (other than a Person already party hereto as a Lender) delivers to the
Administrative Agent a letter agreement reasonably satisfactory to it
(i) appointing the Collateral Agent as its agent under the applicable Loan
Documents and (ii) agreeing to be bound by Section 10.15 as if it were a Lender.

 

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any interest rate swap agreement, interest rate cap agreement,
interest rate collar agreement, commodity swap agreement, commodity cap
agreement, commodity collar agreement, foreign exchange contract, currency swap
agreement or similar agreement providing for the transfer or mitigation of
interest rate or currency risks either generally or under specific
contingencies.

 

“Honor Date” has the meaning set forth in Section 2.03(c)(i).

 

“IFRS” means international accounting standards as promulgated by the
International Accounting Standards Board.

 

“Incremental Amendment” has the meaning set forth in Section 2.14(a).

 

“Incremental Assumption Agreement” means an Assumption Agreement among the
Borrower and one or more Extending Lenders entered into pursuant to Section 2.16
and acknowledged by the Administrative Agent.

 

“Incremental Term Loans” has the meaning set forth in Section 2.14(a).

 

25

--------------------------------------------------------------------------------


 

“Indebtedness” means, with respect to any Person, without duplication:

 

(a)                                 any indebtedness (including principal and
premium) of such Person, whether or not contingent:

 

(i)                                     in respect of borrowed money;

 

(ii)                                  evidenced by bonds, notes, debentures or
similar instruments or letters of credit or bankers’ acceptances (or, without
duplication, reimbursement agreements in respect thereof);

 

(iii)                               representing the balance deferred and unpaid
of the purchase price of any property (including Capitalized Lease Obligations),
except (x) any such balance that constitutes a trade payable or similar
obligation to a trade creditor, in each case accrued in the ordinary course of
business, (y) any earn-out obligations until such obligation becomes a liability
on the balance sheet of such Person in accordance with GAAP, and (z) liabilities
accrued in the ordinary course of business; or

 

(iv)                              representing any Hedging Obligations;

 

if and to the extent that any of the foregoing Indebtedness (other than letters
of credit and Hedging Obligations) would appear as a liability upon a balance
sheet (excluding the footnotes thereto) of such Person prepared in accordance
with GAAP;

 

(b)                                 to the extent not otherwise included, any
obligation by such Person to be liable for, or to pay, as obligor, guarantor or
otherwise, on the obligations of the type referred to in clause (a) of a third
Person (whether or not such items would appear upon the balance sheet of such
obligor or guarantor), other than by endorsement of negotiable instruments for
collection in the ordinary course of business; and

 

(c)                                  to the extent not otherwise included, the
obligations of the type referred to in clause (a) of a third Person secured by a
Lien on any asset owned by such first Person, whether or not such Indebtedness
is assumed by such first Person;

 

provided, however, that notwithstanding the foregoing, Indebtedness shall be
deemed not to include (a) Contingent Obligations incurred in the ordinary course
of business or (b) obligations under or in respect of Receivables Facilities.

 

“Indemnified Taxes” means all Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document.

 

“Indemnitees” has the meaning set forth in Section 10.04.

 

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant to Persons engaged in Similar Businesses of
nationally recognized standing

 

26

--------------------------------------------------------------------------------


 

that is, in the good faith judgment of the Borrower, qualified to perform the
task for which it has been engaged.

 

“Information” has the meaning set forth in Section 10.07.

 

“Intellectual Property Security Agreement” has the meaning specified in
Section 4.01(a)(iii).

 

“Intercreditor Agreement” means a first lien intercreditor agreement
substantially in the form of Exhibit I-1 hereto, among the Administrative Agent,
the Collateral Agent and the representatives for any Additional First Lien
Secured Parties (as defined therein) (which agreement in such form or with
immaterial changes thereto the Administrative Agent is authorized to enter into)
together with any material changes thereto in light of prevailing market
conditions, which material changes shall be posted to the Lenders not less than
five (5) Business Days before execution thereof and, if the Required Lenders
shall not have objected to such changes within five (5) Business Days after
posting, then the Required Lenders shall be deemed to have agreed that the
Administrative Agent’s entry into such intercreditor agreement (with such
changes) is reasonable and to have consented to such intercreditor agreement
(with such changes) and to the Administrative Agent’s execution thereof.

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided that if any Interest Period
for a Eurodollar Rate Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates and (b) as to any Base Rate Loan (including a Swing Line
Loan), the last Business Day of each March, June, September and December and the
Maturity Date of the Facility under which such Loan was made.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter or, to the extent agreed by each Lender of such Eurodollar Rate Loan,
twelve months or less than one month thereafter, as selected by the Borrower in
its Committed Loan Notice; provided that:

 

(i)                                     any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

(ii)                                  any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

(iii)                               no Interest Period shall extend beyond the
Maturity Date of the Facility under which such Loan was made.

 

27

--------------------------------------------------------------------------------


 

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other Rating Agency.

 

“Investment Grade Securities” means:

 

(a)                                 securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof (other than Cash Equivalents);

 

(b)                                 debt securities or debt instruments with an
Investment Grade Rating, but excluding any debt securities or instruments
constituting loans or advances among the Borrower and its Subsidiaries;

 

(c)                                  investments in any fund that invests
exclusively in investments of the type described in clauses (a) and (b) which
fund may also hold immaterial amounts of cash pending investment or
distribution; and

 

(d)                                 corresponding instruments in countries other
than the United States customarily utilized for high quality investments.

 

“Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
trade credit, deposits, advances to customers, commission, travel and similar
advances to officers and employees, in each case made in the ordinary course of
business), purchases or other acquisitions for consideration of Indebtedness,
Equity Interests or other securities issued by any other Person and investments
that are required by GAAP to be classified on the balance sheet (excluding the
footnotes) of such Person in the same manner as the other investments included
in this definition to the extent such transactions involve the transfer of cash
or other property.  For purposes of the definition of “Unrestricted Subsidiary”
and Section 7.05:

 

(a)                                 “Investments” shall include the portion
(proportionate to the Borrower’s direct or indirect equity interest in such
Subsidiary) of the fair market value (as determined in good faith by the
Borrower) of the net assets of a Subsidiary of the Borrower at the time that
such Subsidiary is designated an Unrestricted Subsidiary; provided, however,
that upon a redesignation of such Subsidiary as a Restricted Subsidiary, the
Borrower or applicable Restricted Subsidiary shall be deemed to continue to have
a permanent “Investment” in an Unrestricted Subsidiary in an amount (if
positive) equal to:

 

(A)                               the Borrower’s direct or indirect “Investment”
in such Subsidiary at the time of such redesignation; less

 

(B)                               the portion (proportionate to the Borrower’s
direct or indirect equity interest in such Subsidiary) of the fair market value
of the net assets of such Subsidiary at the time of such redesignation; and

 

28

--------------------------------------------------------------------------------


 

(b)                                 any property transferred to or from an
Unrestricted Subsidiary shall be valued at its fair market value at the time of
such transfer as determined in good faith by the Borrower.

 

“IP Rights” has the meaning set forth in Section 5.16.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

 

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

 

“L/C Issuer” means Bank of America and any other Lender that becomes an L/C
Issuer in accordance with Section 2.03(k) or 10.06(h), in each case, in its
capacity as an issuer of Letters of Credit hereunder, or any successor issuer of
Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.

 

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Incremental Term Loan Commitment, any Other Term
Loan Commitment, any Extended Term Loan, any Extended Revolving Credit
Commitment, any Incremental Term Loans, any Incremental Revolving Credit
Commitments or any Other Revolving Credit Commitments, in each case as extended
in accordance with this Agreement from time to time.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

 

29

--------------------------------------------------------------------------------


 

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and a Swing Line
Lender, and their respective successors and assigns as permitted hereunder, each
of which is referred to herein as a “Lender,” together with, in each case, any
Affiliate of any such financial institution through which such financial
institution elects, by notice to the Administrative Agent, to make any Loans
available to the Borrower; provided that, for all purposes of voting or
consenting with respect to (a) any amendment, supplementation or modification of
any Loan Document, (b) any waiver of any requirements of any Loan Document or
any Default or Event of Default and its consequences, or (c) any other matter as
to which a Lender may vote or consent pursuant to Section 10.01 of this
Agreement, the financial institution making such election shall be deemed the
“Lender” rather than such Affiliate, which shall not be entitled to vote or
consent (it being agreed that failure of any such Affiliate to fund an
obligation under this Agreement shall not relieve its affiliated financial
institution from funding).

 

“Lending Office” means, as to any Lender, such office or offices as a Lender may
from time to time notify the Borrower and the Administrative Agent.

 

“Letter of Credit” means any letter of credit issued hereunder.  A Letter of
Credit may be a standby letter of credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the scheduled Maturity Date then in effect for the Revolving Credit
Facility (or, if such day is not a Business Day, the next preceding Business
Day).

 

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $50,000,000 and (b) the aggregate amount of the Revolving Credit
Commitments.  The Letter of Credit Sublimit is part of, and not in addition to,
the Revolving Credit Facility.

 

“LIBOR” has the meaning specified in the definition of “Eurodollar Rate.”

 

“Lien” means, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest, preference,
priority or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including any
conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction; provided that in
no event shall an operating lease be deemed to constitute a Lien.

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.

 

30

--------------------------------------------------------------------------------


 

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Collateral Documents, (iv) the Intercreditor Agreement (if any),
(v) the Second Lien Intercreditor Agreement (if any) and (vi) amendments of and
joinders to any Loan Documents that are deemed pursuant to their terms to be
Loan Documents for purposes hereof.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“Margin Stock” has the meaning specified in Section 5.13(a).

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, operations, or financial condition of the Borrower and its
Subsidiaries, taken as a whole, (b) the ability of the Borrower and the other
Loan Parties, taken as a whole, to perform their payment obligations under this
Agreement or (c) the material rights and remedies of the Administrative Agent
and the Lenders under this Agreement.

 

“Maturity Date” means (i) with respect to the Term Loans, October 11, 2020 and
(ii) with respect to the Revolving Credit Facility, October 11, 2018; provided
that if either such day is not a Business Day, the Maturity Date shall be the
Business Day immediately succeeding such day.

 

“Maximum Incremental Facilities Amount” means, at any date of determination,
(A)(x) the amount of Indebtedness (if any) such that, after giving effect to the
incurrence of such amount, the Consolidated Secured Debt Ratio would not exceed
2.00 to 1.00 (assuming (a) the Indebtedness being incurred as of such date of
determination (and the Indebtedness previously incurred in reliance on this
clause (x) which is still outstanding on such date) would be included in the
definition of Consolidated Secured Debt Ratio, whether or not such Indebtedness
would otherwise be so included and (b) with respect to any Revolving Commitment
Increase, including any previously established Revolving Commitment Increase,
assuming a borrowing of the maximum amount of Revolving Credit Loans available
thereunder), plus (y) the sum of (1) all voluntary prepayments of Term Loans and
(2) all voluntary prepayments of Revolving Credit Loans to the extent the
Revolving Credit Commitments are permanently reduced by the amount of such
payments, on or prior to the date of incurrence of such amount, plus
(z) $750,000,000, minus (B) the sum of (i) the aggregate principal amount of
Incremental Term Loans and Revolving Commitment Increases incurred pursuant to
Section 2.14(a) prior to such date and (ii) the aggregate principal amount of
Indebtedness pursuant to a Permitted Debt Offering incurred pursuant to
Section 7.02(b)(20) prior to such date.

 

“Maximum Rate” has the meaning specified in Section 10.09.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” has the meaning specified in Section 6.11(c).

 

31

--------------------------------------------------------------------------------


 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower, any Subsidiary or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.

 

“Net Income” means, with respect to any Person, the net income (loss)
attributable to such Person and its Restricted Subsidiaries, determined in
accordance with GAAP and before any reduction in respect of Preferred Stock
dividends.

 

“Net Proceeds” means:

 

(a)                                 100% of the cash proceeds actually received
by the Borrower or any of its Restricted Subsidiaries from any Disposition or
Casualty Event, net of (i) attorneys’ fees, accountants’ fees, investment
banking fees, survey costs, title insurance premiums, and related search and
recording charges, transfer taxes, deed or mortgage recording taxes, required
debt payments and required payments of other obligations relating to the
applicable asset to the extent such debt or obligations are secured by a Lien
permitted hereunder (other than pursuant to the Loan Documents and Credit
Agreement Refinancing Indebtedness) on such asset, other customary expenses and
brokerage, consultant and other customary fees actually incurred in connection
therewith, (ii) Taxes paid or payable as a result thereof, and (iii) the amount
of any reasonable reserve established in accordance with GAAP against any
adjustment to the sale price or any liabilities (other than any taxes deducted
pursuant to clause (i) above) (x) related to any of the applicable assets and
(y) retained by the Borrower or any of its Restricted Subsidiaries including,
without limitation, pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations (however, the amount of any subsequent reduction of such reserve
(other than in connection with a payment in respect of any such liability) shall
be deemed to be Net Proceeds of such Disposition or Casualty Event occurring on
the date of such reduction); provided, that, if the Borrower intends to use any
portion of such proceeds to acquire, maintain, develop, construct, improve,
upgrade or repair assets useful in the business of the Borrower or its
Restricted Subsidiaries or to make Permitted Acquisitions or any acquisition of
all or substantially all the assets of, or all the Equity Interests (other than
directors’ qualifying shares) in, a Person or division or line of business of a
Person (or any subsequent investment made in a Person, division or line of
business previously acquired), in each case within 12 months of such receipt,
such portion of such proceeds shall not constitute Net Proceeds except to the
extent not, within 12 months of such receipt, so used or contractually committed
to be so used (it being understood that if any portion of such proceeds are not
so used within such 12 month period but within such 12-month period are
contractually committed to be used, then upon the termination of such contract
or if such Net Proceeds are not so used within the later of such 12-month period
and 180 days from the entry into such Contractual Obligation, such remaining
portion shall constitute Net Proceeds as of the date of such termination or
expiry without giving effect to this proviso) and

 

32

--------------------------------------------------------------------------------


 

(b)                                 100% of the cash proceeds from the
incurrence, issuance or sale by the Borrower of any Indebtedness, net of all
taxes and fees (including investment banking fees), commissions, costs and other
expenses, in each case incurred in connection with such issuance or sale.

 

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Borrower shall be disregarded.

 

“New Revolving Amount” has the meaning specified in Section 2.16(f)(i).

 

“New Revolving Commitment Lenders” has the meaning specified in
Section 2.16(f)(i).

 

“New Revolving Credit Commitment” has the meaning specified in
Section 2.16(f)(i).

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Electing Lender” has the meaning specified in Section 2.16(f)(i).

 

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

“Note” means a Term Note, a Revolving Credit Note or a Swing Line Note, as the
context may require.

 

“Notes Offering Memorandum” means the Offering Memorandum dated as of
September 12, 2013 relating to the Senior Notes.

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Subsidiaries arising under any
Loan Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or Subsidiary of any proceeding under any Debtor Relief Laws naming
such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding and (y) obligations of
any Loan Party arising under any Secured Hedge Agreement or any Treasury
Services Agreement, excluding, in the case of both (x) and (y), with respect to
any Guarantor at any time, any Excluded Swap Obligations with respect to such
Guarantor at such time.  Without limiting the generality of the foregoing, the
Obligations of the Loan Parties under the Loan Documents (and of their
Subsidiaries to the extent they have obligations under the Loan Documents)
include (a) the obligation (including guarantee obligations) to pay principal,
interest, Letter of Credit fees, reimbursement obligations, charges, expenses,
fees, Attorney Costs, indemnities and other amounts payable by any Loan Party or
Subsidiary under any Loan Document and (b) the obligation of any Loan Party or
Subsidiary to reimburse any amount in respect

 

33

--------------------------------------------------------------------------------


 

of any of the foregoing that any Lender may elect to pay or advance on behalf of
such Loan Party or such Subsidiary in accordance with this Agreement.

 

“obligations” means any principal (including any accretion), interest (including
any interest accruing subsequent to the filing of a petition in bankruptcy,
reorganization or similar proceeding at the rate provided for in the
documentation with respect thereto, whether or not such interest is an allowed
claim under applicable state, federal or foreign law), penalties, fees,
indemnifications, reimbursements (including reimbursement obligations with
respect to letters of credit and banker’s acceptances), damages and other
liabilities, and guarantees of payment of such principal (including any
accretion), interest, penalties, fees, indemnifications, reimbursements, damages
and other liabilities, payable under the documentation governing any
Indebtedness.

 

“OFAC” has the meaning specified in Section 5.15.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Applicable Indebtedness” has the meaning set forth in Section 2.05(b)(i).

 

“Other Revolving Credit Commitments” means one or more Classes of Revolving
Credit Commitments hereunder that result from a Refinancing Amendment.

 

“Other Revolving Credit Loans” means one or more Classes of Revolving Credit
Loans that result from a Refinancing Amendment.

 

“Other Taxes” has the meaning specified in Section 3.01(b).

 

“Other Term Loan Commitments” means one or more Classes of term loan commitments
hereunder to fund Other Term Loans of the applicable Refinancing
Series hereunder that result from a Refinancing Amendment.

 

“Other Term Loans” means one or more Classes of Term Loans that result from a
Refinancing Amendment.

 

“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Term
Loans, Revolving Credit Loans (including any refinancing of outstanding unpaid
drawings under Letters of Credit or L/C

 

34

--------------------------------------------------------------------------------


 

Credit Extensions as a Revolving Credit Borrowing) and Swing Line Loans, as the
case may be, occurring on such date; and (b) with respect to any L/C Obligations
on any date, the outstanding amount thereof on such date after giving effect to
any L/C Credit Extension occurring on such date and any other changes thereto as
of such date, including as a result of any reimbursements of outstanding unpaid
drawings under any Letters of Credit (including any refinancing of outstanding
unpaid drawings under Letters of Credit or L/C Credit Extensions as a Revolving
Credit Borrowing) or any reductions in the maximum amount available for drawing
under Letters of Credit taking effect on such date.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participant Register” has the meaning set forth in Section 10.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five (5) plan years.

 

“Perfection Certificate” means a certificate in the form of Exhibit G-1 hereto
or any other form approved by the Collateral Agent, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.

 

“Perfection Certificate Supplement” means a certificate supplement in the form
of Exhibit G-2 hereto or any other form approved by the Collateral Agent.

 

“Permitted Acquisition” means any Investment permitted under clause (c) of the
definition of Permitted Investments.

 

“Permitted Asset Swap” means the concurrent purchase and sale or exchange of
Related Business Assets or a combination of Related Business Assets and Cash
Equivalents between the Borrower or any of its Restricted Subsidiaries and
another Person; provided, that any Cash Equivalents received must be applied in
accordance with Section 7.04.

 

“Permitted Debt Offering” means any issuance of senior secured or junior secured
or unsecured Indebtedness by any Loan Party after the Closing Date through an
incurrence of term loans or through a public offering or private issuance of
debt securities under Rule 144A or Regulation S under the Securities Act, or
otherwise, provided that, (a) such Indebtedness may be secured by a first
priority Lien on the Collateral that is pari passu with the Lien securing the
Obligations (other than any Permitted Debt Offering Indebtedness incurred in the
form of term loans, which shall not be secured by a first priority Lien on the
Collateral), or may be secured by a Lien ranking junior to the Lien on the
Collateral securing the Obligations or may be unsecured; (b) such Permitted Debt
Offering Indebtedness is not secured by any collateral other than the Collateral

 

35

--------------------------------------------------------------------------------


 

securing the Obligations; (c) such Permitted Debt Offering Indebtedness does not
mature on or prior to the Latest Maturity Date of, or have a shorter Weighted
Average Life to Maturity than, the Term Loans; (d) the covenants, events of
default, guarantees, collateral and other terms of such Permitted Debt Offering
Indebtedness (other than interest rate and redemption premiums) taken as a
whole, are not more restrictive to the Loan Parties than those set forth in this
Agreement (it being understood to the extent that any financial maintenance
covenant is added for the benefit of any Permitted Debt Offering, no consent
shall be required from the Administrative Agent or any Lender to the extent that
such financial maintenance covenant is also added for the benefit of any
corresponding existing Facility); (e) a certificate of a Responsible Officer of
the issuing Loan Party delivered to the Administrative Agent at least three
(3) Business Days (or such shorter period as the Administrative Agent may
reasonably agree) prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
issuing Loan Party has determined in good faith that such terms and conditions
satisfy the foregoing requirements shall be conclusive evidence that such terms
and conditions satisfy the foregoing requirements; and (f) no Loan Party or any
Subsidiary of a Loan Party (other than the Borrower or a Guarantor) is a
guarantor or borrower under such Permitted Debt Offering Indebtedness.   Notes
issued by any Loan Party in exchange for any Indebtedness issued in connection
with a Permitted Debt Offering in accordance with the terms of a registration
rights agreement entered into in connection with the issuance of such Permitted
Debt Offering Indebtedness shall also be considered a Permitted Debt Offering.

 

“Permitted Investments” means:

 

(a)                                 any Investment in the Borrower or any of its
Restricted Subsidiaries; provided, that any Investment by the Loan Parties in
non-Loan Parties pursuant to this clause (a), together with, but without
duplication of, Investments made by Loan Parties in non-Loan Parties pursuant to
clause (c) below, shall not exceed an aggregate amount outstanding from time to
time equal to the greater of (x) $300,000,000 and (y) 2.50% of Total Assets at
the time of such Investment (with the amount of each Investment being measured
at the time made and without giving effect to subsequent changes in value);

 

(b)                                 any Investment in Cash Equivalents or
Investment Grade Securities;

 

(c)                                  any Investment by the Borrower or any of
its Restricted Subsidiaries in a Person that is engaged in a Similar Business if
as a result of such Investment:

 

(i)                                     such Person becomes a Restricted
Subsidiary, or such Person, in one transaction or a series of related
transactions, is merged, consolidated or amalgamated with or into, or transfers
or conveys substantially all of its assets to, or is liquidated into, the
Borrower or a Restricted Subsidiary; provided, that any Investment by the Loan
Parties in a Person that becomes a non-Loan Party pursuant to this clause (c),
together with, but without duplication of, Investments made by Loan Parties in
non-Loan Parties pursuant to clause (a) above, shall not exceed an aggregate
amount outstanding from time to time equal to the greater of (x)

 

36

--------------------------------------------------------------------------------


 

$300,000,000 and (y) 2.50% of Total Assets at the time of such Investment (with
the amount of each Investment being measured at the time made and without giving
effect to subsequent changes in value);

 

and, in each case, any Investment held by such Person; provided, that such
Investment was not acquired by such Person in contemplation of such acquisition,
merger, consolidation or transfer;

 

(ii)                                  no Event of Default shall exist either
immediately before or after such purchase or acquisition and

 

(iii)                               Section 6.11 shall be complied with respect
to such newly acquired Restricted Subsidiary and property.

 

(d)                                 any Investment in securities or other assets
not constituting cash, Cash Equivalents or Investment Grade Securities and
received in connection with a Disposition made pursuant to the provisions
described under Section 7.04 or any other disposition of assets not constituting
an Disposition;

 

(e)                                  any Investment existing on the Closing Date
or made pursuant to binding commitments in effect on the Closing Date and set
forth on Schedule 1.01E or an Investment consisting of any extension,
modification or renewal of any Investment existing on the Closing Date; provided
that the amount of any such Investment may be increased (x) as required by the
terms of such Investment as in existence on the Closing Date or (y) as otherwise
permitted under this Agreement;

 

(f)                                   any Investment acquired by the Borrower or
any of its Restricted Subsidiaries:

 

(i)                                     in exchange for any other Investment or
accounts receivable held by the Borrower or any such Restricted Subsidiary in
connection with or as a result of a bankruptcy workout, reorganization or
recapitalization of the issuer of such other Investment or accounts receivable;
or

 

(ii)                                  as a result of a foreclosure by the
Borrower or any of its Restricted Subsidiaries with respect to any secured
Investment or other transfer of title with respect to any secured Investment in
default;

 

(g)                                  Hedging Obligations permitted under
Section 7.02(b)(9);

 

(h)                                 Investments the payment for which consists
of Equity Interests (exclusive of Disqualified Stock) of the Borrower; provided,
however, that such Equity Interests will not increase the amount available for
Restricted Payments under Section 7.05(a)(3);

 

(i)                                     guarantees of Indebtedness permitted
under Section 7.02;

 

37

--------------------------------------------------------------------------------


 

(j)                                    any transaction to the extent it
constitutes an Investment that is permitted and made in accordance with the
provisions of Section 7.07(b) (except transactions described in clauses (2),
(5) and (9) thereof);

 

(k)                                 Investments consisting of purchases and
acquisitions of inventory, supplies, material or equipment, or other similar
assets in the ordinary course of business or the licensing or contribution of
intellectual property pursuant to joint marketing arrangements with other
Persons;

 

(l)                                     additional Investments having an
aggregate fair market value (as determined in good faith by the Borrower), taken
together with all other Investments made pursuant to this clause (l) that are at
that time outstanding (without giving effect to the sale of an Unrestricted
Subsidiary to the extent the proceeds of such sale do not consist of cash or
marketable securities), not to exceed the greater of (x) $300,000,000 and
(y) 2.50% of Total Assets at the time of such Investment (with the fair market
value of each Investment being measured at the time made and without giving
effect to subsequent changes in value);

 

(m)                             Investments relating to a Receivables Subsidiary
that, in the good faith determination of the Borrower are necessary or advisable
to effect any Receivables Facility or any repurchases in connection therewith;

 

(n)                                 advances to, or guarantees of Indebtedness
of, employees not in excess of $20,000,000 outstanding at any one time, in the
aggregate; and

 

(o)                                 loans and advances to officers, directors
and employees for business-related travel expenses, moving expenses, payroll
expenses and other similar expenses, in each case incurred in the ordinary
course of business or consistent with past practices or to fund such Person’s
purchase of Equity Interests of the Borrower.

 

“Permitted Junior Secured Refinancing Debt” means any secured Indebtedness
(including any Registered Equivalent Notes) incurred by the Borrower in the form
of one or more series of second lien (or other junior lien) secured notes or
second lien (or other junior lien) secured loans; provided that (i) such
Indebtedness is secured by the Collateral on a second priority (or other junior
priority) basis to the liens securing the Obligations and the obligations in
respect of any Permitted Pari Passu Secured Refinancing Debt and is not secured
by any property or assets of the Borrower or any Restricted Subsidiary other
than the Collateral, (ii) such Indebtedness may be secured by a Lien on the
Collateral that is junior to the Liens securing the Obligations and the
obligations in respect of any Permitted Pari Passu Secured Refinancing Debt,
notwithstanding any provision to the contrary contained in the definition of
Credit Agreement Refinancing Indebtedness, (iii) a Representative acting on
behalf of the holders of such Indebtedness shall have become party to or
otherwise subject to the provisions of a Second Lien Intercreditor Agreement;
provided that if such Indebtedness is the initial Permitted Junior Secured
Refinancing Debt incurred by the Borrower, then the Borrower, the Subsidiary
Guarantors, the Administrative Agent and the Representative for such
Indebtedness shall have executed and delivered a Second Lien Intercreditor
Agreement and (iv) such Indebtedness meets the Permitted Other Debt

 

38

--------------------------------------------------------------------------------


 

Conditions.  Permitted Junior Secured Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.

 

“Permitted Liens” has the definition assigned to such term in Section 7.01.

 

“Permitted Other Debt Conditions” means that such applicable debt (i) does not
mature or have scheduled amortization payments of principal or payments of
principal and is not subject to mandatory redemption, repurchase, prepayment or
sinking fund obligations (other than customary offers to repurchase upon a
change of control, asset sale or event of loss and a customary acceleration
right after an event of default), in each case prior to the Latest Maturity Date
at the time such Indebtedness is incurred, (ii) is not at any time guaranteed by
any Subsidiaries other than Subsidiaries that are Guarantors, and (iii) to the
extent secured, the security agreements relating to such Indebtedness are
substantially the same as or more favorable to the Loan Parties than the
Collateral Documents (with such differences as are reasonably satisfactory to
the Administrative Agent).

 

“Permitted Pari Passu Secured Refinancing Debt” means any secured Indebtedness
(including any Registered Equivalent Notes) incurred by the Borrower in the form
of one or more series of senior secured notes; provided that (i) such
Indebtedness is secured by the Collateral on a pari passu basis (but without
regard to the control of remedies) with the Obligations and is not secured by
any property or assets of the Borrower or any Restricted Subsidiary other than
the Collateral, (ii) such Indebtedness is not at any time guaranteed by any
Subsidiaries other than Subsidiaries that are Guarantors, (iii) such
Indebtedness does not mature or have scheduled amortization or payments of
principal (other than customary offers to repurchase upon a change of control,
asset sale or event of loss and a customary acceleration right after an event of
default) prior to the date that is the Latest Maturity Date at the time such
Indebtedness is incurred or issued, (iv) the security agreements relating to
such Indebtedness are substantially the same as or more favorable to the Loan
Parties than the Collateral Documents (with such differences as are reasonably
satisfactory to the Administrative Agent) and (v) a Representative acting on
behalf of the holders of such Indebtedness shall have become party to or
otherwise subject to the provisions of an Intercreditor Agreement; provided that
if such Indebtedness is the initial Permitted Pari Passu Secured Refinancing
Debt incurred by the Borrower, then the Borrower, the Subsidiary Guarantors, the
Administrative Agent and the Representative for such Indebtedness shall have
executed and delivered an Intercreditor Agreement.  Permitted Pari Passu Secured
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.

 

“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness (including
any Registered Equivalent Notes) incurred by the Borrower in the form of one or
more series of senior unsecured notes or loans; provided that (i) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness and
(ii) meets the Permitted Other Debt Conditions.

 

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.

 

39

--------------------------------------------------------------------------------


 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established or maintained by any Loan Party or, with
respect to any such plan that is subject to Section 412 of the Code or Title IV
of ERISA, any ERISA Affiliate.

 

“Platform” has the meaning assigned to such term in Section 6.02.

 

“Pre-Effectiveness” has the meaning specified in Section 2.16(f)(ii).

 

“Preferred Stock” means any Equity Interest with preferential rights of payment
of dividends or upon liquidation, dissolution, or winding up.

 

“Pro Forma Basis” and “Pro Forma Compliance” mean, with respect to compliance
with any test or covenant hereunder, that to the extent applicable, shall have
been calculated in accordance with Section 1.08.

 

“Pro Rata Extension Offer” has the meaning set forth in Section 2.16.

 

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments of such Lender under the
applicable Facility or Facilities at such time and the denominator of which is
the amount of the Aggregate Commitments under the applicable Facility or
Facilities at such time; provided that if such Commitments have been terminated,
then the Pro Rata Share of each Lender shall be determined based on the Pro Rata
Share of such Lender immediately prior to such termination and after giving
effect to any subsequent assignments made pursuant to the terms hereof.

 

“Public Lender” has the meaning assigned to such term in Section 6.02.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that, at the time the relevant Guarantee or grant of the relevant
security interest becomes effective with respect to such Swap Obligation, has
total assets exceeding $10,000,000 or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” with respect to such Swap Obligation at such
time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

“Quarterly Financial Statements” means the unaudited consolidated balance sheets
and related consolidated statements of operations and cash flows of the Borrower
for the fiscal quarters ended March 31, 2013 and June 30, 2013.

 

“Rating Agencies” means Moody’s and S&P or if Moody’s or S&P or both shall not
make a rating on the Senior Notes publicly available, a nationally recognized
statistical rating agency or agencies, as the case may be, selected by the
Borrower which shall be substituted for Moody’s or S&P or both, as the case may
be.

 

40

--------------------------------------------------------------------------------


 

“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned, leased or operated by any Person, whether by
lease, license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.

 

“Receivables Facility” means any of one or more receivables financing facilities
as amended, supplemented, modified, extended, renewed, restated or refunded from
time to time, the obligations of which are non-recourse (except for customary
representations, warranties, covenants and indemnities made in connection with
such facilities) to the Borrower or any of its Restricted Subsidiaries (other
than a Receivables Subsidiary) pursuant to which the Borrower or any of its
Restricted Subsidiaries sells its accounts receivable to either (a) a Person
that is not a Restricted Subsidiary or (b) a Receivables Subsidiary that in turn
sells its accounts receivable to a Person that is not a Restricted Subsidiary.

 

“Receivables Fees” means distributions or payments made directly or by means of
discounts with respect to any accounts receivable or participation interest
therein issued or sold in connection with, and other fees paid to a Person that
is not a Restricted Subsidiary in connection with, any Receivables Facility.

 

“Receivables Subsidiary” means any Subsidiary formed for the purpose of, and
that solely engages only in one or more Receivables Facilities and other
activities reasonably related thereto.

 

“Refinanced Debt” has the meaning set forth in the definition of “Credit
Agreement Refinancing Indebtedness.”

 

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower, (b) the Administrative Agent, (c) each Additional Refinancing
Lender and (d) each Lender that agrees to provide any portion of Other Term
Loans, Other Term Loan Commitments, Other Revolving Credit Commitments or Other
Revolving Credit Loans incurred pursuant thereto, in accordance with
Section 2.15.

 

“Refinancing Indebtedness” has the meaning set forth in Section 7.02(b)(12).

 

“Refinancing Series” means all Other Term Loans or Other Term Loan Commitments
that are established pursuant to the same Refinancing Amendment (or any
subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Other Term Loans or Other Term Loan Commitments
provided for therein are intended to be a part of any previously established
Refinancing Series) and that provide for the same yield (taking into account any
applicable interest rate margin, original issue discount, up-front fees and any
LIBOR “floor”) and amortization schedule.

 

“Refunding Capital Stock” has the meaning set forth in Section 7.05(b)(2).

 

41

--------------------------------------------------------------------------------


 

“Register” has the meaning set forth in Section 10.06(c).

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act, substantially identical notes
(having the same guarantees) issued in a dollar-for-dollar exchange therefor
pursuant to an exchange offer registered with the SEC.

 

“Rejection Notice” has the meaning set forth in Section 2.05(b)(v).

 

“Related Business Assets” means assets (other than Cash Equivalents) used or
useful in a Similar Business, provided that any assets received by the Borrower
or a Restricted Subsidiary in exchange for assets transferred by the Borrower or
a Restricted Subsidiary shall not be deemed to be Related Business Assets if
they consist of securities of a Person, unless upon receipt of the securities of
such Person, such Person would become a Restricted Subsidiary.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing or migrating in, into, onto or through the Environment.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the thirty
(30) day notice period has been waived.

 

“Representative” means, with respect to any series of Permitted Pari Passu
Secured Refinancing Debt or Permitted Junior Secured Refinancing Debt, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

 

“Repricing Transaction” means the prepayment (including repricings or
refinancings) of all or a portion of the Term Loans with proceeds from the
incurrence by the Borrower of any new Indebtedness having a yield (taking into
account any applicable interest rate margin, original issue discount, up-front
fees and any LIBOR “floor”) that is less than the yield of the Term Loans
(excluding any prepayments, repricings or refinancings in connection with a
Change of Control), including without limitation, as may be effected through any
amendment to this Agreement relating to the yield of the Term Loans.

 

“Request for Credit Extension” means (a) with respect to a Borrowing,
continuation or conversion of Term Loans or Revolving Credit Loans, a Committed
Loan Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

 

42

--------------------------------------------------------------------------------


 

“Required Class Lenders” means, as of any date of determination, Lenders of a
Class having more than 50% of the sum of the (a) Total Outstandings (with, in
the case of the Revolving Credit Facility, the aggregate amount of each Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Lender for purposes of this definition) for
all Lenders of such Class and (b) aggregate unused Commitments of all Lenders of
such Class; provided that the unused Commitment and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender of such Class shall
be excluded for purposes of making a determination of Required Class Lenders.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Term Commitments and (c) aggregate unused
Revolving Credit Commitments; provided that the unused Term Commitment and
unused Revolving Credit Commitment of, and the portion of the Total Outstandings
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party and, as to any document delivered on the Closing
Date, any secretary or assistant secretary of such Loan Party and, solely for
purposes of notices given pursuant to Article II, any other officer or employee
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Administrative Agent.  Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

 

“Restricted Cash” means cash and Cash Equivalents held by Restricted
Subsidiaries that is contractually restricted from being distributed to the
Borrower, except for such restrictions that are contained in agreements
governing Indebtedness permitted under this Agreement and that is secured by
such cash or Cash Equivalents.

 

“Restricted Investment” means any Investment other than a Permitted Investment.

 

“Restricted Payment” has the meaning set forth in Section 7.05(a).

 

“Restricted Subsidiary” means, at any time, each direct and indirect Subsidiary
of the Borrower (including any Foreign Subsidiary) that is not then an
Unrestricted Subsidiary; provided, however, that upon the occurrence of an
Unrestricted Subsidiary ceasing to be an Unrestricted Subsidiary, such
Subsidiary shall be included in the definition of “Restricted Subsidiary.”

 

“Revolving Commitment Increase” has the meaning set forth in Section 2.14(a).

 

“Revolving Commitment Increase Lender” has the meaning set forth in
Section 2.14(a).

 

43

--------------------------------------------------------------------------------


 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and Class and, in the case of Eurodollar
Rate Loans, having the same Interest Period and currency made by each of the
Revolving Credit Lenders of such Class pursuant to any clause of
Section 2.01(b).

 

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations in respect of
Letters of Credit and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth, and opposite such Lender’s name on Schedule 1.01A under the caption
“Revolving Credit Commitment” or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement (including
Section 2.14).  The aggregate Revolving Credit Commitments of all Revolving
Credit Lenders shall be $250,000,000 on the Closing Date, as such amount may be
adjusted from time to time in accordance with the terms of this Agreement.

 

“Revolving Credit Exposure” means, as to each Revolving Credit Lender, the sum
of the amount of the outstanding principal amount of such Revolving Credit
Lender’s Revolving Credit Loans and its Pro Rata Share of the amount of the L/C
Obligations and the Swing Line Obligations at such time.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

 

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

 

“Revolving Credit Loans” has the meaning specified in Section 2.01(b).

 

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-2 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender to the Borrower.

 

“Revolving Pro Rata Extension Offers” has the meaning specified in
Section 2.16(a).

 

“S&P” means Standard & Poor’s Financial Services, LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor to its rating agency business.

 

“Sale and Lease-Back Transaction” means any arrangement providing for the
leasing by the Borrower or any of its Restricted Subsidiaries of any real or
tangible personal property, which property has been or is to be sold or
transferred for value by the Borrower or such Restricted Subsidiary to a third
Person in contemplation of such leasing.

 

“Same Day Funds” means immediately available funds.

 

44

--------------------------------------------------------------------------------


 

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Second Lien Intercreditor Agreement” means an intercreditor agreement
substantially (if applicable, subject to a customary standstill period, of not
less than 180 days) in the form of Exhibit I-2 hereto (which agreement in such
form or with immaterial changes thereto the Administrative Agent is authorized
to enter into) together with any material changes thereto in light of prevailing
market conditions, which material changes shall be posted to the Lenders not
less than five (5) Business Days before execution thereof and, if the Required
Lenders shall not have objected to such changes within five (5) Business Days
after posting, then the Required Lenders shall be deemed to have agreed that the
Administrative Agent’s entry into such intercreditor agreement (with such
changes) is reasonable and to have consented to such intercreditor agreement
(with such changes) and to the Administrative Agent’s execution thereof.

 

“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between the Borrower or any Loan Party and any Hedge
Bank.

 

“Secured Indebtedness” means any Indebtedness of the Borrower or any of its
Restricted Subsidiaries secured by a Lien.

 

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Hedge Banks and each co-agent or sub-agent appointed by
the Administrative Agent or Collateral Agent from time to time pursuant to
Section 9.02.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Security Agreement” has the meaning specified in Section 4.01(a)(iii).

 

“Senior Indebtedness” means:

 

(a)                                 all Indebtedness of the Borrower or any
Guarantor outstanding under this Agreement and related Guarantees, the Senior
Notes and related Guarantees (including interest accruing on or after the filing
of any petition in bankruptcy or similar proceeding or for reorganization of the
Borrower or any Guarantor (at the rate provided for in the documentation with
respect thereto, regardless of whether or not a claim for post-filing interest
is allowed in such proceedings)), and any and all other fees, expense
reimbursement obligations, indemnification amounts, penalties, and other amounts
(whether existing on the Closing Date or thereafter created or incurred) and all
obligations of the Borrower or any Guarantor to reimburse any bank or other
Person in respect of amounts paid under letters of credit, acceptances or other
similar instruments;

 

45

--------------------------------------------------------------------------------


 

(b)                                 all Hedging Obligations (and guarantees
thereof) owing to a Hedge Bank, provided that such Hedging Obligations are
permitted to be incurred under the terms of this Agreement;

 

(c)                                  any other Indebtedness of the Borrower or
any Guarantor permitted to be incurred under the terms of this Agreement, unless
the instrument under which such Indebtedness is incurred expressly provides that
it is subordinated in right of payment to the Obligations, the Senior Notes or
any related Guarantee; and

 

(d)                                 all obligations with respect to the items
listed in the preceding clauses (a), (b) and (c);

 

provided, however, that Senior Indebtedness shall not include:

 

(A)                               any obligation of such Person to the Borrower
or any of its Subsidiaries;

 

(B)                               any liability for federal, state, local or
other taxes owed or owing by such Person;

 

(C)                               any accounts payable or other liability to
trade creditors arising in the ordinary course of business; provided that
obligations incurred under this Agreement shall not be excluded pursuant to this
clause (C);

 

(D)                               any Indebtedness or other obligation of such
Person which is subordinate or junior in any respect to any other Indebtedness
or other obligation of such Person; or

 

(E)                                that portion of any Indebtedness which at the
time of incurrence is incurred in violation of this Agreement.

 

“Senior Notes” means (A) $1,500,000,000 in aggregate principal amount of the
Borrower’s 5.625% senior unsecured notes due 2021 and (B) $750,000,000 in
aggregate principal amount of the Borrower’s 6.125% senior unsecured notes due
2023.

 

“Senior Notes Indenture” means the Indenture for the Senior Notes, dated
September 19, 2013, between the Borrower, Wells Fargo Bank, National
Association, as trustee, and the other entities from time to time party thereto,
as the same may be amended, modified, supplemented, replaced or refinanced to
the extent not prohibited by this Agreement.

 

“Similar Business” means any business conducted or proposed to be conducted by
the Borrower and its Restricted Subsidiaries on the Closing Date or any business
that is similar, reasonably related, incidental or ancillary thereto.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable

 

46

--------------------------------------------------------------------------------


 

value of the assets of such Person is greater than the amount that will be
required to pay the probable liability of such Person on the sum of its debts
and other liabilities, including contingent liabilities, (c) such Person has
not, does not intend to, and does not believe (nor should it reasonably believe)
that it will, incur debts or liabilities beyond such Person’s ability to pay
such debts and liabilities as they become due (whether at maturity or
otherwise), (d) such Person does not have unreasonably small capital with which
to conduct the businesses in which it is engaged as such businesses are now
conducted (and reflected in the projections delivered to the Administrative
Agent and the Lenders) and are proposed to be conducted following the Closing
Date and (e) such Person is “solvent” within the meaning given to that term and
similar terms under the Bankruptcy Code of the United States and applicable laws
relating to fraudulent transfers and conveyances.  The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

 

“SPC” has the meaning specified in Section 10.06(g).

 

“Specified Transaction” means, with respect to any period, any Investment,
Disposition, incurrence or repayment of Indebtedness, Restricted Payment,
Subsidiary designation, merger, amalgamation, consolidation, Incremental Term
Loan or Revolving Commitment Increase that by the terms of this Agreement
requires “Pro Forma Compliance” with a test or covenant hereunder or requires
such test or covenant to be calculated on a “Pro Forma Basis”.

 

“Stock Buy-Back” means the purchase by the Borrower of approximately 428,676,471
shares of the capital stock of the Borrower via the purchase of Amber Holding,
which will hold such stock on or prior to the Closing Date, pursuant to the
Stock Purchase Agreement.

 

“Stock Purchase Agreement” means, the Stock Purchase Agreement, dated as of
July 25, 2013, by and among the Borrower, ASAC II LP, an exempted limited
partnership organized under the laws of the Cayman Islands and Vivendi, S. A.

 

“Subordinated Indebtedness” means:

 

(a)                                 any Indebtedness of the Borrower which is by
its terms subordinated in right of payment to Senior Indebtedness, and

 

(b)                                 any Indebtedness of any Guarantor which is
by its terms subordinated in right of payment to the Guarantee of such entity of
Senior Indebtedness.

 

“Subordinated Indebtedness Documentation” means any documentation governing any
Subordinated Indebtedness.

 

“Subsidiary” means, with respect to any Person:

 

(a)                                 any corporation, association, or other
business entity (other than a partnership, joint venture, limited liability
company or similar entity) of which more than 50% of the total voting power of
shares of Capital Stock entitled (without regard to the occurrence

 

47

--------------------------------------------------------------------------------


 

of any contingency) to vote in the election of directors, managers or trustees
thereof is at the time of determination owned or controlled, directly or
indirectly, by such Person or one or more of the other Subsidiaries of that
Person or a combination thereof; and

 

(b)                                 any partnership, joint venture, limited
liability company or similar entity of which

 

(A)                               more than 50% of the capital accounts,
distribution rights, total equity and voting interests or general or limited
partnership interests, as applicable, are owned or controlled, directly or
indirectly, by such Person or one or more of the other Subsidiaries of that
Person or a combination thereof whether in the form of membership, general,
special or limited partnership or otherwise, and

 

(B)                               such Person or any Restricted Subsidiary of
such Person is a controlling general partner or otherwise controls such entity.

 

“Successor Company” has the meaning specified in Section 7.03(d).

 

“Survey” means a survey of any Real Property subject to a Mortgage (and all
improvements thereon) which is (a) (i) prepared by a surveyor or engineer
licensed to perform surveys in the jurisdiction where such Real Property is
located, (ii) dated (or redated) not earlier than six months prior to the date
of delivery thereof unless there shall have occurred within six months prior to
such date of delivery any exterior construction on the site of such Real
Property or any easement, right of way or other interest in the Real Property
has been granted or become effective through operation of law or otherwise with
respect to such Real Property which, in either case, can be depicted on a
survey, in which events, as applicable, such survey shall be dated (or redated)
after the completion of such construction or if such construction shall not have
been completed as of such date of delivery, not earlier than 30 days prior to
such date of delivery, or after the grant or effectiveness of any such easement,
right of way or other interest in the subject Real Property, (iii) certified by
the surveyor (in a manner reasonably acceptable to the Administrative Agent) to
the Administrative Agent, the Collateral Agent and the title company,
(iv) complying in all material respects with the minimum detail requirements of
the American Land Title Association as such requirements are in effect on the
date of preparation of such survey and (v) sufficient for the title company to
issue a Title Policy or (b) otherwise reasonably acceptable to the Collateral
Agent.

 

“Swap” means any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing

 

48

--------------------------------------------------------------------------------


 

(including any options to enter into any of the foregoing), whether or not any
such transaction is governed by or subject to any master agreement, and (b) any
and all transactions of any kind, and the related confirmations, which are
subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement (any such master agreement, together with any related
schedules, a “Master Agreement”), including any such obligations or liabilities
under any Master Agreement.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any Swap.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Facility” means the swing line loan facility made available by the
Swing Line Lenders pursuant to Section 2.04.

 

“Swing Line Lender” means Bank of America, in its capacity as provider of Swing
Line Loans or any successor or additional swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B hereto.

 

“Swing Line Note” means a promissory note of the Borrower payable to any Swing
Line Lender or its registered assigns, in substantially the form of Exhibit C-3
hereto, evidencing the aggregate Indebtedness of the Borrower to such Swing Line
Lender resulting from the Swing Line Loans.

 

“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the aggregate amount of the Revolving Credit Commitments.  The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Commitments.

 

“Syndication Agent” means J.P. Morgan Securities LLC, as syndication agent.

 

“Taxes” means any present or future taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges imposed by any Governmental
Authority, including any interest, additions to tax and penalties applicable
thereto.

 

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and currency and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Term Lenders.

 

49

--------------------------------------------------------------------------------


 

“Term Commitment” means, as to each Term Lender, its obligation to make a Term
Loan to the Borrower pursuant to Section 2.01(a) in an aggregate amount not to
exceed the amount set forth opposite such Lender’s name on Schedule 1.01A under
the caption “Term Commitment” or in the Assignment and Assumption pursuant to
which such Term Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement (including
Section 2.14).  The initial aggregate amount of the Term Commitments is
$2,500,000,000.

 

“Term Lender” means, at any time, any Lender that has a Term Commitment or a
Term Loan at such time.

 

“Term Loan” means a Loan made pursuant to Section 2.01(a).

 

“Term Loan Standstill Period” has the meaning set forth in Section 8.01(b).

 

“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit C-1 hereto,
evidencing the aggregate Indebtedness of the Borrower to such Term Lender
resulting from the Term Loans made by such Term Lender.

 

“Term Pro Rata Extension Offers” has the meaning specified in Section 2.16(a).

 

“Test Period” means, for any date of determination under this Agreement, the
four consecutive fiscal quarters of the Borrower then last ended.

 

“Threshold Amount” means $100,000,000.

 

“Title Policy” means a policy of title insurance (or marked-up title insurance
commitment having the effect of a policy of title insurance) insuring the Lien
of a Mortgage as a valid first mortgage Lien on the mortgaged property and
fixtures described therein in the amount equal to not less than the fair market
value of such mortgaged property and fixtures, issued by a title company
reasonably acceptable to the Collateral Agent which shall (A) to the extent
necessary, include such reinsurance arrangements (with provisions for direct
access, if necessary) as shall be reasonably acceptable to the Collateral Agent,
(B) contain a “tie-in” or “cluster” endorsement, if available under applicable
law (i.e., policies which insure against losses regardless of location or
allocated value of the insured property up to a stated maximum coverage amount),
(C) have been supplemented by such endorsements as shall be reasonably requested
by the Collateral Agent (including endorsements on matters relating to usury,
first loss, last dollar, zoning, contiguity, revolving credit, doing business,
non-imputation, public road access, survey, variable rate, environmental lien,
subdivision, mortgage recording tax, separate tax lot, revolving credit and
so-called comprehensive coverage over covenants and restrictions), and
(D) contain no exceptions to title other than Liens permitted hereunder.

 

“Total Assets” means total assets of the Borrower and its Restricted
Subsidiaries on a consolidated basis, shown on the most recent balance sheet of
the Borrower and its Restricted Subsidiaries as may be expressly stated without
giving effect to any amortization of the amount

 

50

--------------------------------------------------------------------------------


 

of intangible assets since the Closing Date, with such pro forma adjustments as
are appropriate and consistent with the pro forma adjustment provisions set
forth in Section 1.08.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Transaction” means, collectively (i) the Stock Buy-Back, (ii) the issuance of
the Senior Notes, (iii) the funding of the Loans on the Closing Date and the
execution and delivery of Loan Documents to be entered into on the Closing Date
and (iv) the payment of Transaction Expenses.

 

“Transaction Expenses” means any fees or expenses incurred or paid by the
Borrower (or any direct or indirect parent of the Borrower) or any of its (or
their) Subsidiaries in connection with the Transaction (including expenses in
connection with hedging transactions), this Agreement and the other Loan
Documents and the transactions contemplated hereby and thereby.

 

“Transferred Guarantor” has the meaning specified in Section 11.09.

 

“Treasury Capital Stock” has the meaning set forth in Section 7.05(b)(2).

 

“Treasury Services Agreement” means any agreement between any Loan Party and any
Hedge Bank relating to commercial credit or debit card, merchant card, or
purchasing card programs (including non-card e-payables services), or treasury,
depository, or cash management services (including automatic clearing house
transfer of funds, overdraft, controlled disbursement, electronic funds
transfer, lockbox, stop payment, return item and wire transfer services).

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“U.S. Lender” means any Lender that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

 

“United States” and “U.S.” mean the United States of America.

 

“United States Tax Compliance Certificate” has the meaning set forth in
Section 3.01(d).

 

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

 

“Unrestricted Subsidiary” means:

 

51

--------------------------------------------------------------------------------


 

(a)                                 any Subsidiary of the Borrower which at the
time of determination is an Unrestricted Subsidiary (as designated by the
Borrower, pursuant to Section 6.14); and

 

(b)                                 any Subsidiary of an Unrestricted
Subsidiary.

 

“USA Patriot Act” has the meaning specified in Section 5.15.

 

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the board of
directors of such Person.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness,
Disqualified Stock or Preferred Stock, as the case may be, at any date, the
quotient obtained by dividing (1) the sum of the products of the number of years
from the date of determination to the date of each successive scheduled
principal payment of such Indebtedness or redemption or similar payment with
respect to such Disqualified Stock or Preferred Stock multiplied by the amount
of such payment; by (2) the sum of all such payments; provided that for purposes
of determining the Weighted Average Life to Maturity of any Refinanced Debt, any
Refinanced Debt (as defined in the definition of Refinancing Indebtedness) or
any Indebtedness that is being modified, refinanced, refunded, renewed, replaced
or extended (the “Applicable Indebtedness”), the effects of any amortization or
prepayments made on such Applicable Indebtedness prior to the date of the
applicable modification, refinancing, refunding, renewal, replacement or
extension shall be disregarded.

 

“Wholly-Owned Subsidiary” of any Person means a Subsidiary of such Person, 100%
of the outstanding Equity Interests of which (other than directors’ qualifying
shares and shares required to be held by foreign nationals) shall at the time be
owned by such Person or by one or more Wholly-Owned Subsidiaries of such Person.

 

“Withholding Agent” means any Loan Party, the Administrative Agent and, in the
case of any U.S. federal withholding Tax, any other applicable withholding
agent.

 

Section 1.02                             Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)                                 The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

 

(b)                                 The words “herein,” “hereto,” “hereof” and
“hereunder” and words of similar import when used in any Loan Document shall
refer to such Loan Document as a whole and not to any particular provision
thereof.

 

(c)                                  Article, Section, Exhibit and Schedule
references are to the Loan Document in which such reference appears.

 

(d)                                 The term “including” is by way of example
and not limitation.

 

52

--------------------------------------------------------------------------------


 

(e)                                  The term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form.

 

(f)                                   In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(g)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

Section 1.03                             Accounting Terms.

 

(a)                                 All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, except as otherwise specifically prescribed herein.

 

(b)                                 Notwithstanding anything to the contrary
herein, for purposes of this Agreement (including, without limitation, in
determining compliance with any test or covenant contained herein) with respect
to any period during which any Specified Transaction occurs, the Fixed Charge
Coverage Ratio and the Consolidated Secured Debt Ratio shall be calculated with
respect to such period and such Specified Transaction on a Pro Forma Basis.

 

Section 1.04                             Rounding.

 

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement (or required to be satisfied in order for a specific action to be
permitted under this Agreement) shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding up if there is no nearest
number).

 

Section 1.05                             References to Agreements, Laws, Etc.

 

Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are permitted by the Loan Documents; and (b) references to any Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Law.

 

53

--------------------------------------------------------------------------------


 

Section 1.06                             Times of Day.

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

Section 1.07                             Timing of Payment of Performance.

 

When the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment (other than as described in the
definition of Interest Period) or performance shall extend to the immediately
succeeding Business Day.

 

Section 1.08                             Pro Forma and Other Calculations.

 

(a)                                 Notwithstanding anything to the contrary
herein, financial ratios and tests, including the Consolidated Secured Debt
Ratio and the Fixed Charge Coverage Ratio, shall be calculated in the manner
prescribed by this Section 1.08; provided, that notwithstanding anything to the
contrary in clauses (b), (c), (d) or (e) of this Section 1.08, when calculating
the Consolidated Secured Debt Ratio for purposes of (i) the definition of
“Applicable Rate” and (ii) Section 7.09 (other than for the purpose of
determining pro forma compliance with Section 7.09), the events described in
this Section 1.08 that occurred subsequent to the end of the applicable Test
Period shall not be given pro forma effect.

 

(b)                                 In the event that the Borrower or any of its
Restricted Subsidiaries incurs, assumes, guarantees, redeems, retires or
extinguishes any Indebtedness (other than, for purposes of calculating
Consolidated EBITDA only, Indebtedness incurred under any revolving credit
facility unless such Indebtedness has been permanently repaid and has not been
replaced) or issues or redeems Disqualified Stock or Preferred Stock subsequent
to the commencement of the Test Period for which the Consolidated Secured Debt
Ratio or the Fixed Charge Coverage Ratio, as applicable, is being calculated but
prior to or simultaneously with the event for which the calculation of the
applicable ratio is made (the “Ratio Calculation Date”), then the applicable
ratio shall be calculated giving pro forma effect to such incurrence,
assumption, guarantee, redemption, retirement or extinguishment of Indebtedness,
or such issuance or redemption of Disqualified Stock or Preferred Stock, as if
the same had occurred at the beginning of the applicable Test Period; provided,
however, that, for purposes of any pro forma calculation of the Fixed Charge
Coverage Ratio on such determination date pursuant to the provisions described
in Section 7.02(a), the pro forma calculation shall not give effect to any
Indebtedness incurred on such determination date pursuant to the provisions
described under Section 7.02(b).

 

(c)                                  For purposes of making the computation
referred to above, Investments, acquisitions, dispositions, mergers,
amalgamations and consolidations (as determined in accordance with GAAP), in
each case with respect to a business (as such term is used in Regulation S-X
Rule 11-01 under the Securities Act), a company, a segment, an operating
division or unit or line of business that the Borrower or any of its Restricted
Subsidiaries has determined to make and/or made during the Test Period or
subsequent to such Test Period and on or prior to or simultaneously with the
Ratio Calculation Date shall be calculated on a pro forma basis in accordance

 

54

--------------------------------------------------------------------------------


 

with GAAP (except as set forth in the last sentence of clause (d) below)
assuming that all such Investments, acquisitions, dispositions, mergers,
amalgamations and consolidations (and the change in any associated fixed charge
obligations and the change in Consolidated EBITDA resulting therefrom) had
occurred on the first day of the Test Period.  If since the beginning of such
Test Period any Person that subsequently became a Restricted Subsidiary or was
merged with or into the Borrower or any of its Restricted Subsidiaries since the
beginning of such Test Period shall have made any Investment, acquisition,
disposition, merger, amalgamation and consolidation, in each case with respect
to a business (as such term is used in Regulation S-X Rule 11-01 under the
Securities Act), a company, a segment, an operating division or unit or line of
business that would have required adjustment pursuant to this Section 1.08, then
the applicable ratio shall be calculated giving pro forma effect thereto for
such Test Period as if such Investment, acquisition, disposition, merger and
consolidation had occurred at the beginning of the applicable Test Period.

 

(d)                                 For purposes of making the computation
referred to above, whenever pro forma effect is to be given to a transaction,
the pro forma calculations shall be made in good faith by a responsible
financial or accounting officer of the Borrower.  If any Indebtedness bears a
floating rate of interest and is being given pro forma effect, the interest on
such Indebtedness shall be calculated as if the rate in effect on the Ratio
Calculation Date had been the applicable rate for the entire Test Period (taking
into account any Hedging Obligations applicable to such Indebtedness).  Interest
on a Capitalized Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by a responsible financial or accounting officer of the
Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP.  For purposes of making the computation
referred to above, interest on any Indebtedness under a revolving credit
facility computed on a pro forma basis shall be computed based upon the average
daily balance of such Indebtedness during the applicable Test Period except as
set forth in clause (b) of this Section 1.08.  Interest on Indebtedness that may
optionally be determined at an interest rate based upon a factor of a prime or
similar rate, a eurocurrency interbank offered rate, or other rate, shall be
deemed to have been based upon the rate actually chosen, or, if none, then based
upon such optional rate chosen as the Borrower may designate.  Any such pro
forma calculation may include adjustments appropriate, in the reasonable
determination of the Borrower as set forth in an officer’s certificate, to
reflect (1) reasonably identifiable and factually supportable operating expense
reductions and other operating improvements or synergies reasonably expected to
result from any action taken or expected to be taken within six fiscal quarters
after the date of any acquisition, amalgamation or merger (including, to the
extent applicable, from the Transaction); and (2) any adjustment of the nature
used in connection with the calculation of “Adjusted EBITDA” as set forth in
footnotes (b) to the “Summary Historical and Pro forma Financial Information”
under “Summary” in the Notes Offering Memorandum to the extent any such
adjustment, without duplication, continues to be applicable to such Test Period.

 

(e)                                  For purposes of calculation of the Fixed
Charge Coverage Ratio, any amount in a currency other than U.S. dollars will be
converted to U.S. dollars based on the average exchange rate for such currency
for the most recent twelve month period immediately prior to the date of
determination determined in a manner consistent with that used in calculating
Consolidated EBITDA for the applicable Test Period.

 

55

--------------------------------------------------------------------------------


 

Section 1.09                             Letter of Credit Amounts.

 

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

ARTICLE II.
The Commitments and Credit Extensions

 

Section 2.01                             The Loans.

 

(a)                                 The Term Borrowings.  Subject to the terms
and conditions set forth herein, each Term Lender severally agrees to make to
the Borrower on a pro rata basis on the Closing Date Loans denominated in
Dollars in an aggregate amount not to exceed at any time outstanding the amount
of such Term Lender’s Term Commitment.  Amounts borrowed under this
Section 2.01(a) and repaid or prepaid may not be reborrowed.  Term Loans may be
Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

 

(b)                                 The Revolving Credit Borrowings.  Subject to
the terms and conditions set forth herein, each Revolving Credit Lender
severally agrees to make Revolving Credit Loans denominated in Dollars pursuant
to Section 2.02 to the Borrower from its applicable Lending Office (each such
loan, a “Revolving Credit Loan”) from time to time, on any Business Day until
the Maturity Date for the Revolving Credit Facility, in an aggregate principal
amount not to exceed at any time outstanding the amount of such Lender’s
Revolving Credit Commitment; provided that after giving effect to any Revolving
Credit Borrowing, the aggregate Outstanding Amount of the Revolving Credit Loans
of any Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount
of all Swing Line Loans, shall not exceed such Lender’s Revolving Credit
Commitment.  Within the limits of each Lender’s Revolving Credit Commitment, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.01(b), prepay under Section 2.05, and reborrow under this
Section 2.01(b).  Revolving Credit Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.

 

Section 2.02                             Borrowings, Conversions and
Continuations of Loans.

 

(a)                                 Each Term Borrowing, each Revolving Credit
Borrowing, each conversion of Term Loans or Revolving Credit Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone.  Each such notice must be received by the Administrative
Agent not later than 2:00 p.m. (i) three (3) Business Days prior to the
requested date of any Borrowing or continuation of Eurodollar Rate Loans or any
conversion of Base Rate Loans to Eurodollar Rate Loans, and (ii) one
(1) Business Day before the requested date of any

 

56

--------------------------------------------------------------------------------


 

Borrowing of Base Rate Loans.  Each telephonic notice by the Borrower pursuant
to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower.  Except as provided in
Section 2.14(a), each Borrowing of, conversion to or continuation of Eurodollar
Rate Loans shall be in a minimum principal amount of $5,000,000, or a whole
multiple of $1,000,000, in excess thereof.  Except as provided in
Section 2.03(c), 2.04(c), 2.14(a) or the last sentence of this paragraph, each
Borrowing of or conversion to Base Rate Loans shall be in a minimum principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof.  Each
Committed Loan Notice (whether telephonic or written) shall specify (i) whether
the Borrower is requesting a Term Borrowing, a Revolving Credit Borrowing, a
conversion of Term Loans or Revolving Credit Loans from one Type to the other,
or a continuation of Eurodollar Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Term Loans
or Revolving Credit Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto.  If the Borrower fails to
specify a Type of Loan in a Committed Loan Notice or fails to give a timely
notice requesting a conversion or continuation, then the applicable Term Loans
or Revolving Credit Loans shall be made as, or converted to, Base Rate Loans. 
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans.  If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one (1) month.

 

(b)                                 Following receipt of a Committed Loan
Notice, the Administrative Agent shall promptly notify each Lender of the amount
of its Pro Rata Share of the applicable Class of Loans, and if no timely notice
of a conversion or continuation is provided by the Borrower, the Administrative
Agent shall notify each Lender of the details of any automatic conversion to
Base Rate Loans or continuation described in Section 2.02(a).  In the case of
each Borrowing, each Appropriate Lender shall make the amount of its Loan
available to the Administrative Agent in Same Day Funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided
that if, on the date the Committed Loan Notice with respect to such Borrowing is
given by the Borrower, there are Swing Line Loans or L/C Borrowings outstanding,
then the proceeds of such Borrowing shall be applied, first, to the payment in
full of any such L/C Borrowing, second, to the payment in full of any such Swing
Line Loans, and third, to the Borrower as provided above.

 

(c)                                  Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan unless

 

57

--------------------------------------------------------------------------------


 

the Borrower pays the amount due, if any, under Section 3.05 in connection
therewith.  During the existence of an Event of Default, the Administrative
Agent or the Required Lenders may require that no Loans may be converted to or
continued as Eurodollar Rate Loans.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurodollar Rate Loans upon determination of such interest
rate.  The determination of the Eurodollar Rate by the Administrative Agent
shall be conclusive in the absence of manifest error.  At any time that Base
Rate Loans are outstanding, the Administrative Agent shall notify the Borrower
and the Lenders of any change in the Bank of America prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

 

(e)                                  After giving effect to all Term Borrowings,
all Revolving Credit Borrowings, all conversions of Term Loans or Revolving
Credit Loans from one Type to the other, and all continuations of Term Loans or
Revolving Credit Loans as the same Type, there shall not be more than twelve
(12) Interest Periods in effect.

 

(f)                                   The failure of any Lender to make the Loan
to be made by it as part of any Borrowing shall not relieve any other Lender of
its obligation, if any, hereunder to make its Loan on the date of such
Borrowing, but no Lender shall be responsible for the failure of any other
Lender to make the Loan to be made by such other Lender on the date of any
Borrowing.

 

Section 2.03                             Letters of Credit.

 

(a)                                 The Letter of Credit Commitment. 
(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the other Revolving Credit Lenders
set forth in this Section 2.03, (1) from time to time on any Business Day during
the period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit denominated in Dollars for the account of the Borrower
(provided, that any Letter of Credit may be for the benefit of any Subsidiary of
the Borrower) and to amend or renew Letters of Credit previously issued by it,
in accordance with Section 2.03(b), and (2) to honor drafts under the Letters of
Credit and (B) the Revolving Credit Lenders severally agree to participate in
Letters of Credit issued pursuant to this Section 2.03; provided that no L/C
Issuer shall be obligated to make any L/C Credit Extension with respect to any
Letter of Credit, and no Lender shall be obligated to participate in any Letter
of Credit if as of the date of such L/C Credit Extension, (x) the Revolving
Credit Exposure of any Revolving Credit Lender would exceed such Lender’s
Revolving Credit Commitment or (y) the Outstanding Amount of the L/C Obligations
would exceed the Letter of Credit Sublimit.  Within the foregoing limits, and
subject to the terms and conditions hereof, the Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.

 

(ii)                                  An L/C Issuer shall be under no obligation
to issue any Letter of Credit if:

 

58

--------------------------------------------------------------------------------


 

(A)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the L/C Issuer from issuing the Letter of Credit, or any Law applicable
to the L/C Issuer or any request or directive (whether or not having the force
of law) from any Governmental Authority with jurisdiction over the L/C Issuer
shall prohibit, or request that the L/C Issuer refrain from, the issuance of
letters of credit generally or the Letter of Credit in particular or shall
impose upon the L/C Issuer with respect to the Letter of Credit any restriction,
reserve or capital requirement (for which the L/C Issuer is not otherwise
compensated hereunder) not in effect on the Closing Date, or shall impose upon
the L/C Issuer any unreimbursed loss, cost or expense which was not applicable
on the Closing Date and which the L/C Issuer in good faith deems material to it;

 

(B)                               subject to Section 2.03(b)(iii), the expiry
date of such requested Letter of Credit would occur more than twelve months
after the date of issuance or last renewal, unless (1) each Appropriate Lender
has approved of such expiration date or (2) the Outstanding Amount of L/C
Obligations in respect of such requested Letter of Credit has been Cash
Collateralized or back-stopped by a letter of credit reasonably satisfactory to
the applicable L/C Issuer;

 

(C)                               the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless (1) each
Appropriate Lender has approved of such expiration date or (2) the Outstanding
Amount of L/C Obligations in respect of such requested Letter of Credit has been
Cash Collateralized or back-stopped by a letter of credit reasonably
satisfactory to the applicable L/C Issuer;

 

(D)                               the issuance of such Letter of Credit would
violate any Laws binding upon such L/C Issuer;

 

(E)                                except as otherwise agreed by the
Administrative Agent and the L/C Issuer, the Letter of Credit is in an initial
stated amount less than $100,000, in the case of a standby Letter of Credit;

 

(F)                                 the issuance of the Letter of Credit would
violate one or more policies of the L/C Issuer applicable to letters of credit
generally;

 

(G)                               the Letter of Credit is to be denominated in a
currency other than Dollars; or

 

(H)                              any Revolving Credit Lender is at that time a
Defaulting Lender, unless the L/C Issuer has entered into arrangements,
including the delivery of Cash Collateral, satisfactory to the L/C Issuer (in
its sole discretion) with the Borrower or such Lender to eliminate the L/C
Issuer’s actual or potential Fronting Exposure (after giving effect to
Section 2.17(a)) with respect to the Defaulting Lender arising from either the
Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

 

59

--------------------------------------------------------------------------------


 

(iii)            An L/C Issuer shall be under no obligation to amend any Letter
of Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

(iv)                              The L/C Issuer shall act on behalf of the
Revolving Credit Lenders with respect to any Letters of Credit issued by it and
the documents associated therewith, and the L/C Issuer shall have all of the
benefits and immunities (A) provided to the Administrative Agent in Article IX
with respect to any acts taken or omissions suffered by the L/C Issuer in
connection with Letters of Credit issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.  (i) Each Letter of Credit
shall be issued or amended, as the case may be, upon the request of the Borrower
delivered to an L/C Issuer (with a copy to the Administrative Agent) in the form
of a Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Borrower.  Such Letter of Credit Application must be
received by the relevant L/C Issuer and the Administrative Agent not later than
2:00 p.m. at least two (2) Business Days prior to the proposed issuance date or
date of amendment, as the case may be; or, in each case, such later date and
time as the relevant L/C Issuer may agree in a particular instance in its sole
discretion.  In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the relevant L/C Issuer:  (a) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (b) the
amount thereof; (c) the expiry date thereof; (d) the name and address of the
beneficiary thereof; and (e) such other matters as the relevant L/C Issuer may
reasonably request.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail reasonably satisfactory to the relevant L/C Issuer (1) the
Letter of Credit to be amended; (2) the proposed date of amendment thereof
(which shall be a Business Day); (3) the nature of the proposed amendment; and
(4) such other matters as the relevant L/C Issuer may reasonably request.
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the relevant L/C Issuer will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has received a
copy of such Letter of Credit Application from the Borrower and, if not, such
L/C Issuer will provide the Administrative Agent with a copy thereof.  Unless
the relevant L/C Issuer has received written notice from any Revolving Credit
Lender, the Administrative Agent or any Loan Party, at least one Business Day
prior to the requested date of issuance or amendment of the applicable Letter of
Credit, that one or more applicable conditions contained in Article IV shall not
then be satisfied, then, subject to the terms and conditions hereof, the
relevant L/C Issuer shall, on the requested date, issue a Letter

 

60

--------------------------------------------------------------------------------


 

of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the relevant L/C
Issuer’s usual and customary business practices.  Immediately upon the issuance
of each Letter of Credit, each Revolving Credit Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the relevant L/C
Issuer a risk participation in such Letter of Credit in an amount equal to the
product of such Lender’s Pro Rata Share times the amount of such Letter of
Credit.

 

(iii)                               If the Borrower so requests in any
applicable Letter of Credit Application, the relevant L/C Issuer may, in its
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the relevant L/C Issuer to prevent
any such extension at least once in each twelve month period (commencing with
the date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve month period to be agreed upon at the time such Letter of
Credit is issued.  Unless otherwise directed by the relevant L/C Issuer, the
Borrower shall not be required to make a specific request to the relevant L/C
Issuer for any such extension.  Once an Auto-Extension Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
relevant L/C Issuer to permit the extension of such Letter of Credit at any time
to an expiry date not later than the Letter of Credit Expiration Date; provided
that the relevant L/C Issuer shall not permit any such extension if (A) the
relevant L/C Issuer has determined that it would have no obligation at such time
to issue such Letter of Credit in its extended form under the terms hereof (by
reason of the provisions of Section 2.03(a)(ii) or otherwise), or (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is five (5) Business Days before the Non-Extension Notice Date from the
Administrative Agent, any Revolving Credit Lender or the Borrower that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied.

 

(iv)                              Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the relevant L/C Issuer will also deliver
to the Borrower and the Administrative Agent a true and complete copy of such
Letter of Credit or amendment.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations. (i) Upon receipt from the beneficiary of any Letter of Credit of
any notice of a drawing under such Letter of Credit, the relevant L/C Issuer
shall notify promptly the Borrower and the Administrative Agent thereof.  Not
later than 2:00 p.m. on the Business Day immediately following any payment by an
L/C Issuer under a Letter of Credit with notice to the Borrower (each such date,
an “Honor Date”), the Borrower shall reimburse such L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing.  If the
Borrower fails to so reimburse such L/C Issuer by such time, the Administrative
Agent shall promptly notify each Revolving Credit Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Revolving Credit Lender’s Pro Rata Share thereof.  In such event, the
Borrower shall be deemed to have requested a Revolving Credit Borrowing of Base
Rate Loans

 

61

--------------------------------------------------------------------------------


 

to be disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans but subject to the amount of the unutilized
portion of the Revolving Credit Commitments of the Revolving Credit Lenders and
the conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice).  Any notice given by an L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

 

(ii)                                  Each Revolving Credit Lender shall upon
any notice pursuant to Section 2.03(c)(i) make funds available (and the
Administrative Agent may apply Cash Collateral provided for this purpose) for
the account of the relevant L/C Issuer at the Administrative Agent’s Office for
payments in an amount equal to its Pro Rata Share of the Unreimbursed Amount not
later than 4:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount. 
The Administrative Agent shall remit the funds so received to the relevant L/C
Issuer.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Revolving Credit Borrowing of Base Rate Loans
because the conditions set forth in Section 4.02 cannot be satisfied or for any
other reason, the Borrower shall be deemed to have incurred from the relevant
L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not
so refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate.  In such event, each
Revolving Credit Lender’s payment to the Administrative Agent for the account of
the relevant L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment
in respect of its participation in such L/C Borrowing and shall constitute an
L/C Advance from such Lender in satisfaction of its participation obligation
under this Section 2.03.

 

(iv)                              Until each Revolving Credit Lender funds its
Revolving Credit Loan or L/C Advance pursuant to this Section 2.03(c) to
reimburse the relevant L/C Issuer for any amount drawn under any Letter of
Credit, interest in respect of such Lender’s Pro Rata Share of such amount shall
be solely for the account of the relevant L/C Issuer.

 

(v)                                 Each Revolving Credit Lender’s obligation to
make Revolving Credit Loans or L/C Advances to reimburse an L/C Issuer for
amounts drawn under Letters of Credit, as contemplated by this Section 2.03(c),
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the relevant L/C Issuer, the
Borrower or any other Person for any reason whatsoever; (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.03(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by the Borrower of a Committed Loan Notice ).  No such

 

62

--------------------------------------------------------------------------------


 

making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse the relevant L/C Issuer for the amount of any payment made
by such L/C Issuer under any Letter of Credit, together with interest as
provided herein.

 

(vi)                              If any Revolving Credit Lender fails to make
available to the Administrative Agent for the account of the relevant L/C Issuer
any amount required to be paid by such Lender pursuant to the foregoing
provisions of this Section 2.03(c) by the time specified in Section 2.03(c)(ii),
then, without limiting the other provisions of this agreement, such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the greater of the
Federal Funds Rate and a rate determined by the L/C Issuer in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the L/C Issuer in connection
with the foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Loan included in
the relevant Borrowing or L/C Advance in respect of the relevant L/C Borrowing,
as the case may be.  A certificate of the relevant L/C Issuer submitted to any
Revolving Credit Lender (through the Administrative Agent) with respect to any
amounts owing under this Section 2.03(c)(vi) shall be conclusive absent manifest
error.

 

(d)                                 Repayment of Participations. (i) If, at any
time after an L/C Issuer has made a payment under any Letter of Credit and has
received from any Revolving Credit Lender such Lender’s L/C Advance in respect
of such payment in accordance with Section 2.03(c), the Administrative Agent
receives for the account of such L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Pro Rata Share thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in the same funds as those received by the
Administrative Agent.

 

(ii)                                  If any payment received by the
Administrative Agent for the account of an L/C Issuer pursuant to
Section 2.03(c)(i) is required to be returned under any of the circumstances
described in Section 10.05 (including pursuant to any settlement entered into by
such L/C Issuer in its discretion), each Revolving Credit Lender shall pay to
the Administrative Agent for the account of such L/C Issuer its Pro Rata Share
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the applicable Federal Funds Rate from time to time in
effect. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

(e)                                  Obligations Absolute.  The obligation of
the Borrower to reimburse the relevant L/C Issuer for each drawing under each
Letter of Credit issued by it and to repay each L/C Borrowing shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

 

63

--------------------------------------------------------------------------------


 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other agreement or instrument
relating thereto;

 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that any Loan Party may have at any time against
any beneficiary or any transferee of such Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), the relevant
L/C Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect;

 

(iv)                              any payment by the relevant L/C Issuer under
such Letter of Credit against presentation of a draft or certificate that does
not strictly comply with the terms of such Letter of Credit; or any payment made
by the relevant L/C Issuer under such Letter of Credit to any Person purporting
to be a trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or

 

(v)                                 any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Loan Party.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)                                   Role of L/C Issuers.  Each Lender and the
Borrower agree that, in paying any drawing under a Letter of Credit, the
relevant L/C Issuer shall not have any responsibility to obtain any document
(other than any sight draft, certificates and documents expressly required by
the Letter of Credit) or to ascertain or inquire as to the validity or accuracy
of any such document or the authority of the Person executing or delivering any
such document.  None of the L/C Issuers, any Related Parties nor any of the
respective correspondents, participants or assignees of any L/C Issuer shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Lenders or the Lenders holding a
majority of the Revolving Credit Commitments, as applicable; (ii) any action
taken or omitted in the absence of bad faith, gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application.  The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it

 

64

--------------------------------------------------------------------------------


 

may have against the beneficiary or transferee at law or under any other
agreement.  None of the L/C Issuers, any Related Parties, nor any of the
respective correspondents, participants or assignees of any L/C Issuer, shall be
liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against an L/C Issuer, and such
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by such L/C Issuer’s bad faith,
willful misconduct or gross negligence or such L/C Issuer’s willful or grossly
negligent failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, each L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation, and
no L/C Issuer shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
Notwithstanding anything to the contrary contained in this Section 2.03(f), the
Borrower shall retain any and all rights it may have against any L/C Issuer for
any liability arising out of the bad faith, gross negligence or willful
misconduct of such L/C Issuer, as determined by a final judgment of a court of
competent jurisdiction.

 

(g)                                  Cash Collateral.  (i) If an L/C Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Borrowing and the conditions set forth in
Section 4.02 to a Revolving Credit Borrowing cannot then be met, (ii) if, as of
the Letter of Credit Expiration Date, any Letter of Credit may for any reason
remain outstanding and partially or wholly undrawn (and arrangements that are
reasonably satisfactory to the applicable L/C Issuer have not otherwise been
made), (iii) if any Event of Default occurs and is continuing and the
Administrative Agent or the Lenders holding a majority of the Revolving Credit
Commitments, as applicable, require the Borrower to Cash Collateralize the L/C
Obligations pursuant to Section 8.02, (iv) if, after the issuance of any Letter
of Credit, any Lender becomes a Defaulting Lender or (v) an Event of Default set
forth under Section 8.01(f) occurs and is continuing, then the Borrower shall
Cash Collateralize (A) the then Outstanding Amount of all L/C Obligations (in an
amount equal to such Outstanding Amount determined as of the date of such L/C
Borrowing or the Letter of Credit Expiration Date, as the case may be) or (B) in
the case of clause (iv) above, the L/C Issuer’s Fronting Exposure with respect
to the then Outstanding Amount of all L/C Obligations (determined as of the date
such Lender becomes a Defaulting Lender), and shall do so not later than
4:00 p.m., on (x) in the case of the immediately preceding clauses (i) through
(iv), (1) the Business Day that the Borrower receives notice thereof, if such
notice is received on such day prior to 12:00 Noon, or (2) if clause (1) above
does not apply, the Business Day immediately following the day that the Borrower
receives such notice and (y) in the case of the immediately preceding clause
(v), the Business Day on which an Event of Default set forth under
Section 8.01(f) occurs or, if such day is not a Business Day, the Business Day
immediately succeeding such day.  For purposes hereof, “Cash Collateralize”
means to pledge and deposit with or deliver to the Administrative Agent, for the
benefit of the relevant L/C Issuer and the Lenders, as collateral for the L/C
Obligations, cash or deposit account balances (“Cash Collateral”) pursuant to
documentation in form and substance reasonably satisfactory to the

 

65

--------------------------------------------------------------------------------


 

Administrative Agent and the relevant L/C Issuer (which documents are hereby
consented to by the Lenders).  Derivatives of such term have corresponding
meanings.  The Borrower hereby grants to the Administrative Agent, for the
benefit of the L/C Issuers and the Lenders, a security interest in all such
cash, deposit accounts and all balances therein and all proceeds of the
foregoing.  Cash Collateral shall be maintained in blocked accounts at the
Administrative Agent and may be invested in readily available Cash Equivalents. 
If at any time the Administrative Agent determines that any funds held as Cash
Collateral are subject to any right or claim of any Person other than the
Administrative Agent (on behalf of the Secured Parties) or that the total amount
of such funds is less than the aggregate Outstanding Amount of all L/C
Obligations, the Borrower will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited and
held in the deposit accounts at the Administrative Agent as aforesaid, an amount
equal to the excess of (a) such aggregate Outstanding Amount over (b) the total
amount of funds, if any, then held as Cash Collateral that the Administrative
Agent reasonably determines to be free and clear of any such right and claim. 
Upon the drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
applicable Law, to reimburse the relevant L/C Issuer.  To the extent the amount
of any Cash Collateral exceeds the then Outstanding Amount of such L/C
Obligations and so long as no Event of Default has occurred and is continuing,
the excess shall be refunded to the Borrower.

 

(h)                                 Letter of Credit Fees.  The Borrower shall
pay to the Administrative Agent for the account of each Revolving Credit Lender
in accordance with its Pro Rata Share a Letter of Credit fee for each Letter of
Credit issued pursuant to this Agreement to the Borrower equal to the Applicable
Rate times the daily maximum amount then available to be drawn under such Letter
of Credit (whether or not such maximum amount is then in effect under such
Letter of Credit if such maximum amount increases periodically pursuant to the
terms of such Letter of Credit).  Such letter of credit fees shall be computed
on a quarterly basis in arrears.  For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.09.  Such letter of
credit fees shall be due and payable in U.S. Dollars on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand.  If there is any
change in the Applicable Rate during any quarter, the daily maximum amount of
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

 

(i)                                     Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuers.  The Borrower shall pay directly to
each L/C Issuer for its own account a fronting fee with respect to each Letter
of Credit issued by it to the Borrower equal to 0.125% per annum of the daily
maximum amount then available to be drawn under such Letter of Credit (whether
or not such maximum amount is then in effect under such Letter of Credit if such
maximum amount increases periodically pursuant to the terms of such Letter of
Credit).  Such fronting fees shall be computed on a quarterly basis in arrears. 
For purposes of computing the daily amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.09.  Such fronting fees shall be due and payable on
the first Business

 

66

--------------------------------------------------------------------------------


 

Day after the end of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand.  In addition, the
Borrower shall pay directly to each L/C Issuer for its own account with respect
to each Letter of Credit issued to the Borrower the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such L/C Issuer relating to letters of credit as from time to time
in effect.  Such customary fees and standard costs and charges are due and
payable within ten (10) Business Days of demand and are nonrefundable.

 

(j)                                    Conflict with Issuer Documents. 
Notwithstanding anything else to the contrary in this Agreement, in the event of
any conflict between the terms hereof and the terms of any Issuer Document, the
terms hereof shall control.

 

(k)                                 Addition of an L/C Issuer.  A Revolving
Credit Lender may become an additional L/C Issuer hereunder pursuant to a
written agreement among the Borrower, the Administrative Agent and such
Revolving Credit Lender.  The Administrative Agent shall notify the Revolving
Credit Lenders of any such additional L/C Issuer.

 

(l)                                     Applicability of ISP; Limitation of
Liability. Unless otherwise expressly agreed by the L/C Issuer and the Borrower
when a Letter of Credit is issued, the rules of the ISP shall apply to each
standby Letter of Credit. Notwithstanding the foregoing, the L/C Issuer shall
not be responsible to the Borrower for, and the L/C Issuer’s rights and remedies
against the Borrower shall not be impaired by, any action or inaction of the L/C
Issuer required or permitted under any law, order, or practice that is required
or permitted to be applied to any Letter of Credit or this Agreement, including
the Law or any order of a jurisdiction where the L/C Issuer or the beneficiary
is located, the practice stated in the ISP, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade - International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.

 

(m)                             Letters of Credit Issued for Subsidiaries. 
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary, the
Borrower shall be obligated to reimburse the L/C Issuer hereunder for any and
all drawings under such Letter of Credit.  The Borrower hereby acknowledges that
the issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.

 

(n)                                 Reporting of Letter of Credit Information. 
At any time that any Revolving Credit Lender other than the Person serving as
the Administrative Agent is an L/C Issuer, then (i) on the last Business Day of
each calendar month, (ii) on each date that a Letter of Credit is amended,
terminated or otherwise expires, (iii) on each date than an L/C Credit Extension
occurs with respect to any Letter of Credit, and (iv) upon the request of the
Administrative Agent, each L/C Issuer (or, in the case of part (ii), (iii) or
(iv), the applicable L/C Issuer) shall deliver to the Administrative Agent a
report setting forth in form and detail reasonably satisfactory to the
Administrative

 

67

--------------------------------------------------------------------------------


 

Agent information (including, without limitation, any reimbursement, Cash
Collateral, or termination in respect of Letters of Credit issued by such L/C
Issuer) with respect to each Letter of Credit issued by such L/C Issuer that is
outstanding hereunder, including any auto-renewal or termination of auto-renewal
provisions in such Letter of Credit. No failure on the part of any L/C Issuer to
provide such information pursuant to this Section 2.03(n) shall limit the
obligation of the Borrower or any Revolving Credit Lender hereunder with respect
to its reimbursement and participation obligations, respectively, pursuant to
this Section 2.03.

 

Section 2.04                             Swing Line Loans.

 

(a)                                 The Swing Line.  Subject to the terms and
conditions set forth herein, Bank of America in its capacity as Swing Line
Lender, in reliance upon the agreements of the other Lenders set forth in this
Section 2.04, may in its sole discretion, make loans to the Borrower (each such
loan, a “Swing Line Loan”) from time to time on any Business Day (other than the
Closing Date) until the Maturity Date for the Revolving Credit Facility in an
aggregate amount not to exceed at any time the amount of the Swing Line
Sublimit, notwithstanding the fact that such Swing Line Loans, when aggregated
with the Pro Rata Share of the Outstanding Amount of Revolving Credit Loans and
L/C Obligations of the Lender acting as Swing Line Lender, may exceed the amount
of such Swing Line Lender’s Revolving Credit Commitment; provided that, after
giving effect to any Swing Line Loan, (i) the Revolving Credit Exposure shall
not exceed the aggregate Revolving Credit Commitment and (ii) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Lender (other than the
relevant Swing Line Lender), plus such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Credit Commitment then in effect; provided further that Borrower shall
not use the proceeds of any Swing Line Loan to refinance any outstanding Swing
Line Loan; provided, further, that the Swing Line Lender shall be under no
obligation to make Swing Line Loans at any time if any Lender is at such time a
Defaulting Lender hereunder, unless such Defaulting Lender’s participation in
the Swing Line Loan would be reallocated, in full, to Non-Defaulting Lenders in
accordance with Section 2.17(a).  Within the foregoing limits, and subject to
the other terms and conditions hereof, the Borrower may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04. 
Each Swing Line Loan shall be a Base Rate Loan.  Immediately upon the making of
a Swing Line Loan, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Pro Rata Share times the amount of such Swing Line Loan.

 

(b)                                 Borrowing Procedures.  Each Swing Line
Borrowing shall be made upon the Borrower’s irrevocable notice to the Swing Line
Lender and the Administrative Agent, which may be given by telephone.  Each such
notice must be received by the relevant Swing Line Lender and the Administrative
Agent not later than 2:00 p.m. on the requested borrowing date, and shall
specify (i) the amount to be borrowed, which shall be a minimum of $100,000 and
(ii) the requested borrowing date, which shall be a Business Day.  Each such
telephonic notice must be confirmed promptly by delivery to the Swing Line
Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer

 

68

--------------------------------------------------------------------------------


 

of the Borrower. Promptly after receipt by the relevant Swing Line Lender of any
Swing Line Loan Notice (by telephone or in writing), such Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof.  Unless the relevant Swing Line Lender has
received notice (by telephone or in writing) from the Administrative Agent
(including at the request of any Revolving Credit Lender) prior to 3:00 p.m. on
the date of the proposed Swing Line Borrowing (A) directing such Swing Line
Lender not to make such Swing Line Loan as a result of the limitations set forth
in the first proviso to the first sentence of Section 2.04(a), or (B) that one
or more of the applicable conditions specified in Section 4.02 is not then
satisfied, then, subject to the terms and conditions hereof, the relevant Swing
Line Lender will, not later than 4:00 p.m. on the borrowing date specified in
such Swing Line Loan Notice, make the amount of its Swing Line Loan available to
the Borrower.

 

(c)                                  Refinancing of Swing Line Loans.  (A) The
Swing Line Lender at any time in its sole and absolute discretion may request,
on behalf the Borrower (which hereby irrevocably authorizes such Swing Line
Lender to so request on its behalf), that each Revolving Credit Lender make a
Base Rate Loan in an amount equal to such Lender’s Pro Rata Share of the amount
of Swing Line Loans then outstanding.  Such request shall be made in writing
(which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
aggregate Revolving Credit Commitments and the conditions set forth in
Section 4.02.  The relevant Swing Line Lender shall furnish the Borrower with a
copy of the applicable Committed Loan Notice promptly after delivering such
notice to the Administrative Agent.  Each Revolving Credit Lender shall make an
amount equal to its Pro Rata Share of the amount specified in such Committed
Loan Notice available to the Administrative Agent in Same Day Funds for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 4:00 p.m. on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Loan, as applicable, to the
Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

 

(i)                                     If for any reason any Swing Line Loan
cannot be refinanced by such a Revolving Credit Borrowing in accordance with
this Section 2.04(c)(i), the request for Base Rate Loans submitted by the
relevant Swing Line Lender as set forth herein shall be deemed to be a request
by such Swing Line Lender that each of the Revolving Credit Lenders fund its
risk participation in the relevant Swing Line Loan and each Revolving Credit
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to this Section 2.04(c)(i) shall be deemed payment in respect of
such participation.

 

(ii)                                  If any Revolving Credit Lender fails to
make available to the Administrative Agent for the account of the Swing Line
Lender any amount required to be paid by the Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified

 

69

--------------------------------------------------------------------------------


 

in Section 2.04(c)(i), the Swing Line Lender shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the Swing Line Lender
at a rate per annum equal to the applicable Federal Funds Rate from time to time
in effect.  A certificate of the Swing Line Lender submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (ii) shall be conclusive absent manifest error.

 

(iii)                               Each Revolving Credit Lender’s obligation to
make Revolving Credit Loans or to purchase and fund risk participations in Swing
Line Loans pursuant to this Section 2.04(c) shall be absolute and unconditional
and shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the Swing Line Lender, the Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided that each Revolving Credit Lender’s obligation to make Revolving Credit
Loans pursuant to this Section 2.04(c) (but not to purchase and fund risk
participations in Swing Line Loans) is subject to the conditions set forth in
Section 4.02.  No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swing Line Loans, together with
interest as provided herein.

 

(d)                                 Repayment of Participations.  (i)  At any
time after any Revolving Credit Lender has purchased and funded a risk
participation in a Swing Line Loan, if the relevant Swing Line Lender receives
any payment on account of such Swing Line Loan, such Swing Line Lender will
distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by such Swing Line Lender.

 

(ii)                                  If any payment received by the Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned by the Swing Line Lender under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Revolving Credit Lender shall pay to the
Swing Line Lender its Pro Rata Share thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the applicable Federal Funds
Rate.  The Administrative Agent will make such demand upon the request of a
Swing Line Lender.

 

(e)                                  Interest for Account of Swing Line Lender. 
The Swing Line Lender shall be responsible for invoicing the Borrower for
interest on the Swing Line Loans.  Until each Revolving Credit Lender funds its
Base Rate Loan, Eurodollar Rate Loan or risk participation pursuant to this
Section 2.04 to refinance such Lender’s Pro Rata Share of any Swing Line Loan,
interest in respect of such Pro Rata Share shall be solely for the account of
the Swing Line Lender.

 

70

--------------------------------------------------------------------------------


 

(f)                                   Payments Directly to Swing Line Lender. 
The Borrower shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender.

 

Section 2.05                             Prepayments.

 

(a)                                 Optional. (i) The Borrower may, upon notice
to the Administrative Agent, at any time or from time to time voluntarily prepay
Term Loans and Revolving Credit Loans in whole or in part without premium or
penalty (except as provided in clause (iii) below); provided that (1) such
notice must be received by the Administrative Agent not later than 2:00 p.m.
(A) three (3) Business Days prior to any date of prepayment of Eurodollar Rate
Loans and (B) on the date of prepayment of Base Rate Loans; (2) any prepayment
of Eurodollar Rate Loans shall be in a minimum principal amount of $5,000,000 or
a whole multiple of $1,000,000; and (3) any prepayment of Base Rate Loans shall
be in a minimum principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Class(es) and Type(s) of Loans and the order of
Borrowing(s) to be prepaid.  The Administrative Agent will promptly notify each
Appropriate Lender of its receipt of each such notice, and of the amount of such
Lender’s Pro Rata Share of such prepayment.  If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein;
provided that the Borrower may rescind any notice of prepayment under this
Section 2.05(a) if such prepayment would have resulted from a refinancing or
other repayment of all of the Facility or other transaction, which refinancing
or transaction shall not be consummated or shall otherwise be delayed.  Any
prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest thereon, together with any additional amounts required pursuant to
Section 3.05.  In the case of each prepayment of the Loans pursuant to this
Section 2.05(a)(i), the Borrower may in its sole discretion select the Borrowing
or Borrowings (and the order of maturity of principal payments) to be repaid,
and such payment shall be paid to the Appropriate Lenders in accordance with
their respective Pro Rata Shares.

 

(ii)                                  The Borrower may, upon notice to the Swing
Line Lender (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swing Line Loans in whole or in part without premium
or penalty; provided that (1) such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 3:00 p.m. on the date of the
prepayment, and (2) any such prepayment shall be in a minimum principal amount
of $100,000 or a whole multiple of $100,000 in excess thereof or, if less, the
entire principal amount thereof then outstanding.  Each such notice shall
specify the date and amount of such prepayment.  If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein;
provided that the Borrower may rescind any notice of prepayment under this
Section 2.05(a)(ii) if such prepayment would have resulted from a refinancing of
all of the Facility or other transaction, which refinancing or transaction shall
not be consummated or shall otherwise be delayed.

 

71

--------------------------------------------------------------------------------


 

(iii)                               In the event that, on or prior to the date
that is six months following the Closing Date, the Borrower (x) makes any
prepayment of Term Loans in connection with any Repricing Transaction, or
(y) effects any amendment of this Agreement resulting in a Repricing
Transaction, the Borrower shall pay to the Administrative Agent, for the ratable
account of each Term Lender, (I) in the case of clause (x), a prepayment premium
of 1% of the amount of the Term Loans being prepaid and (II) in the case of
clause (y), a payment equal to 1% of the aggregate amount of the Term Loans
outstanding immediately prior to such amendment that have been repriced.

 

(b)                                 Mandatory.

 

(i)                                     If (1) the Borrower or any Restricted
Subsidiary Disposes of any property or assets (other than (x) any Disposition of
any property or assets permitted by Section 7.04 (excluding Section 7.04(o)) or
(y) any Disposition of equity interests of Amber Holding or acquisition of
shares of Capital Stock of the Borrower acquired in the Stock Buy-Back) or
(2) any Casualty Event occurs, which results in the realization or receipt by
the Borrower or Restricted Subsidiary of Net Proceeds in excess of $75,000,000,
the Borrower shall cause to be prepaid on or prior to the date which is ten
(10) Business Days after the date of the realization or receipt by the Borrower
or Restricted Subsidiary of such Net Proceeds an aggregate amount of Term Loans
in an amount equal to 100% of all Net Proceeds received; provided that if at the
time that any such prepayment would be required, the Borrowers (or any
Restricted Subsidiary) are required to offer to repurchase Permitted Pari Passu
Secured Refinancing Debt (or any Refinancing Indebtedness in respect thereof
that is secured on a pari passu basis with the Obligations) pursuant to the
terms of the documentation governing such Indebtedness with the net proceeds of
such Disposition or Casualty Event (such Permitted Pari Passu Secured
Refinancing Debt (or any Refinancing Indebtedness in respect thereof) required
to be offered to be so repurchased, “Other Applicable Indebtedness”), then the
Borrowers (or any Restricted Subsidiary) may apply such Net Proceeds on a pro
rata basis (determined on the basis of the aggregate outstanding principal
amount of the Term Loans and Other Applicable Indebtedness at such time;
provided that the portion of such net proceeds allocated to the Other Applicable
Indebtedness shall not exceed the amount of such net proceeds required to be
allocated to the Other Applicable Indebtedness pursuant to the terms thereof,
and the remaining amount, if any, of such net proceeds shall be allocated to the
Term Loans in accordance with the terms hereof) to the prepayment of the Term
Loans and to the repurchase or prepayment of Other Applicable Indebtedness, and
the amount of prepayment of the Term Loans that would have otherwise been
required pursuant to this Section 2.05(b)(i) shall be reduced accordingly;
provided, further, that to the extent the holders of Other Applicable
Indebtedness decline to have such indebtedness repurchased or prepaid, the
declined amount shall promptly (and in any event within ten (10) Business Days
after the date of such rejection) be applied to prepay the Term Loans in
accordance with the terms hereof; provided, further, that no prepayment shall be
required pursuant to this Section 2.05(b)(i) with respect to such portion of
such Net Proceeds that the Borrower shall have reinvested (or entered into a
binding commitment to reinvest) in accordance with the definition of “Net
Proceeds.”

 

72

--------------------------------------------------------------------------------


 

(ii)                                  If any Loan Party or any Restricted
Subsidiary of a Loan Party incurs or issues any Indebtedness after the Closing
Date (other than, in the case of the Borrower or any Restricted
Subsidiary, Indebtedness not prohibited under Section 7.02), including Credit
Agreement Refinancing Indebtedness, the Borrower shall cause to be prepaid an
aggregate amount of Term Loans in an amount equal to 100% of all Net Proceeds
received therefrom on or prior to the date which is five (5) Business Days after
the receipt by such Loan Party or Restricted Subsidiary of such Net Proceeds.

 

(iii)                               If for any reason the aggregate Revolving
Credit Exposures at any time exceeds the aggregate Revolving Credit Commitments
then in effect, the Borrower shall promptly prepay or cause to be promptly
prepaid Revolving Credit Loans and Swing Line Loans and/or Cash Collateralize
the L/C Obligations in an aggregate amount equal to such excess; provided that
the Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(b)(iii) unless after the prepayment in full of the
Revolving Credit Loans and Swing Line Loans such aggregate Outstanding Amount
exceeds the aggregate Revolving Credit Commitments then in effect.

 

(iv)                              Each prepayment of Term Loans pursuant to this
Section 2.05(b) shall be applied in direct order of maturity to repayments
thereof required pursuant to Section 2.07(a); and each such prepayment shall be
paid to the Lenders in accordance with their respective Pro Rata Shares
(provided that any prepayment of Term Loans with the Net Proceeds of Credit
Agreement Refinancing Indebtedness shall be applied solely to each applicable
Class of Refinanced Debt), subject to clause (vii) of this Section 2.05(b).

 

(v)                                 The Borrower shall notify the Administrative
Agent in writing of any mandatory prepayment of Term Loans required to be made
pursuant to clauses (i) through (iii) of this Section 2.05(b) at least three
(3) Business Days prior to the date of such prepayment.  Each such notice shall
specify the date of such prepayment and provide a reasonably detailed
calculation of the amount of such prepayment.  The Administrative Agent will
promptly notify each Appropriate Lender of the contents of the Borrower’s
prepayment notice and of such Appropriate Lender’s Pro Rata Share of the
prepayment. Each Term Lender may reject all or a portion of its Pro Rata Share
of any mandatory prepayment (such declined amounts, the “Declined Proceeds”) of
Term Loans required to be made pursuant to clauses (i) through (iii) of this
Section 2.05(b) by providing written notice (each, a “Rejection Notice”) to the
Administrative Agent and the Borrower no later than 5:00 p.m. one Business Day
after the date of such Lender’s receipt of notice from the Administrative Agent
regarding such prepayment.  Each Rejection Notice from a given Lender shall
specify the principal amount of the mandatory repayment of Term Loans to be
rejected by such Lender.  If a Term Lender fails to deliver a Rejection Notice
to the Administrative Agent within the time frame specified above or such
Rejection Notice fails to specify the principal amount of the Term Loans to be
rejected, any such failure will be deemed an acceptance of the total amount of
such mandatory prepayment of Term Loans.  Any Declined Proceeds remaining
thereafter shall be retained by the Borrower to the extent permitted by the
Senior Notes Indenture.

 

73

--------------------------------------------------------------------------------


 

(vi)                              Funding Losses, Etc.  All prepayments under
this Section 2.05 shall be made together with, in the case of any such
prepayment of a Eurodollar Rate Loan on a date other than the last day of an
Interest Period therefor, any amounts owing in respect of such Eurodollar Rate
Loan pursuant to Section 3.05.  Notwithstanding any of the other provisions of
this Section 2.05(b), so long as no Event of Default shall have occurred and be
continuing, if any prepayment of Eurodollar Rate Loans is required to be made
under this Section 2.05(b), other than on the last day of the Interest Period
therefor, the Borrower may, in its sole discretion, deposit the amount of any
such prepayment otherwise required to be made thereunder into a Cash Collateral
Account until the last day of such Interest Period, at which time the
Administrative Agent shall be authorized (without any further action by or
notice to or from the Borrower or any other Loan Party) to apply such amount to
the prepayment of such Loans in accordance with this Section 2.05(b).  Upon the
occurrence and during the continuance of any Event of Default, the
Administrative Agent shall also be authorized (without any further action by or
notice to or from the Borrower or any other Loan Party) to apply such amount to
the prepayment of the outstanding Loans in accordance with this Section 2.05(b).

 

(vii)                           Notwithstanding any other provisions of this
Section 2.05, (i) to the extent that any of or all the Net Proceeds of any
Disposition by a Foreign Subsidiary (“Foreign Disposition”) or the Net Proceeds
of any Casualty Event from a Foreign Subsidiary (a “Foreign Casualty Event”) are
prohibited or delayed by applicable local law from being repatriated to the
United States, the portion of such Net Proceeds so affected will not be required
to be applied to repay Term Loans at the times provided in this
Section 2.05(b) but may be retained by the applicable Foreign Subsidiary so
long, but only so long, as the applicable local law will not permit repatriation
to the United States, and once such repatriation of any of such affected Net
Proceeds is permitted under the applicable local law, such repatriation will be
promptly effected and an amount equal to such repatriated Net Proceeds will be
promptly applied (net of additional taxes payable or reserved against as a
result thereof) to the repayment of the Term Loans pursuant to this
Section 2.05(b) to the extent provided herein and (ii) to the extent that the
Borrower has determined in good faith that repatriation of any of or all the Net
Proceeds of any Foreign Disposition or any Foreign Casualty Event would have
adverse tax consequences with respect to such Net Proceeds, such Net Cash
Proceeds so affected will not be required to be applied to repay Term Loans at
the times provided in this Section 2.05(b) but may be retained by the applicable
Foreign Subsidiary.

 

Section 2.06                             Termination or Reduction of
Commitments.

 

(a)                                 Optional.  The Borrower may, upon notice to
the Administrative Agent, terminate the Revolving Credit Facility, the Letter of
Credit Sublimit or the Swing Line Sublimit, or from time to time permanently
reduce the Revolving Credit Facility, the Letter of Credit Sublimit or the Swing
Line Sublimit; provided that (i) any such notice shall be received by the
Administrative Agent not later than 2:00 p.m. three Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof and (iii) the Borrower shall not terminate or reduce (A) the Revolving
Credit Facility if, after giving effect thereto and to any concurrent
prepayments

 

74

--------------------------------------------------------------------------------


 

hereunder, the Total Revolving Credit Outstandings would exceed the Revolving
Credit Facility, (B) the Letter of Credit Sublimit if, after giving effect
thereto, the Outstanding Amount of L/C Obligations not fully Cash Collateralized
hereunder would exceed the Letter of Credit Sublimit, or (C) the Swing Line
Sublimit if, after giving effect thereto and to any concurrent prepayments
hereunder, the Outstanding Amount of Swing Line Loans would exceed the Letter of
Credit Sublimit.

 

(b)                                 Application of Commitment Reductions;
Payment of Fees.  The Administrative Agent will promptly notify the Lenders of
any termination or reduction of unused portions of the Letter of Credit Sublimit
or the Swing Line Sublimit or the unused Commitments of any Class under this
Section 2.06.  Upon any reduction of unused Commitments of any Class, the
Commitment of each Lender of such Class shall be reduced by such Lender’s Pro
Rata Share of the amount by which such Commitments are reduced (other than the
termination of the Commitment of any Lender as provided in Section 10.13).  All
commitment fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.

 

Section 2.07                             Repayment of Loans.

 

(a)                                 Term Loans.  The Borrower shall repay to the
Administrative Agent for the ratable account of the Term Lenders (i) on the last
Business Day of each March, June, September and December, commencing with the
first full fiscal quarter after Closing Date, an aggregate amount equal to 0.25%
of the aggregate principal amount of all Term Loans outstanding on the Closing
Date (which payments shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Section 2.05)
and (ii) on the Maturity Date for the Term Loans, the aggregate principal amount
of all Term Loans outstanding on such date.

 

(b)                                 Revolving Credit Loans.  Each Borrower shall
repay to the Administrative Agent for the ratable account of the Appropriate
Lenders on the Maturity Date for each Revolving Credit Facility the aggregate
principal amount of all of the Borrower’s Revolving Credit Loans under such
Facility outstanding on such date.

 

(c)                                  Swing Line Loans.  The Borrower shall repay
the aggregate principal amount of its Swing Line Loans on the earlier to occur
of (i) the date five (5) Business Days after such Loan is made and (ii) the
Maturity Date for the Revolving Credit Facility.

 

Section 2.08                             Interest.

 

(a)                                 Subject to the provisions of
Section 2.08(b), (i) each Eurodollar Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurodollar Rate for such Interest Period plus the Applicable
Rate; (ii) each Base Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate; and (iii) each Swing Line Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for Revolving Credit Loans.

 

75

--------------------------------------------------------------------------------


 

(b)                                 (i)If any amount of principal of any Loan is
not paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)                                  If any amount (other than principal of any
Loan) payable by the Borrower under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iii)                               Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

Section 2.09                             Fees.

 

In addition to certain fees described in Sections 2.03(h) and (i):

 

(a)                                 Commitment Fee.  The Borrower agrees to pay
to the Administrative Agent for the account of each Revolving Credit Lender
under each Facility in accordance with its Pro Rata Share, a commitment fee
equal to the Applicable Rate with respect to the Revolving Credit Loan
commitment fees times the actual daily amount by which the aggregate Revolving
Credit Commitment exceeds the sum of (A) the Outstanding Amount of Revolving
Credit Loans and (B) the Outstanding Amount of L/C Obligations; provided that
any commitment fee accrued with respect to any of the Commitments of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender except to the extent that
such commitment fee shall otherwise have been due and payable by the Borrower
prior to such time; and provided further that no commitment fee shall accrue on
any of the Commitments of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender.  The commitment fee on each Revolving Credit Facility shall
accrue at all times from the Closing Date until the Maturity Date for the
applicable Revolving Credit Facility, including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the Maturity Date for each Revolving Credit Facility.  The commitment fee
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect. For the avoidance of doubt, the
Outstanding Amount of Swing Line

 

76

--------------------------------------------------------------------------------


 

Loans shall not be counted towards or considered usage of the Aggregate
Commitments for purposes of determining the commitment fee.

 

(b)                                 Closing Fees. The Borrower agrees to pay on
the Closing Date to each Lender party to this Agreement on the Closing Date, as
fee compensation for the funding of such Lender’s Term Loan and making of such
Lender’s Revolving Credit Commitment, a closing fee (the “Closing Fee”) in an
amount equal to (x) 0.50% of the stated principal amount of such Lender’s Term
Loan funded on the Closing Date and (y) 0.50% of the stated principal amount of
such Lender’s Revolving Credit Commitment on the Closing Date.  Such Closing Fee
will be in all respects fully earned, due and payable on the Closing Date and
non-refundable and non-creditable thereafter and, in the case of the Closing Fee
on the Term Loan, shall be netted against Term Loans made by such Lender.

 

(c)                                  Other Fees.  The Borrower shall pay to the
Agents such fees as shall have been separately agreed upon in writing in the
amounts and at the times so specified.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever (except as expressly
agreed between the Borrower and the applicable Agent).

 

Section 2.10                             Computation of Interest and Fees.

 

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid; provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

Section 2.11                             Evidence of Indebtedness.

 

(a)                                 The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse

 

77

--------------------------------------------------------------------------------


 

thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in Section 2.11(a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit
and Swing Line Loans.  In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

Section 2.12                             Payments Generally.

 

(a)                                 All payments to be made by the Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff.  Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 3:00 p.m. on the date specified herein.  The Administrative Agent
will promptly distribute to each Lender its Pro Rata Share (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender’s applicable Lending Office.  All payments received by
the Administrative Agent after 3:00 p.m., shall in each case be deemed received
on the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.

 

(b)                                 If any payment to be made by the Borrower
shall come due on a day other than a Business Day, payment shall be made on the
next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be; provided that, if such extension
would cause payment of interest on or principal of Eurodollar Rate Loans to be
made in the next succeeding calendar month, such payment shall be made on the
immediately preceding Business Day.

 

(c)                                  (i)                                    
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case
of any Borrowing of Base Rate Loans, prior to 3:00 p.m. on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with

 

78

--------------------------------------------------------------------------------


 

banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans.  If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

(ii)                                  Unless the Administrative Agent shall have
received notice from the Borrower prior to the time at which any payment is due
to the Administrative Agent for the account of the Lenders or the L/C Issuer
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the
Appropriate Lenders or the L/C Issuer, as the case may be, the amount due.  In
such event, if the Borrower has not in fact made such payment, then each of the
Appropriate Lenders or the L/C Issuer, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or the L/C Issuer, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.

 

(d)                                 If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to
the applicable Credit Extension set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

 

(e)                                  The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 10.04(c) are several and not joint.  The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, purchase its participation or to make its payment under
Section 10.04(c).

 

(f)                                   Nothing herein shall be deemed to obligate
any Lender to obtain the funds for any Loan in any particular place or manner or
to constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

79

--------------------------------------------------------------------------------


 

(g)                                  Except as otherwise provided herein,
whenever any payment received by the Administrative Agent under this Agreement
or any of the other Loan Documents is insufficient to pay in full all amounts
due and payable to the Administrative Agent and the Lenders under or in respect
of this Agreement and the other Loan Documents on any date, such payment shall
be distributed by the Administrative Agent and applied by the Administrative
Agent and the Lenders in the order of priority set forth in Section 8.04.  If
the Administrative Agent receives funds for application to the Obligations of
the Loan Parties under or in respect of the Loan Documents under circumstances
for which the Loan Documents do not specify the manner in which such funds are
to be applied, the Administrative Agent may (to the fullest extent permitted by
mandatory provisions of applicable Law), but shall not be obligated to, elect to
distribute such funds to each of the Lenders in accordance with such Lender’s
Pro Rata Share of the sum of (a) the Outstanding Amount of all Loans outstanding
at such time and (b) the Outstanding Amount of all L/C Obligations outstanding
at such time, in repayment or prepayment of such of the outstanding Loans or
other Obligations then owing to such Lender.

 

Section 2.13                             Sharing of Payments.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations due and payable to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender at such time to (ii) the aggregate
amount of the Obligations due and payable to all Lenders hereunder and under the
other Loan Documents at such time) of payments on account of the Obligations due
and payable to all Lenders hereunder and under the other Loan Documents at such
time obtained by all the Lenders at such time or (b) Obligations owing (but not
due and payable) to such Lender hereunder and under the other Loan Documents at
such time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations owing (but not due and
payable) to all Lenders hereunder and under the other Loan Parties at such time)
of payment on account of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all of the Lenders at such time then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of Obligations then due and payable to the Lenders or owing
(but not due and payable) to the Lenders, as the case may be, provided that:

 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (x) any payment made by or on behalf of the Borrower
pursuant to and in accordance with the

 

80

--------------------------------------------------------------------------------


 

express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (y) the application of Cash Collateral
provided for in Section 2.17, or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Borrower or any of its
Subsidiaries (as to which the provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

Section 2.14                             Incremental Credit Extensions.

 

(a)                                 The Borrower at any time or from time to
time after the Closing Date, by notice to the Administrative Agent (whereupon
the Administrative Agent shall promptly deliver a copy to each of the Lenders),
request (a) one or more additional tranches of term loans (the “Incremental Term
Loans”) or (b) one or more increases in the amount of the Revolving Credit
Commitments of any Facility or the addition of a new tranche of the Revolving
Credit Facility (each such increase or new Revolving Credit Facility, a
“Revolving Commitment Increase”), provided that upon the effectiveness of any
Incremental Amendment referred to below, no Event of Default shall exist and at
the time that any such Incremental Term Loan is made (and after giving effect
thereto) no Event of Default shall exist (except in connection with a Permitted
Acquisition or Investment in which case no Event of Default pursuant to
Section 8.01(a) or (f) shall exist).  Each tranche of Incremental Term Loans and
each Revolving Commitment Increase shall be in an aggregate principal amount
that is not less than $50,000,000 (provided that such amount may be less than
$50,000,000 if such amount represents all remaining availability under the limit
set forth in the next sentence).  Notwithstanding anything to the contrary
herein, the aggregate amount of the Incremental Term Loans and the Revolving
Commitment Increases (other than, for the avoidance of doubt, those established
in respect of Extended Term Loans or Extended Revolving Credit Commitments
pursuant to Section 2.16) shall not exceed the Maximum Incremental Facilities
Amount.  Any Revolving Commitment Increase shall be on the same terms and
pursuant to the same documentation applicable to the Revolving Credit Facility
(including the maturity date in respect thereof) (provided the applicable margin
applicable thereto may be increased if necessary to be consistent with that for
the Revolving Commitment Increase). The Incremental Term Loans (a) shall rank
pari passu or junior in right of payment and of security with the Revolving
Credit Loans and the Term Loans, (b) shall not mature earlier than the Maturity
Date with respect to the Term Loans, (c) shall not have a shorter Weighted
Average Life to Maturity than the remaining Weighted Average Life to Maturity of
the Term Loans, (d) except as set forth above, shall be treated substantially
the same as the Term Loans (in each case, including with respect to mandatory
and voluntary prepayments) and (e) the Applicable Rate for the Incremental Term
Loans shall be determined by the Borrower and the applicable new Lenders;
provided, however, that (i) until April 11, 2015, the interest rate margins for
the Incremental

 

81

--------------------------------------------------------------------------------


 

Term Loans shall not be greater than the interest rate margins that may be
payable with respect to Term Loans plus 50 basis points (and the interest rate
margins applicable to any class of the Term Loans shall be increased to the
extent necessary to achieve the foregoing) and (ii) solely for purposes of the
foregoing clause (i), (x) the interest rate margins applicable to any Term Loans
or Incremental Term Loans shall be deemed to include all upfront or similar fees
or original issue discount payable generally to Lenders providing such Term
Loans or such Incremental Term Loans based on an assumed four-year life to
maturity), (y) customary arrangement or commitment fees payable to the Arrangers
(or their respective affiliates) in connection with the Term Loans or to one or
more arrangers (or their affiliates) of the Incremental Term Loans shall be
excluded; and (z) if the LIBOR or Base Rate “floor” for the Incremental Term
Loans is greater than the LIBOR or Base Rate “floor,” respectively, for the
existing Term Loans, the difference between such floor for the Incremental Term
Loans and the existing Term Loans shall be equated to an increase in the
Applicable Rate, provided that (i) the Incremental Term Loans shall be on terms
and pursuant to documentation to be determined by the Borrower, provided that,
to the extent such terms and documentation are not consistent with, the Term
Facility (except to the extent permitted by clauses (b), (c) and (e) above),
they shall be reasonably satisfactory to the Administrative Agent (it being
understood to the extent that any financial maintenance covenant is added for
the benefit of any Incremental Facility, no consent shall be required from the
Administrative Agent or any Lender to the extent that such financial maintenance
covenant is also added for the benefit of any corresponding existing Term Loans)
and (ii) subject to clauses (b) and (c) above, the amortization schedule
applicable to the Incremental Term Loans shall be determined by the Borrower and
the lenders thereof.  Each notice from the Borrower pursuant to this Section
2.14 shall set forth the requested amount and proposed terms of the relevant
Incremental Term Loans or Revolving Commitment Increases.  Incremental Term
Loans may be made, and Revolving Commitment Increases may be provided, by any
existing Lender (it being understood that no existing Lender has an obligation
to make an Incremental Term Loan or provide a Revolving Commitment Increase, as
applicable) or by any other bank or other financial institution (any such other
bank or other financial institution being called an “Additional Lender”),
provided that the Administrative Agent, each Swing Line Lender and each L/C
Issuer shall have consented (not to be unreasonably withheld) to such Lender’s
or Additional Lender’s making such Incremental Term Loans or providing such
Revolving Commitment Increases if such consent would be required under
Section 10.06(b) for an assignment of Loans or Revolving Credit Commitments, as
applicable, to such Lender or Additional Lender. Commitments in respect of
Incremental Term Loans and Revolving Commitment Increases shall become
Commitments (or in the case of a Revolving Commitment Increase to be provided by
an existing Revolving Credit Lender, an increase in such Lender’s applicable
Revolving Credit Commitment) under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, each Lender agreeing to provide such
Commitment, if any, each Additional Lender, if any, and the Administrative
Agent. The Incremental Amendment may, without the consent of any Loan Party
other than the Borrower, the Agents or the Lenders, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Borrower, to
effect the provisions of this Section 2.14. The effectiveness of any Incremental
Amendment shall be subject to such conditions as the parties thereto shall
agree.  The Borrower will use the proceeds of the Incremental Term Loans and
Revolving Commitment

 

82

--------------------------------------------------------------------------------


 

Increases for any purpose not prohibited by this Agreement.  No Lender shall be
obligated to provide any Incremental Term Loans or Revolving Commitment
Increases, unless it so agrees.  Upon each increase in the Revolving Credit
Commitments pursuant to this Section 2.14, (a) if the increase relates to the
Revolving Credit Facility, each Revolving Credit Lender immediately prior to
such increase will automatically and without further act be deemed to have
assigned to each Lender providing a portion of the Revolving Commitment Increase
(each a “Revolving Commitment Increase Lender”), and each such Revolving
Commitment Increase Lender will automatically and without further act be deemed
to have assumed (in the case of an increase to the Revolving Credit Facility
only), a portion of such Revolving Credit Lender’s participations hereunder in
outstanding Letters of Credit and Swing Line Loans such that, after giving
effect to each such deemed assignment and assumption of participations, the
percentage of the aggregate outstanding (i) participations hereunder in Letters
of Credit and (ii) participations hereunder in Swing Line Loans held by each
Revolving Credit Lender (including each such Revolving Commitment Increase
Lender) will equal the percentage of the aggregate Revolving Credit Commitments
of all Revolving Credit Lenders represented by such Revolving Credit Lender’s
Revolving Credit Commitment and (b) if, on the date of such increase, there are
any Revolving Credit Loans under the applicable Facility outstanding, such
Revolving Credit Loans shall on or prior to the effectiveness of such Revolving
Commitment Increase be prepaid from the proceeds of additional Revolving Credit
Loans under the applicable Facility made hereunder (reflecting such increase in
Revolving Credit Commitments), which prepayment shall be accompanied by accrued
interest on the Revolving Credit Loans being prepaid and any reasonable and
documented out-of-pocket costs incurred by any Lender in accordance with
Section 3.05.  The Administrative Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.

 

(b)                                 This Section 2.14 shall supersede any
provisions in Section 2.13 or 10.01 to the contrary.

 

Section 2.15                             Refinancing Amendments.

 

(a)                                 On one or more occasions after the Closing
Date, the Borrower may obtain, from any Lender or any Additional Refinancing
Lender, Credit Agreement Refinancing Indebtedness in respect of all or any
portion of the Term Loans and the Revolving Credit Loans (or unused Revolving
Credit Commitments) then outstanding under this Agreement (which for purposes of
this clause (a) will be deemed to include any then outstanding Other Term Loans
or Incremental Term Loans), in the form of Other Term Loans, Other Term Loan
Commitments, Other Revolving Credit Commitments or Other Revolving Credit Loans
pursuant to a Refinancing Amendment; provided that notwithstanding anything to
the contrary in this Section 2.15 or otherwise, (1) the borrowing and repayment
(except for (A) payments of interest and fees at different rates on Other
Revolving Credit Commitments (and related outstandings), (B) repayments required
upon the Maturity Date of the Other Revolving Credit Commitments and
(C) repayment made in connection with a permanent repayment and termination of
commitments (subject to clause (3) below)) of Loans with respect to Other
Revolving Credit Commitments after the date of obtaining any Other Revolving
Credit Commitments shall be made on a pro rata basis with all

 

83

--------------------------------------------------------------------------------


 

other Revolving Credit Commitments, (2) subject to Section 2.14 to the extent
dealing with Swing Line Loans and Letters of Credit which mature or expire after
a Maturity Date when there exist Extended Revolving Credit Commitments with a
longer Maturity Date, all Swing Line Loans and Letters of Credit shall be
participated on a pro rata basis by all Lenders with Commitments in accordance
with their percentage of the Revolving Credit Commitments (and except as
provided in Section 2.14), without giving effect to changes thereto on an
earlier Maturity Date with respect to Swing Line Loans and Letters of Credit
theretofore incurred or issued), (3) the permanent repayment of Revolving Credit
Loans with respect to, and termination of, Other Revolving Credit Commitments
after the date of obtaining any Other Revolving Credit Commitments shall be made
on a pro rata basis with all other Revolving Credit Commitments, except that the
Borrower shall be permitted to permanently repay and terminate commitments of
any such Class on a better than a pro rata basis as compared to any other
Class with a later Maturity Date than such Class and (4) assignments and
participations of Other Revolving Credit Commitments and Other Revolving Credit
Loans shall be governed by the same assignment and participation provisions
applicable to Revolving Credit Commitments and Revolving Credit Loans.

 

(b)                                 The effectiveness of any Refinancing
Amendment shall be subject to the satisfaction on the date thereof of each of
the conditions set forth in Section 4.02 (which, for the avoidance of doubt,
shall not require compliance with Section 7.09 for any incurrence of Other Term
Loans) and, to the extent reasonably requested by the Administrative Agent,
receipt by the Administrative Agent of (i) customary legal opinions, board
resolutions and officers’ certificates consistent with those delivered on the
Closing Date (conformed as appropriate) other than changes to such legal
opinions resulting from a change in law, change in fact or change to counsel’s
form of opinion reasonably satisfactory to the Administrative Agent and
(ii) reaffirmation agreements and/or such amendments to the Collateral Documents
as may be reasonably requested by the Administrative Agent in order to ensure
that such Credit Agreement Refinancing Indebtedness is provided with the benefit
of the applicable Loan Documents.

 

(c)                                  Each issuance of Credit Agreement
Refinancing Indebtedness under Section 2.15(a) shall be in an aggregate
principal amount that is (x) not less than $50,000,000 and (y) an integral
multiple of $5,000,000 in excess thereof.

 

(d)                                 Each of the parties hereto hereby agrees
that this Agreement and the other Loan Documents may be amended pursuant to a
Refinancing Amendment, without the consent of any other Lenders, to the extent
(but only to the extent) necessary to (i) reflect the existence and terms of the
Credit Agreement Refinancing Indebtedness incurred pursuant thereto and (ii)
effect such other amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrower, to effect the provisions of this Section 2.15, and the
Required Lenders hereby expressly authorize the Administrative Agent to enter
into any such Refinancing Amendment.

 

Section 2.16                             Extension Offers.

 

(a)                                 Pursuant to one or more offers made from
time to time by the Borrower to all Term Lenders with notice to the
Administrative Agent, on a pro rata basis (based on the aggregate outstanding
Term Loans) and on the same terms (“Term Pro Rata Extension Offers”),

 

84

--------------------------------------------------------------------------------


 

the Borrower is hereby permitted to consummate transactions with individual Term
Lenders from time to time to extend the maturity date of such Lender’s Term
Loans and to otherwise modify the terms of such Lender’s Term Loans pursuant to
the terms of the relevant Term Pro Rata Extension Offer (including without
limitation increasing the interest rate or fees payable in respect of such
Lender’s Term Loans and/or modifying the amortization schedule in respect of
such Lender’s Term Loans).  Pursuant to one or more offers made from time to
time by the Borrower to all Revolving Credit Lenders with notice to the
Administrative Agent, on a pro rata basis (based on the aggregate outstanding
Revolving Credit Commitments) and on the same terms (“Revolving Pro Rata
Extension Offers” and, together with Term Pro Rata Extension Offers, “Pro Rata
Extension Offers”), the Borrower is hereby permitted to consummate transactions
with individual Revolving Credit Lenders from time to time to extend the
maturity date of such Lender’s Revolving Credit Commitments and to otherwise
modify the terms of such Lender’s Revolving Credit Commitments pursuant to the
terms of the relevant Revolving Pro Rata Extension Offer (including without
limitation increasing the interest rate or fees payable in respect of such
Lender’s Revolving Credit Commitments). For the avoidance of doubt, the
reference to “on the same terms” in the preceding sentences shall mean, (i) when
comparing Term Pro Rata Extension Offers, that the Term Loans are offered to be
extended for the same amount of time and that the interest rate changes and fees
payable in respect thereto are the same and (ii) when comparing Revolving Pro
Rata Extension Offers, that the Revolving Credit Commitments are offered to be
extended for the same amount of time and that the interest rate changes and fees
payable in respect thereto are the same.  Any such extension (an “Extension”)
agreed to between the Borrower and any such Lender (an “Extending Lender”) will
be established under this Agreement by implementing an Incremental Term Loan
(provided that, for the avoidance of doubt, the implementation of an Incremental
Term Loan to establish an Extended Term Loan shall not count as an Incremental
Term Loan for purposes of calculating the Maximum Incremental Facilities Amount)
for such Lender (if such Lender is extending an existing Term Loan (such
extended Term Loan, an “Extended Term Loan”)) or a Revolving Commitment Increase
for such Lender (if such Lender is extending an existing Revolving Credit
Commitment (such extended Revolving Credit Commitment, an “Extended Revolving
Credit Commitment”)).

 

(b)                                 The Borrower and each Extending Lender shall
execute and deliver to the Administrative Agent an Incremental Assumption
Agreement and such other documentation as the Administrative Agent shall
reasonably specify to evidence the Extended Term Loans and/or Extended Revolving
Credit Commitments of such Extending Lender.  Each Incremental Assumption
Agreement shall specify the terms of the applicable Extended Term Loans and/or
Extended Revolving Credit Commitments; provided that (i) except as to interest
rates, fees, amortization, final maturity date, collateral arrangements and
voluntary and mandatory prepayment arrangements (which shall, subject to clauses
(ii) and (iii) of this proviso, be determined by the Borrower and set forth in
the Pro Rata Extension Offer), the Extended Term Loans shall have (x) the same
terms as the Term Loans, or (y) such other terms as shall be reasonably
satisfactory to the Administrative Agent, (ii) the final maturity date of any
Extended Term Loans shall be no earlier than the Maturity Date for the Term
Loans, (iii) the Weighted Average Life to Maturity of any Extended Term Loans
shall be no shorter than the remaining Weighted Average Life to Maturity of the
Term Loans and (iv) except as to interest rates, fees, final maturity,
collateral arrangements and voluntary and mandatory prepayment arrangements, any
Extended Revolving

 

85

--------------------------------------------------------------------------------


 

Credit Commitment shall be a Revolving Credit Commitment with the same terms as
the Revolving Credit Loans.  Upon the effectiveness of any Incremental
Assumption Agreement, this Agreement shall be amended to the extent necessary to
reflect the existence and terms of the Extended Term Loans and/or Extended
Revolving Credit Commitments evidenced thereby as provided for in Section 10.01
and other changes necessary to preserve the intent of this Agreement.  Any such
deemed amendment may, at the Administrative Agent’s or the Borrower’s request,
be memorialized in writing by the Administrative Agent and the Borrower and
furnished to the other parties hereto.

 

(c)                                  Upon the effectiveness of any such
Extension, the applicable Extending Lender’s Term Loan will be automatically
designated an Extended Term Loan and/or such Extending Lender’s Revolving Credit
Commitment will be automatically designated an Extended Revolving Credit
Commitment.   For the avoidance of doubt, the commitments and obligations of any
Swing Line Lender or L/C Issuer can only be extended pursuant to an Extension or
otherwise with such Person’s consent.

 

(d)                                 Notwithstanding anything to the contrary set
forth in this Agreement or any other Loan Document (including without limitation
this Section 2.16), (i) no Extended Term Loan or Extended Revolving Credit
Commitment is required to be in any minimum amount or any minimum increment;
provided that the aggregate amount of Extended Term Loans or Extended Revolving
Credit Commitment for any new Class of Term Loans or Revolving Credit
Commitments made in connection with any Pro Rata Extension Offer shall be at
least $50,000,000, (ii) any Extending Lender may extend all or any portion of
its Term Loans and/or Revolving Credit Commitment pursuant to one or more Pro
Rata Extension Offers (subject to applicable proration in the case of over
participation) (including the extension of any Extended Term Loan and/or
Extended Revolving Credit Commitment), (iii) there shall be no condition to any
Extension of any Loan or Revolving Credit Commitment at any time or from time to
time other than notice to the Administrative Agent of such Extension and the
terms of the Extended Term Loan or Extended Revolving Credit Commitment
implemented thereby, (iv) the interest rate limitations referred to in the
proviso to clause (d) of Section 2.14(a) shall not be implicated by any
Extension and (v) all Extended Term Loans, Extended Revolving Credit Commitments
and all obligations in respect thereof shall be Obligations under this Agreement
and the other Loan Documents that are secured by the Collateral on a pari passu
basis with all other Obligations under this Agreement and the other Loan
Documents.

 

(e)                                  Each extension shall be consummated
pursuant to procedures set forth in the associated Pro Rata Extension Offer;
provided that the Borrower shall cooperate with the Administrative Agent prior
to making any Pro Rata Extension Offer to establish reasonable procedures with
respect to mechanical provisions relating to such Extension, including, without
limitation, timing, rounding and other adjustments.

 

(f)                                   (i) Notwithstanding the foregoing, from
time to time after the Closing Date, upon notice by the Borrower to the
Administrative Agent, banks or other financial institutions (“New Revolving
Commitment Lenders”), which may or may not be existing Lenders, may elect to
provide a new Revolving Credit Commitment (a “New Revolving Credit

 

86

--------------------------------------------------------------------------------


 

Commitment”) hereunder; provided that, to the extent such banks or other
financial institutions are not existing Lenders, such banks or institutions
shall be reasonably acceptable to the Administrative Agent.  Such New Revolving
Credit Commitment will be in an amount (the “New Revolving Amount”) and have the
terms specified in the notice to the Administrative Agent; provided that except
as to interest rates, fees, final maturity, subordinated collateral arrangements
and subordinated voluntary and mandatory prepayment arrangements, any New
Revolving Credit Commitment shall be a Revolving Credit Commitment with the same
terms as the Revolving Credit Loans.  Upon receipt of a New Revolving Credit
Commitment, the Borrower shall make a Pro Rata Extension Offer to all existing
Revolving Credit Lenders to extend the maturity date of their Revolving Credit
Commitments on the same terms as the New Revolving Credit Commitment (each
Revolving Credit Lender that accepts such Pro Rata Extension Offer, an “Electing
Lender”, and each existing Revolving Credit Lender that is not an Electing
Lender, a “Non-Electing Lender”).  Following such election (i) the Revolving
Credit Commitments of all existing Revolving Credit Lenders will be permanently
reduced by an aggregate amount equal to the New Revolving Amount in the manner
specified by Section 2.06(b) and (ii) the New Revolving Credit Commitment of the
New Revolving Commitment Lenders will become effective and the aggregate
Revolving Credit Commitment shall be increased by the New Revolving Amount.  In
connection with the foregoing, each Electing Lender may further elect (a
“Further Election”) to provide a New Revolving Credit Commitment hereunder in an
amount such that after giving effect to all New Revolving Credit Commitments,
the amount of such Electing Lender’s Revolving Credit Commitment will equal the
amount of such Electing Lender’s Revolving Credit Commitment prior to any such
reduction.  In the event any Electing Lender has made a Further Election, the
reduction of all Revolving Credit Commitments contemplated by the second
preceding sentence will instead be made in an aggregate amount to reflect the
New Revolving Amount of the New Revolving Commitment Lenders and the new
commitments of all Electing Lenders making a Further Election.  Subject to the
foregoing, the New Revolving Credit Commitments of the New Revolving Commitment
Lenders and the new commitments of all Electing Lenders making a Further
Election will otherwise be incorporated as Revolving Credit Commitments
hereunder in the same manner in which Extended Revolving Credit Commitments are
incorporated hereunder pursuant to this Section 2.16, including without
limitation for purposes of Section 2.16(e).

 

(ii)                                  For the avoidance of doubt, after giving
effect to such New Revolving Credit Commitments, (1) the aggregate amount of
Revolving Credit Commitments of all Classes derived from each Class in effect
prior to such New Revolving Credit Commitments will be the same as the aggregate
amount of Revolving Credit Commitments of each Class in effect prior to giving
effect to such New Revolving Credit Commitments (“Pre-Effectiveness”), (2) the
Revolving Credit Lenders that are Non-Electing Lenders will have Revolving
Credit Commitments with the same terms as the Revolving Credit Commitment in
effect Pre-Effectiveness, (3) the Revolving Credit Lenders that are Electing
Lenders will have Revolving Credit Commitments with the same terms as the New
Revolving Credit Commitment, (4) each Revolving Credit Lender that is an
Electing Lender that has made a Further Election will have an aggregate amount
of Revolving Credit Commitments equal to the amount of Revolving Credit
Commitments it had Pre-Effectiveness and (5) the New Revolving Commitment Lender
will have a Revolving Credit Commitment on the terms of the

 

87

--------------------------------------------------------------------------------


 

New Revolving Credit Commitment in an aggregate amount equal to the New
Revolving Amount.

 

Section 2.17                             Defaulting Lenders.

 

(a)                                 Reallocation of Participations to Reduce
Fronting Exposure.  All or any part of a Defaulting Lender’s participation in
L/C Obligations and Swing Line Loans shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Applicable
Percentages (calculated without regard to such Defaulting Lender’s Commitment)
but only to the extent that (x) the conditions set forth in Section 4.02 are
satisfied at the time of such reallocation (and, unless the Borrower shall have
otherwise notified the Administrative Agent at such time, the Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) such reallocation does not cause the aggregate Revolving
Credit Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Revolving Commitment.  No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

 

(b)                                 Cash Collateral, Repayment of Swing Line
Loans.  If the reallocation described in Section 2.17(a) cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, (x) first, prepay Swing Line
Loans in an amount equal to the Swing Line Lenders’ Fronting Exposure and
(y) second, Cash Collateralize the L/C Issuers’ Fronting Exposure in accordance
with the procedures set forth in Section 2.03(g).

 

(c)                                  New Swing Line Loans/Letters of Credit. 
Notwithstanding anything in this Agreement to the contrary, so long as any
Lender is a Defaulting Lender, (i) the Swing Line Lender shall not be required
to fund any Swing Line Loans unless it is satisfied that it will have no
Fronting Exposure after giving effect to such Swing Line Loan and (ii) no L/C
Issuer shall be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.

 

ARTICLE III.
Taxes, Increased Costs Protection and Illegality

 

Section 3.01                             Taxes.

 

(a)                                 Any and all payments by any Loan Party to or
for the account of any Agent or any Lender under any Loan Document shall be made
free and clear of and without deduction for any Taxes, except as required by
applicable Law.  If any Withholding Agent shall be required by any Laws to
deduct any Taxes from or in respect of any sum paid or payable under any Loan
Document to any Agent or any Lender, (i) if the Tax in question is an
Indemnified Tax or Other Tax, the sum payable shall be increased as necessary so
that after all required deductions have been made (including deductions
applicable to additional sums payable under this Section 3.01), each of such
Agent and such Lender receives an amount equal to the sum it would

 

88

--------------------------------------------------------------------------------


 

have received had no such deductions been made, (ii) the applicable Withholding
Agent shall make such deductions, (iii) the applicable Withholding Agent shall
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable Laws, and (iv) within thirty (30) days after the date
of such payment (or, if receipts or evidence are not available within thirty
(30) days, as soon as possible thereafter), the Borrower shall furnish to such
Agent or Lender (as the case may be) the original or a copy of a receipt
evidencing payment thereof or other evidence acceptable to such Agent or Lender.

 

(b)                                 In addition, the Borrower and Guarantors
agree to pay any and all present or future stamp, court or documentary Taxes and
any other excise, property, intangible or mortgage recording Taxes which arise
from any payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document, excluding any such Taxes imposed as a result of an assignment by
a Lender (other than an assignment made pursuant to Section 10.13) that are
imposed as a result of a present or former connection of the assignor or
assignee with the jurisdiction imposing such Tax (other than any connection
arising from having executed, delivered, enforced, become a party to, performed
its obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, and/or enforced,
any Loan Documents) (hereinafter referred to as “Other Taxes”).

 

(c)                                  The Borrower and each Guarantor agrees to
indemnify each Agent and each Lender, within 10 days after written demand
therefor, for (i) the full amount of any Indemnified Taxes and Other Taxes
(including Indemnified Taxes and Other Taxes imposed on or attributable to
amounts payable under this Section 3.01) payable by such Agent or Lender,
whether or not such Taxes were correctly or legally imposed or asserted by the
Governmental Authority. A certificate as to the amount of such payment or
liability prepared in good faith and delivered by a Lender or by the
Administrative Agent on its own behalf or on behalf of a Lender shall be
conclusive absent manifest error.

 

(d)                                 Status of Lenders.  Each Lender shall, at
such times as are reasonably requested by the Borrower or the Administrative
Agent, provide the Borrower and the Administrative Agent with any documentation
prescribed by any Laws or reasonably requested by the Borrower or the
Administrative Agent certifying as to any entitlement of such Lender to an
exemption from, or reduction in, any applicable withholding Tax with respect to
any payments to be made to such Lender under any Loan Document.  Each such
Lender shall, whenever a lapse in time or change in circumstances renders any
such documentation (including any specific documentation required below in this
Section 3.01(d)) obsolete, expired or inaccurate in any respect, deliver
promptly to the Borrower and the Administrative Agent updated or other
appropriate documentation (including any new documentation reasonably requested
by the Borrower or the Administrative Agent) or promptly notify the Borrower and
the Administrative Agent in writing of its legal ineligibility to do so.

 

Without limiting the generality of the foregoing:

 

(1)                                 Each U.S. Lender shall deliver to the
Borrower and the Administrative Agent on or before the date on which it becomes
a party to this Agreement two properly

 

89

--------------------------------------------------------------------------------


 

completed and duly signed original copies of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding.

 

(2)                                 Each Foreign Lender shall deliver to the
Borrower and the Administrative Agent on or before the date on which it becomes
a party to this Agreement whichever of the following is applicable:

 

(A)                               two properly completed and duly signed
original copies of IRS Form W-8BEN (or any successor forms) claiming eligibility
for the benefits of an income tax treaty to which the United States is a party,

 

(B)                               two properly completed and duly signed
original copies of IRS Form W-8ECI (or any successor forms),

 

(C)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 871(h) or
Section 881(c) of the Code, (A) two properly completed and duly signed
certificates substantially in the form of Exhibit J (any such certificate, a
“United States Tax Compliance Certificate”) and (B) two properly completed and
duly signed original copies of IRS Form W-8BEN (or any successor forms),

 

(D)                           to the extent a Foreign Lender is not the
beneficial owner (for example, where the Foreign Lender is a partnership or a
participating Lender), IRS Form W-8IMY (or any successor forms) of the Foreign
Lender, accompanied by a Form W-8ECI, W-8BEN, United States Tax Compliance
Certificate, Form W-9, Form W-8IMY or any other required information (or any
successor forms) from each beneficial owner that would be required under this
Section 3.01(d) if such beneficial owner were a Lender, as applicable (provided
that if the Foreign Lender is a partnership (and not a participating Lender) and
one or more direct or indirect partners are claiming the portfolio interest
exemption, the United States Tax Compliance Certificate may be provided by such
Foreign Lender on behalf of such direct or indirect partner(s)), or

 

(E)                                two properly completed and duly signed
original copies of any other form prescribed by applicable U.S. federal income
tax laws (including the Treasury Regulations) as a basis for claiming a complete
exemption from, or a reduction in, United States federal withholding tax on any
payments to such Lender under the Loan Documents.

 

(3)                                 If a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Sections 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section

 

90

--------------------------------------------------------------------------------


 

1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their FATCA
obligations, to determine whether such Lender has or has not complied with such
Lender’s FATCA obligations and to determine the amount, if any, to deduct and
withhold from such payment.

 

Notwithstanding any other provision of this Section 3.01(d), a Lender shall not
be required to deliver any documentation that such Lender is not legally
eligible to deliver.

 

(e)                                  Any Lender claiming any additional amounts
payable pursuant to this Section 3.01 shall use its reasonable efforts to change
the jurisdiction of its Lending Office if such a change would reduce any such
additional amounts in the future and would not, in the sole determination of
such Lender, result in any unreimbursed cost or expense or be otherwise
materially disadvantageous to such Lender.

 

(f)                                   If any Lender or Agent determines, in its
sole discretion, that it has received a refund in respect of any Indemnified
Taxes or Other Taxes as to which indemnification or additional amounts have been
paid to it pursuant to this Section 3.01, it shall promptly remit an amount
equal to such refund to the Borrower or applicable Guarantor, net of all
out-of-pocket expenses of such Lender or Agent (including any Taxes imposed with
respect to such refund) and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund); provided that
the Borrower and Guarantors, upon the request of such Lender or Agent, agree
promptly to return such refund (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to such Lender or Agent, as
applicable, in the event such Lender or Agent is required to repay such refund
to the relevant Governmental Authority.  This Section 3.01(f) shall not be
construed to require any Lender or Agent to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to any
Loan Party or any other Person.

 

(g)                                  For the avoidance of doubt, the term
“Lender” shall, for purposes of this Section 3.01, include any Swing Line Lender
and any L/C Issuer.

 

Section 3.02                             Illegality.

 

If any Lender determines in good faith in its reasonable discretion that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to the Eurodollar Rate, or
to determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative

 

91

--------------------------------------------------------------------------------


 

Agent without reference to the Eurodollar Rate component of the Base Rate, in
each case until such Lender notifies the Administrative Agent and the Borrower
that the circumstances giving rise to such determination no longer exist.  Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurodollar Rate. 
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.

 

Section 3.03                             Inability to Determine Rates.

 

If in connection with any request for a Eurodollar Rate Loan or a conversion to
or continuation thereof that (a) the Administrative Agent determines that
(i) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan or (ii) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan, or (b) the Required Lenders determine that for any reason the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, the Administrative Agent will promptly so notify
the Borrower and each Lender.  Thereafter, (x) the obligation of the Lenders to
make or maintain Eurodollar Rate Loans shall be suspended (to the extent of the
affected Eurodollar Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans (to the extent of the affected Eurodollar Rate Loans or Interest Periods)
or, failing that, will be deemed to have converted such request into a request
for a committed Borrowing of Base Rate Loans in the amount specified therein.

 

92

--------------------------------------------------------------------------------


 

Section 3.04                             Increased Cost and Reduced Return;
Capital Adequacy; Reserves on Eurodollar Rate Loans.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
contemplated by Section 3.04(d)) or the L/C Issuer;

 

(ii)                                  subject any Lender or the L/C Issuer to
any Tax of any kind whatsoever with respect to this Agreement, any Letter of
Credit, any participation in a Letter of Credit or any Loan made by it, or
change the basis of taxation of payments to such Lender or the L/C Issuer in
respect thereof (except for (i) Indemnified Taxes or Other Taxes indemnifiable
under Section 3.01 and (ii) Excluded Taxes); or

 

(iii)                               impose on any Lender or the L/C Issuer or
the London interbank market any other condition, cost or expense affecting this
Agreement or Eurodollar Rate Loans made by such Lender or any Letter of Credit
or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or, in the case of clause (ii) above, any
Loan), or of maintaining its obligation to make any such Loan, or to increase
the cost to such Lender or the L/C Issuer of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
the L/C Issuer, the Borrower will pay to such Lender or the L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
the L/C Issuer, as the case may be, for such additional costs incurred or
reduction suffered, to the extent such compensation is sought from similarly
situated borrowers.

 

(b)                                 Capital Requirements.  If any Lender or the
L/C Issuer determines in good faith in its reasonable discretion that any Change
in Law affecting such Lender or the L/C Issuer or any Lending Office of such
Lender or such Lender’s or the L/C Issuer’s holding company, if any, regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or the L/C Issuer’s capital or on the capital of
such Lender’s or the L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy or liquidity), then, to the
extent such compensation is sought from similarly situated borrowers, the
Borrower, upon request of such Lender or the L/C Issuer, as the case may be,
will pay to such Lender or the L/C Issuer such additional amount or amounts as
will compensate such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or the L/C Issuer setting forth the amount or amounts
necessary to compensate such Lender or the L/C Issuer or its

 

93

--------------------------------------------------------------------------------


 

holding company, as the case may be, as specified in subsection (a) or (b) of
this Section and delivered to the Borrower shall be conclusive absent manifest
error.  The Borrower shall pay such Lender or the L/C Issuer, as the case may
be, the amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d)                                 Reserves on Eurodollar Rate Loans.  The
Borrower shall pay to each Lender, as long as such Lender shall be required to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive absent manifest error), which shall be due and
payable on each date on which interest is payable on such Loan, provided the
Borrower shall have received at least 10 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender.  If a Lender
fails to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 10 days from receipt of such
notice.

 

Section 3.05                             Funding Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense actually incurred by it as a
result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Eurodollar Rate Loan of the Borrower on a day other than the
last day of the Interest Period for such Loan;

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Eurodollar Rate Loan of the Borrower on the date or in
the amount notified by the Borrower; or

 

(c)                                  any assignment of a Eurodollar Rate Loan on
a day other than the last day of the Interest Period therefor as a result of a
request by the Borrower pursuant to Section 10.13;

 

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

 

Section 3.06                             Matters Applicable to All Requests for
Compensation.

 

(a)                                 Any Agent or any Lender claiming
compensation under this Article III shall deliver a certificate to the Borrower
setting forth the additional amount or amounts to be paid to it hereunder which
shall be conclusive in the absence of manifest error.  In determining

 

94

--------------------------------------------------------------------------------


 

such amount, such Agent or such Lender may use any reasonable averaging and
attribution methods.

 

(b)                                 Failure or delay on the part of any Lender
or the L/C Issuer to demand compensation pursuant to Section 3.01, 3.02, 3.03 or
3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s right to
demand such compensation, provided that the Borrower shall not be required to
compensate such Lender for any amount incurred more than one hundred and eighty
(180) days prior to the date that such Lender notifies the Borrower of the event
that gives rise to such claim; provided that, if the circumstance giving rise to
such claim is retroactive, then such 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.  If any Lender
requests compensation by the Borrower under Section 3.04, the Borrower may, by
notice to such Lender (with a copy to the Administrative Agent), suspend the
obligation of such Lender to make or continue from one Interest Period to
another applicable Eurodollar Rate Loans, or, if applicable, to convert Base
Rate Loans into Eurodollar Rate Loans, until the event or condition giving rise
to such request ceases to be in effect (in which case the provisions of
Section 3.06(c) shall be applicable); provided that such suspension shall not
affect the right of such Lender to receive the compensation so requested.

 

(c)                                  If the obligation of any Lender to make or
continue any Eurodollar Rate Loan, or to convert Base Rate Loans into Eurodollar
Rate Loans shall be suspended pursuant to Section 3.06(b) hereof, such Lender’s
applicable Eurodollar Rate Loans shall be automatically converted into Base Rate
Loans (or, if such conversion is not possible, repaid) on the last day(s) of the
then current Interest Period(s) for such Eurodollar Rate Loans (or, in the case
of an immediate conversion required by Section 3.02, on such earlier date as
required by Law) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Section 3.01, 3.02, 3.03 or 3.04
hereof that gave rise to such conversion no longer exist:

 

(i)                                     to the extent that such Lender’s
Eurodollar Rate Loans have been so converted, all payments and prepayments of
principal that would otherwise be applied to such Lender’s applicable Eurodollar
Rate Loans shall be applied instead to its Base Rate Loans; and

 

(ii)                                  all Loans that would otherwise be made or
continued from one Interest Period to another by such Lender as Eurodollar Rate
Loans shall be made or continued instead as Base Rate Loans (if possible), and
all Base Rate Loans of such Lender that would otherwise be converted into
Eurodollar Rate Loans shall remain as Base Rate Loans.

 

(d)                                 If any Lender gives notice to the Borrower
(with a copy to the Administrative Agent) that the circumstances specified in
Section 3.01, 3.02, 3.03 or 3.04 hereof that gave rise to the conversion of any
of such Lender’s Eurodollar Rate Loans pursuant to this Section 3.06 no longer
exist (which such Lender agrees to do promptly upon such circumstances ceasing
to exist) at a time when Eurodollar Rate Loans made by other Lenders under the
applicable Facility are outstanding, if applicable, such Lender’s Base Rate
Loans shall be automatically converted, on the first day(s) of the next
succeeding Interest Period(s) for such outstanding Eurodollar Rate Loans, to the
extent necessary so that, after giving effect thereto, all Loans held by the

 

95

--------------------------------------------------------------------------------


 

Lenders holding Eurodollar Rate Loans under such Facility and by such Lender are
held pro rata (as to principal amounts, interest rate basis, and Interest
Periods) in accordance with their respective Commitments for the applicable
Facility.

 

Section 3.07                             Replacement of Lenders under Certain
Circumstances.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.04, or the Borrower is
required to pay any additional amount to any Lender, the L/C Issuer, or any
Governmental Authority for the account of any Lender or the L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender or the L/C Issuer shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the reasonable judgment of such Lender or the L/C
Issuer, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
materially disadvantageous to such Lender or the L/C Issuer, as the case may
be.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender or the L/C Issuer in connection with any such designation
or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.04, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, the Borrower may replace such
Lender in accordance with Section 10.13.

 

Section 3.08                             Survival.

 

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder, resignation of the Administrative Agent and any assignment of rights
by, or replacement of, a Lender or L/C Issuer.

 

ARTICLE IV.
Conditions Precedent to Credit Extensions

 

Section 4.01                             Conditions of Initial Credit Extension.

 

The obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction or waiver of the following
conditions precedent:

 

(a)                                 The Administrative Agent’s receipt of the
following, each of which shall be originals unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party, each dated
the Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance reasonably
satisfactory to the Administrative Agent and each of the Lenders:

 

96

--------------------------------------------------------------------------------


 

(i)                                     executed counterparts of this Agreement,
sufficient in number for distribution to the Administrative Agent, each Lender
and the Borrower;

 

(ii)                                  a Note executed by the Borrower in favor
of each Lender requesting a Note;

 

(iii)                               a security agreement, in substantially the
form of Exhibit F hereto (together with each security agreement supplement
delivered pursuant to Section 6.11, in each case as amended, the “Security
Agreement”), duly executed by each Loan Party, together with:

 

(A)       certificates and instruments representing the Collateral referred to
therein accompanied by undated stock powers or instruments of transfer executed
in blank,

 

(B)       proper financing statements in form appropriate for filing under the
Uniform Commercial Code of all jurisdictions that the Administrative Agent may
deem necessary or desirable in order to perfect the Liens created under the
Security Agreement, covering the Collateral described in the Security Agreement,

 

(C)       copies of UCC, United States Patent and Trademark Office and United
States Copyright Office, tax and judgment lien searches, or equivalent reports
or searches, each of a recent date listing all effective financing statements,
lien notices or comparable documents (together with copies of such financing
statements and documents) that name any Loan Party as debtor and that are filed
in those state and county jurisdictions in which any Loan Party is organized or
maintains its principal place of business and such other searches that are
required by the Perfection Certificate or that the Administrative Agent
reasonably deems necessary or appropriate, none of which encumber the Collateral
covered or intended to be covered by the Collateral Documents (other than
Permitted Liens),

 

(D)       a Perfection Certificate duly executed by each of the Loan Parties,
and

 

(E)        a Copyright Security Agreement, Patent Security Agreement and
Trademark Security Agreement (as each such term is defined in the Security
Agreement and to the extent applicable) (together with each other intellectual
property security agreement delivered pursuant to Section 6.11, in each case as
amended or supplemented, the “Intellectual Property Security Agreement”), duly
executed by each applicable Loan Party, together with evidence that all action
that the Administrative Agent may reasonably deem necessary or desirable in
order to perfect the Liens created under the Intellectual Property Security
Agreement has been taken;

 

97

--------------------------------------------------------------------------------


 

provided, however, that, to the extent any security interest in any Collateral
is not or cannot be provided and/or perfected on the Closing Date (other than
the pledge and perfection of the security interests in (1) the certificated
equity securities of any material wholly owned U.S. subsidiary of the Borrower,
(2) intellectual property pursuant to filings with the United States Patent and
Trademark Office and the United States Copyright Office and (3) other assets
with respect to which a lien may be perfected by the filing of a financing
statement under the UCC) after the Borrower’s use of commercially reasonable
efforts to do so or without undue burden or expense, then the provision and/or
perfection of a security interest in such Collateral shall not constitute a
condition precedent to the availability of the initial Credit Extension on the
Closing Date but instead shall be required to be delivered and/or perfected in
the manner and during the period required by Schedule 4.01(a)(iii).

 

(iv)                              such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may reasonably require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party or is
to be a party;

 

(v)                                 such documents and certifications as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed;

 

(vi)                              a favorable opinion of Skadden, Arps, Slate,
Meagher & Flom LLP, counsel to the Loan Parties, addressed to the Administrative
Agent and each Lender, in a form reasonably satisfactory to the Administrative
Agent and the Arrangers;

 

(vii)                           [reserved];

 

(viii)                        a certificate signed by a Responsible Officer of
the Borrower certifying that the conditions specified in Sections 4.02(i) and
(ii) have been satisfied;

 

(ix)                              (i) audited financial statements of the
Borrower for each of the three fiscal years immediately preceding the initial
funding ended more than 90 days prior to the Closing Date; and (ii) unaudited
financial statements of the Borrower for any fiscal quarter ended after the date
of the most recent audited financial statements of such Person and more than 45
days prior to the Closing Date;

 

(x)                                 a certificate attesting to the Solvency of
the Borrower and its Subsidiaries on a consolidated basis, before and after
giving effect to the Transaction, from the Borrower’s chief financial officer,
substantially in the form of Exhibit K hereto;

 

(xi)                              at least five Business Days prior to the
Closing Date, all documentation and other information required by regulatory
authorities with respect to the

 

98

--------------------------------------------------------------------------------


 

Borrower reasonably requested by the Initial Lenders under applicable “know your
customer” and anti-money laundering rules and regulations, including with out
limitation the USA Patriot Act, to the extent requested at least 10 days prior
to the Closing Date; and

 

(xii)                           (A) the terms of the Stock Purchase Agreement
will be reasonably satisfactory to the Arrangers; provided that the Arrangers
acknowledge that the Stock Purchase Agreement dated as of July 25, 2013 is
reasonably satisfactory to the Arrangers and (B) no conditions precedent to the
consummation of the Stock Buy-Back or other provision in the Stock Purchase
Agreement dated as of July 25, 2013 shall have been waived, modified,
supplemented or amended (and no consent granted), in a manner materially adverse
to the Arrangers or the Lenders in their capacities as Lenders, in each case
without the consent of the Arrangers, not to be unreasonably withheld or delayed
(it being understood and agreed that any increase or reduction in the purchase
price shall not be deemed to be materially adverse to the Lenders; provided that
(i) any increase in the purchase price shall be funded solely by the available
domestic cash of the Borrower and its Subsidiaries (the “Domestic Cash”) and
(ii) any reduction shall be allocated to ratably reduce the Domestic Cash, the
Senior Notes (or bridge loans in lieu of the Senior Notes and/or any other
securities issued or incurred in lieu of such bridge loans) and the Loans in
proportion to the actual percentages that the amount of Domestic Cash, the
Senior Notes (or bridge loans in lieu of the Senior Notes and/or any other
securities issued or incurred in lieu of such bridge loans) and the Loan bear to
the pro forma total capitalization of the Borrower and its Subsidiaries after
giving effect to the Stock Buy-Back).

 

(b)                                 To the extent invoiced at least three
Business Days prior to the Closing Date, (i) all fees required to be paid to the
Administrative Agent and the Arranger on or before the Closing Date shall have
been paid and (ii) all fees required to be paid to the Lenders on or before the
Closing Date shall have been paid.

 

(c)                                  Unless waived by the Administrative Agent,
the Borrower shall have paid all fees, charges and disbursements of counsel to
the Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced at least two Business Days prior to
the Closing Date.

 

(d)                                 Except as has been disclosed in the
Borrower’s public filings with the SEC as of the date hereof (excluding any risk
factor disclosures set forth under the heading “Risk Factors” or any disclosure
of risks included in any “forward-looking statements” disclaimer to the extent
that such disclosures are general in nature, or cautionary, predictive or
forward-looking in nature), since December 31, 2012, there has not occurred any
event that has had or would reasonably be expected to have a Company Material
Adverse Effect.

 

(e)                                  The issuance of the Senior Notes shall
occur prior to or substantially concurrently with the initial Credit Extension
under this Agreement.

 

99

--------------------------------------------------------------------------------


 

(f)                                   The conditions set forth in clauses (i),
(ii) and (iii) of Section 4.02 are satisfied.

 

Without limiting the generality of the provisions of Section 9.03(e), for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

Section 4.02                             Conditions to All Credit Extensions
After the Closing Date.

 

Following the Closing Date, the obligation of each Lender to honor any Request
for Credit Extension (other than a Committed Loan Notice requesting only a
conversion of Loans to the other Type, or a continuation of Eurodollar Rate
Loans) is subject to the following conditions precedent:

 

(i)                                     The representations and warranties of
each Loan Party contained in Article V or any other Loan Document shall be true
and correct in all material respects on and as of the date of such Credit
Extension (except to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct as of such
earlier date); provided that, to the extent that such representations and
warranties are qualified by materiality, material adverse effect or similar
language, they shall be true and correct in all respects.

 

(ii)                                  No Default or Event of Default shall exist
or would result from such proposed Credit Extension or from the application of
the proceeds therefrom.

 

(iii)                               The Administrative Agent and, if applicable,
the relevant L/C Issuer or the relevant Swing Line Lender shall have received a
Request for Credit Extension in accordance with the requirements hereof.

 

(iv)                              In the case of any incurrence of a Revolving
Credit Loan or a Swing Line Loan or the issuance of a Letter of Credit (other
than (1) any Borrowing of Revolving Credit Loans to reimburse an Unreimbursed
Amount or (2) any Credit Extension, if after giving effect (on a Pro Forma
Basis) to such Credit Extension, the Outstanding Amount of Revolving Credit
Loans (including the Outstanding Amount of Swing Line Loans and the aggregate
Outstanding Amount of L/C Obligations, but excluding (i) all Letters of Credit
that are Cash Collateralized and (ii) non-Cash Collateralized Letters of Credit
in an aggregate amount not to exceed $20,000,000) does not exceed 15% of the
total Revolving Credit Commitments of all Revolving Credit Lenders), the
Consolidated Secured Debt Ratio for the most recently ended Test Period,
calculated without giving effect to such Credit Extension, shall be less than or
equal to 2.50 to 1.00.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurodollar
Rate Loans) submitted by the

 

100

--------------------------------------------------------------------------------


 

Borrower shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(i), (ii) and (iv) (if applicable) have been satisfied
on and as of the date of the applicable Credit Extension.

 

ARTICLE V.
Representations and Warranties

 

Each Loan Party represents and warrants to the Agents and the Lenders that:

 

Section 5.01                             Existence, Qualification and Power;
Compliance with Laws.

 

Each Loan Party (a) is a Person duly organized or formed, validly existing and
in good standing (where relevant) under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority to
(i) own or lease its assets and carry on its business as currently conducted and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, (c) is duly qualified and in good standing (where relevant)
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, (d) is in
compliance with all Laws, orders, writs and injunctions and (e) has all
requisite governmental licenses, authorizations, consents and approvals to
operate its business as currently conducted; except in each case referred to in
clause (b)(i), (c), (d) or (e), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

Section 5.02                             Authorization; No Contravention.

 

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party, and the consummation of the Transaction, are
within such Loan Party’s corporate or other powers, (a) have been duly
authorized by all necessary corporate or other organizational action and (b) do
not and will not (i) contravene the terms of any of such Person’s Organization
Documents, (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien under (other than as permitted by Section 7.01) (x) any
material order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject or (y) any
material agreement to which such Person is a party; or (iii) violate any
material Law; except with respect to any conflict, breach, violation or
contravention referred to in clause (ii) or (iii), to the extent that such
conflict, breach, violation or contravention could not reasonably be expected to
have a Material Adverse Effect.

 

Section 5.03                             Governmental Authorization; Other
Consents.

 

No material approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority is necessary or required
in connection with (a) the execution, delivery or performance by any Loan Party
of this Agreement or any other Loan Document, or for the consummation of the
Transaction, (b) the grant by any Loan Party of the Liens granted by it pursuant
to the Collateral Documents or (c) the perfection or maintenance of the Liens
created under the Collateral Documents (including the priority thereof), except
for (i) filings and registrations necessary to perfect the Liens on the
Collateral granted by the Loan Parties

 

101

--------------------------------------------------------------------------------


 

in favor of the Secured Parties, (ii) the approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect (or, with respect to
consummation of the Transaction, will be duly obtained, taken, given or made and
will be in full force and effect, in each case within the time period required
to be so obtained, taken, given or made) and (iii) those approvals, consents,
exemptions, authorizations or other actions, notices or filings, the failure of
which to obtain or make could not reasonably be expected to have a Material
Adverse Effect.

 

Section 5.04                             Binding Effect.

 

This Agreement and each other Loan Document has been duly executed and delivered
by each Loan Party that is a party thereto.  This Agreement and each other Loan
Document constitutes, a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is a party thereto in accordance with
its terms, except as such enforceability may be limited by (i) Debtor Relief
Laws and by general principles of equity and (ii) the need for filings and
registrations necessary to perfect the Liens on the Collateral granted by the
Loan Parties in favor of the Secured Parties and (iii) the effect of foreign
Laws, rules and regulations as they relate to pledges of Equity Interests in
Foreign Subsidiaries (other than those pledges made under the Laws of the
jurisdiction of formation of the applicable Foreign Subsidiary).

 

Section 5.05                             Financial Statements; No Material
Adverse Effect.

 

(a)                                 The Audited Financial Statements and the
Quarterly Financial Statements fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the dates thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the periods covered thereby,
(A) except as otherwise expressly noted therein and (B) subject, in the case of
the Quarterly Financial Statements, to changes resulting from normal year-end
adjustments and the absence of footnotes.

 

(b)                                 (i) Since the Closing Date, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect and (ii) for
purposes of the initial borrowing and other Extensions of Credit on the Closing
Date, except as has been disclosed in the Borrower’s public filings with the SEC
as of the date hereof (excluding any risk factor disclosures set forth under the
heading “Risk Factors” or any disclosure of risks included in any
“forward-looking statements” disclaimer to the extent that such disclosures are
general in nature, or cautionary, predictive or forward-looking in nature),
since December 31, 2012, there has not occurred any event that has had or would
reasonably be expected to have a Company Material Adverse Effect.

 

Section 5.06                             Litigation.

 

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Borrower, threatened in writing or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, by or against any
Loan Party or any of its Subsidiaries or against any of their properties or
revenues (other than actions, suits, proceedings and claims in connection

 

102

--------------------------------------------------------------------------------


 

with the Transaction) that either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

Section 5.07                             No Default.

 

No Default has occurred and is continuing hereunder.

 

Section 5.08                             Ownership of Property; Liens.

 

Each Loan Party and each of its Subsidiaries has good record title to, or valid
leasehold interests in, or easements or other limited property interests in, all
Real Property necessary in the ordinary conduct of its business, free and clear
of all Liens except as set forth on Schedule 5.08 and except for minor defects
in title that do not materially interfere with its ability to conduct its
business or to utilize such assets for their intended purposes and Liens
permitted by Section 7.01 and except where the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

Section 5.09                             Environmental Compliance.

 

(a)                                 There are no claims, actions, suits, or
proceedings alleging potential liability or responsibility for violation of, or
otherwise relating to, any Environmental Law that could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(b)                                 Except as specifically disclosed in Schedule
5.09(b) or except as could not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect, (i) none of the properties
currently or formerly owned, leased or operated by any Loan Party or any of its
Subsidiaries is listed or proposed for listing on the NPL or on the CERCLIS or
any analogous foreign, state or local list or is adjacent to any such property;
(ii) there are no and never have been any underground or aboveground storage
tanks or any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed on any
property currently owned, leased or operated by any Loan Party or any of its
Subsidiaries or, to its knowledge, on any property formerly owned or operated by
any Loan Party or any of its Subsidiaries; (iii) there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party or any of its Subsidiaries; and (iv) Hazardous Materials have not
been released, discharged or disposed of by any Person on any property currently
or formerly owned, leased or operated by any Loan Party or any of its
Subsidiaries and Hazardous Materials have not otherwise been released,
discharged or disposed of by any Loan Party or any of its Subsidiaries at any
other location.

 

(c)                                  The properties owned, leased or operated by
the Loan Parties and their Subsidiaries do not contain any Hazardous Materials
in amounts or concentrations which (i) constitute, or constituted a violation
of, (ii) require remedial action under, or (iii) could give rise to liability
under, Environmental Laws, which violations, remedial actions and liabilities,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.

 

103

--------------------------------------------------------------------------------


 

(d)                                 Except as specifically disclosed in Schedule
5.09(d), none of the Loan Parties or their Subsidiaries is undertaking, and has
not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law except for such investigation or assessment or remedial or
response action that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

(e)                                  All Hazardous Materials generated, used,
treated, handled or stored at, or transported to or from, any property currently
or formerly owned or operated by any Loan Party or any of its Subsidiaries have
been disposed of in a manner not reasonably expected to result, individually or
in the aggregate, in a Material Adverse Effect.

 

(f)                                   Except as would not reasonably be expected
to result, individually or in the aggregate, in a Material Adverse Effect, none
of the Loan Parties or any of their Subsidiaries has contractually assumed any
liability or obligation under or relating to any Environmental Law.

 

Section 5.10                             Taxes.

 

Except as could not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each of the Loan Parties and
each of their Subsidiaries have filed all Tax returns required to be filed, and
have paid all Taxes levied or imposed upon them or their properties (including
in its capacity as withholding agent), that are due and payable, except those
which are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP.

 

Section 5.11                             ERISA Compliance.

 

(a)                                 Except as could not, either individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect,
each Plan is in compliance with the applicable provisions of ERISA, the Code and
other Federal or state Laws.

 

(b)                                 (i) No ERISA Event has occurred or is
reasonably expected to occur with respect to any Pension Plan or Multiemployer
Plan; (ii) neither any Loan Party nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (iii) neither any Loan Party nor any ERISA Affiliate has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA, except,
with respect to each of the foregoing clauses of this Section 5.11(b), as could
not reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

 

(c)                                  The Foreign Plans of the Loan Parties and
the Subsidiaries are in compliance with the requirements of any Law applicable
in the jurisdiction in which the relevant Foreign

 

104

--------------------------------------------------------------------------------


 

Plan is maintained, in each case, except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

 

Section 5.12                             Subsidiaries; Equity Interests.

 

As of the Closing Date (after giving effect to any part of the Transaction that
is consummated on or prior to the Closing Date), no Loan Party has any material
Subsidiaries other than those specifically disclosed in Schedule 5.12, and all
of the outstanding Equity Interests owned by the Loan Parties in such material
Subsidiaries have been validly issued and are fully paid and all Equity
Interests owned by a Loan Party in such material Subsidiaries are owned free and
clear of all Liens except (i) those created under the Collateral Documents and
(ii) any Lien that is permitted under Section 7.01.  As of the Closing Date,
Schedules 1(a) and 10(a) and (b) to the Perfection Certificate (a) set forth the
name and jurisdiction of each Domestic Subsidiary that is a Loan Party and
(b) set forth the ownership interest of the Borrower and any other Subsidiary
thereof in each Subsidiary, including the percentage of such ownership.

 

Section 5.13                             Margin Regulations; Investment Company
Act.

 

(a)                                 The Borrower is not engaged nor will it
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB (“Margin Stock”)), or extending credit for the purpose of purchasing
or carrying Margin Stock, and no proceeds of any Borrowings or drawings under
any Letter of Credit will be used for the purpose of purchasing or carrying
Margin Stock (other than the Stock Buy-Back) or any purpose that violates
Regulation U.

 

(b)                                 None of the Borrower or any of the
Subsidiaries of the Borrower is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

 

Section 5.14                             Disclosure.

 

To the best of the Borrower’s knowledge, no report, financial statement,
certificate or other written information (other than as set forth below and
other than information of a general economic or industry nature) furnished by or
on behalf of any Loan Party to any Agent or any Lender in connection with the
Transaction and the negotiation of this Agreement or delivered hereunder or any
other Loan Document (as modified or supplemented by other information so
furnished) when taken as a whole contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading; provided that, with respect to projected financial information and
pro forma financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time of preparation; it being understood that such financial
information as it relates to future events is not to be viewed as fact and that
such projections may vary from actual results and that such variances may be
material.

 

105

--------------------------------------------------------------------------------


 

Section 5.15                             Patriot Act and OFAC.

 

(a)                                 No Loan Party is in violation of (i) any
applicable requirement of Law relating to terrorism or money laundering in the
respective jurisdictions in which such Loan Party or its Affiliates operates
(“Anti-Terrorism Laws”), including Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”), and the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Public Law 107-56 (the “USA Patriot Act”) or
(ii) the Trading with the Enemy Act, as amended or any of the foreign asset
control regulations of the United States Department of the Treasury (31 C.F.R.
Subtitle B, Chapter V) (“OFAC”).

 

(b)                                 No Loan Party and, to the knowledge of each
Loan Party, no Affiliate or broker or other agent of such Loan Party acting or
benefiting in any capacity in connection with the Loans is any of the following:

 

(i)                                     a person that is listed in the annex to,
or is otherwise subject to the provisions of, the Executive Order;

 

(ii)                                  a person owned or controlled by, or acting
for or on behalf of, any person that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order;

 

(iii)                               a person with which any Lender is prohibited
from dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;

 

(iv)                              a person that commits, threatens or conspires
to commit or supports “terrorism” as defined in the Executive Order; or

 

(v)                                 a person that is named as a “specially
designated national and blocked person” on the most current list published by
OFAC at its official website or any replacement website or other replacement
official publication of such list.

 

(c)                                  No Loan Party and, to the knowledge of each
Loan Party, no broker or other agent of such Loan Party acting in any capacity
in connection with the Loans (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any person described in paragraph (b) above (other than as authorized by OFAC)
(solely with respect to the provision of services, to the Loan Parties’
knowledge), (ii) deals in, or otherwise engages in any transaction relating to,
any property or interests in property blocked pursuant to the Executive Order,
or (iii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law.

 

(d)                                 Neither the Borrower, nor any of its
Subsidiaries, nor, to the knowledge of the Borrower and its Subsidiaries, any
director, officer or employee thereof, is an individual or entity currently the
subject of any Sanctions applicable in the jurisdictions in which the Borrower

 

106

--------------------------------------------------------------------------------


 

operates, nor is the Borrower or any Subsidiary located, organized or resident
in a Designated Jurisdiction.

 

(e)                                  The use of proceeds of the Loans will not
violate OFAC.

 

Section 5.16                             Intellectual Property; Licenses, Etc.

 

Each of the Loan Parties and their Subsidiaries owns, licenses or possesses the
right to use, all of the trademarks, service marks, trade names, domain names,
copyrights, patents, patent rights, technology, software, know-how database
rights, design rights and other intellectual property rights (collectively, “IP
Rights”) that are used or held for use in connection with and reasonably
necessary for the operation of their respective businesses as currently
conducted, and, without conflict with the rights of any Person, except to the
extent such conflicts, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.  No IP Rights and, to
the Loan Parties’ knowledge, no advertising, product, process, method,
substance, part or other material used by any Loan Party or any of its
Subsidiaries in the operation of their respective businesses as currently
conducted, infringes upon any rights held by any Person except for such
infringements, individually or in the aggregate, which could not reasonably be
expected to have a Material Adverse Effect.  No claim or litigation regarding
any of the IP Rights, is pending or, to the knowledge of the Borrower,
threatened against any Loan Party or any of its Subsidiaries, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

Except pursuant to licenses and other user agreements entered into by each Loan
Party, on and as of the Closing Date (i) each Loan Party owns and possesses the
right to use, and has not authorized any other Person to use, any copyright,
patent or trademark listed in Schedule 12(a) or 12(b) to the Perfection
Certificate and (ii) all registrations listed in Schedule 12(a) or 12(b) to the
Perfection Certificate are valid and in full force and effect, except, in each
case, to the extent failure to own or possess such right to use or of such
registrations to be valid and in full force and effect could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

 

Section 5.17                             Solvency.

 

On the Closing Date after giving effect to the Transaction, the Borrower and its
Subsidiaries, on a consolidated basis, are Solvent.

 

Section 5.18                             Subordination of Subordinated
Indebtedness.

 

The Obligations are “Senior Debt,” “Senior Indebtedness,” “Guarantor Senior
Debt” or “Senior Secured Financing” (or any comparable term) under, and as
defined in, any Subordinated Indebtedness Documentation.

 

107

--------------------------------------------------------------------------------


 

Section 5.19                             FCPA.

 

No Loan Party, none of its Subsidiaries nor, to the knowledge of the Borrower,
any director, officer, agent, employee or affiliate of the Borrower or any of
its Subsidiaries is aware of or has taken any action, directly or indirectly,
that would result in a violation by such persons of the FCPA, including, without
limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA and the Borrower, its Subsidiaries and, to
the knowledge of the Borrower, its affiliates have conducted their businesses in
compliance with the FCPA and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith.

 

Section 5.20                             Security Documents.

 

(a)                                 Security Agreement.  The Collateral
Documents are effective to create in favor of the Collateral Agent for the
benefit of the Secured Parties, legal, valid and enforceable Liens on, and
security interests in, the Collateral described therein to the extent intended
to be created thereby and (i) when financing statements and other filings in
appropriate form are filed in the offices specified on Schedule 7 to the
Perfection Certificate and (ii) upon the taking of possession or control by the
Collateral Agent of such Collateral with respect to which a security interest
may be perfected only by possession or control (which possession or control
shall be given to the Collateral Agent to the extent possession or control by
the Collateral Agent is required by the Security Agreement or the Intercreditor
Agreement (if in effect), the Liens created by the Collateral Documents shall
constitute fully perfected Liens on, and security interests in (to the extent
intended to be created thereby), all right, title and interest of the grantors
in such Collateral to the extent perfection can be obtained by filing financing
statements or taking possession or control, in each case subject to no Liens
other than Liens permitted hereunder.

 

(b)                                 PTO Filing; Copyright Office Filing.  In
addition to the actions taken pursuant to Section 5.21(a)(i), when the Security
Agreement or a short form thereof (including any Intellectual Property Security
Agreement) is properly filed in the United States Patent and Trademark Office
and the United States Copyright Office, the Liens created by such Security
Agreement (or Intellectual Property Security Agreement) shall constitute fully
perfected Liens on, and security interests in, all right, title and interest of
the grantors thereunder (to the extent intended to be created thereby) in
Patents (as defined in the Security Agreement) registered or applied for with
the United States Patent and Trademark Office or Copyrights (as defined in such
Security Agreement) and Trademarks (as defined in the Security Agreement)
registered or applied for with the United States Copyright Office, as the case
may be, in each case subject to no Liens other than Liens permitted hereunder
(it being understood that subsequent recordings in the United States Patent and
Trademark Office and the United States Copyright Office may be necessary to
perfect a Lien on registered or applied-for Trademarks, Patents and Copyrights
acquired by the grantors thereof after the Closing Date).

 

108

--------------------------------------------------------------------------------


 

(c)                                  Valid Liens.  Each Collateral Document
delivered pursuant to Sections 6.11 and 6.13 will, upon execution and delivery
thereof, be effective to create in favor of the Collateral Agent, for the
benefit of the Secured Parties, legal, valid and enforceable Liens on, and
security interests in (to the extent intended to be created thereby), all of the
Loan Parties’ right, title and interest in and to the Collateral thereunder and
(i) when all appropriate filings, recordings, registrations or notifications are
made as may be required under applicable Law and (ii) upon the taking of
possession or control by the Collateral Agent of such Collateral with respect to
which a security interest may be perfected only by possession or control (which
possession or control shall be given to the Collateral Agent to the extent
required by any such Collateral Document), such Collateral Documents will
constitute fully perfected Liens on, and security interests in, all right, title
and interest of the Loan Parties in such Collateral (to the extent required
thereby), in each case subject to no Liens other than Liens permitted hereunder.

 

(d)                                 Notwithstanding anything herein (including
this Section 5.21) or in any other Loan Document to the contrary, neither the
Borrower nor any other Loan Party makes any representation or warranty as to the
effects of perfection or non-perfection, the priority or the enforceability of
any pledge of or security interest (other than with respect to those pledges and
security interests made under the Laws of the jurisdiction of formation of the
applicable Foreign Subsidiary) in any Equity Interests of any Foreign
Subsidiary, or as to the rights and remedies of the Agents or any Lender with
respect thereto, under foreign Law.

 

Section 5.21                             Use of Proceeds.

 

The Borrower will use the proceeds of the Loans made on the Closing Date to fund
the Stock Buy-Back and pay fees and expenses associated therewith and after the
Closing Date use the proceeds of any Borrowing for general corporate purposes
and working capital needs.

 

ARTICLE VI.
Affirmative Covenants

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable remains unpaid or unsatisfied,
or any Letter of Credit shall remain outstanding, each of the Loan Parties
shall, and shall cause each of their Restricted Subsidiaries to:

 

Section 6.01                             Financial Statements.

 

(a)                                 Deliver to the Administrative Agent for
prompt further distribution to each Lender within ninety (90) days after the end
of each fiscal year of the Borrower beginning with the 2013 fiscal year, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, stockholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of PricewaterhouseCoopers or any other
independent registered public accounting firm of nationally recognized standing,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall

 

109

--------------------------------------------------------------------------------


 

not be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit (other than any
qualification that is expressly solely with respect to, or expressly resulting
solely from, (A) an upcoming maturity date of the Revolving Facility or (B) any
potential inability to satisfy a financial maintenance covenant on a future date
or in a future period) (an “Accounting Opinion”); and

 

(b)                                 Deliver to the Administrative Agent for
prompt further distribution to each Lender within forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of the
Borrower, a consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such fiscal quarter and the related (i) consolidated statements of
income or operations for such fiscal quarter and for the portion of the fiscal
year then ended and (ii) consolidated statements of cash flows for the portion
of the fiscal year then ended, setting forth in each case in comparative form
the figures for the corresponding fiscal quarter of the previous fiscal year and
the corresponding portion of the previous fiscal year, all in reasonable detail
and certified by a Responsible Officer of the Borrower as fairly presenting in
all material respects the financial condition, results of operations,
stockholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.

 

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Borrower and the Restricted Subsidiaries by furnishing the Borrower’s Form 10-K
or 10-Q, as applicable, filed with the SEC; provided that, to the extent such
information is in lieu of information required to be provided under
Section 6.01(a), such materials are accompanied by an Accounting Opinion.

 

Documents required to be delivered pursuant to Section 6.01 and
Section 6.02(b) and (c) may be delivered electronically and if so delivered,
shall be deemed to have been delivered on the date (i) on which the Borrower (or
any direct or indirect parent of the Borrower) posts such documents, or provides
a link thereto, at the website address listed on Schedule 10.02; or (ii) on
which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent).

 

Section 6.02                             Certificates; Other Information.

 

Deliver to the Administrative Agent for prompt further distribution to each
Lender:

 

(a)                                 no later than five (5) days after the
delivery of the financial statements referred to in Section 6.01(a) and (b), a
duly completed Compliance Certificate signed by a Responsible Officer of the
Borrower;

 

(b)                                 promptly after the same are publicly
available, copies of all annual, regular, periodic and special reports and
registration statements which the Borrower or any Subsidiary files with the SEC
or with any Governmental Authority that may be substituted therefor (other than
amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered), exhibits to any
registration

 

110

--------------------------------------------------------------------------------


 

statement and, if applicable, any registration statement on Form S-8) and in any
case not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

 

(c)                                  together with the delivery of each
Compliance Certificate pursuant to Section 6.02(a) (but only together with the
delivery of a Compliance Certificate in connection with financial statements
delivered pursuant to Section 6.01(a)), (i) a report setting forth the
information required by a Perfection Certificate Supplement or confirming that
there has been no change in such information since the Closing Date or the date
of the last such report (provided no such Perfection Certificate Supplement or
confirmation shall be required in connection with the Compliance Certificate to
be delivered for the financial statements relating to the fiscal year ended
December 31, 2013) and (ii) a list of the Subsidiaries of the Borrower that
identifies each Subsidiary as a Restricted or an Unrestricted Subsidiary as of
the date of delivery of such Compliance Certificate; and

 

(d)                                 promptly, such additional information
regarding the business, legal, financial or corporate affairs of the Loan
Parties or any of their respective Subsidiaries, or compliance with the terms of
the Loan Documents, as the Administrative Agent or any Lender through the
Administrative Agent may from time to time reasonably request.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that so long as the Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) the Administrative Agent and the
Arranger shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.” Notwithstanding the foregoing, the
Borrower shall be under no obligation to mark any Borrower Materials “PUBLIC”.

 

111

--------------------------------------------------------------------------------


 

Section 6.03                             Notices.

 

Promptly after a Responsible Officer of a Loan Party has obtained knowledge
thereof, notify the Administrative Agent:

 

(a)                                 of the occurrence of any Default;

 

(b)                                 of the occurrence of any ERISA Event; and

 

(c)                                  of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

 

Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.

 

Section 6.04                             Payment of Taxes.

 

Pay, discharge or otherwise satisfy as the same shall become due and payable in
the normal conduct of its business, all its obligations and liabilities in
respect of Taxes imposed upon it (including in its capacity as withholding
agent) or upon its income or profits or in respect of its property, except, in
each case, (i) to the extent the failure to pay or discharge the same could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or (ii) which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP.

 

Section 6.05                             Preservation of Existence, Etc.

 

(a)                                 Preserve, renew and maintain in full force
and effect its legal existence under the Laws of the jurisdiction of its
organization except (x) in a transaction permitted by Section 7.03 or 7.04 and
(y) any Restricted Subsidiary may merge or consolidate with any other Restricted
Subsidiary and (b) take all reasonable action to maintain all rights, privileges
(including its good standing where applicable in the relevant jurisdiction),
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except (i) to the extent that failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or (ii) pursuant to a transaction permitted by Section 7.03 or
7.04 or clause (y) of this Section 6.05.

 

Section 6.06                             Maintenance of Properties.

 

Except if the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (a) maintain,
preserve and protect all of its material tangible properties and equipment
necessary in the operation of its business in good working order, repair and
condition, ordinary wear and tear excepted and casualty or condemnation
excepted, and (b) make all necessary renewals, replacements, modifications,
improvements, upgrades,

 

112

--------------------------------------------------------------------------------


 

extensions and additions thereof or thereto in accordance with prudent industry
practice and in the normal conduct of its business.

 

Section 6.07                             Maintenance of Insurance.

 

Maintain with financially sound and reputable insurance companies, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance
reasonable and customary for similarly situated Persons engaged in the same or
similar businesses as the Borrower and the Restricted Subsidiaries) as are
customarily carried under similar circumstances by such other Persons. All such
insurance policies of the Loan Parties shall name the Collateral Agent as
additional insured or loss payee, as applicable. With respect to each parcel of
Real Property that is subject to a Mortgage, obtain flood insurance in such
total amount as the Administrative Agent or the Required Lenders may from time
to time reasonably require, if at any time the area in which any improvements
located on such Real Property is designated a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), and otherwise comply with the National Flood Insurance
Program as set forth in the Flood Disaster Protection Act of 1973, as amended
from time to time.

 

Section 6.08                             Compliance with Laws.

 

Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except if the failure to comply therewith could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

Section 6.09                             Books and Records.

 

Maintain proper books of record and account, in which entries are full, true and
correct in all material respects and are in conformity with GAAP consistently
applied and which reflect all material financial transactions and matters
involving the business of the Loan Parties or a Restricted Subsidiary, as the
case may be (it being understood and agreed that certain Foreign Subsidiaries
maintain individual books and records in conformity with generally accepted
accounting principles in their respective countries of organization and that
such maintenance shall not constitute a breach of the representations,
warranties or covenants hereunder).

 

Section 6.10                             Inspection Rights.

 

Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
senior officers, and independent public accountants, all at reasonable times
during normal business hours, upon reasonable advance notice to the Borrower;
provided, however, (a) unless an Event of Default exists, only the
Administrative Agent on behalf of the Lenders may exercise the rights under this
Section 6.10 and the Administrative Agent shall not

 

113

--------------------------------------------------------------------------------


 

exercise such rights more often than one time during any calendar year (at the
expense of the Borrower in accordance with Section 10.04), (b) if an Event of
Default exists and an individual Lender elects to exercise rights under this
Section 6.10, (x) such Lender shall coordinate with the Administrative Agent and
any other Lender electing to exercise such rights and shall share the results of
such inspection with the Administrative Agent on behalf of the Lenders and
(y) the number of visits and expense associated with such individual Lender
inspections must be reasonable, (c) no Loan Party will be required to disclose,
permit the inspection, examination or making copies of or abstracts from, or
discussion of, any document, information or other matter that (i) constitutes
trade secrets or proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any Contractual Obligations or (iii) is
subject to attorney-client or similar privilege or constitutes attorney work
product, and (d) the Borrower shall have the opportunity to participate in any
discussions with the Borrower’s independent public accountants.

 

Section 6.11                             Additional Collateral; Additional
Guarantors.

 

(a)                                 Subject to this Section 6.11 and
Section 6.13(b), with respect to any property acquired after the Closing Date by
any Loan Party that is intended to be subject to the Lien created by any of the
Collateral Documents but is not so subject, promptly (and in any event within 60
days after the acquisition thereof (or, with respect to intellectual property,
in any event on a quarterly basis) (or such later date as the Administrative
Agent may agree)) (i) execute and deliver to the Administrative Agent and the
Collateral Agent such amendments or supplements to the relevant Collateral
Documents or such other documents as the Administrative Agent or the Collateral
Agent shall reasonably deem necessary or advisable to grant to the Collateral
Agent, for its benefit and for the benefit of the other Secured Parties, a Lien
on such property subject to no Liens other than Liens permitted hereunder, and
(ii) take all commercially reasonable actions necessary to cause such Lien to be
duly perfected within the United States to the extent required by such
Collateral Document in accordance with all applicable Law, including the filing
of financing statements in such jurisdictions within the United States as may be
reasonably requested by the Administrative Agent.  The Borrower shall otherwise
take such commercially reasonable actions and execute and/or deliver to the
Collateral Agent such documents as the Administrative Agent or the Collateral
Agent shall reasonably require to confirm the validity, perfection and priority
of the Lien of the Collateral Documents on such after-acquired properties.

 

(b)                                 With respect to any Person that is or
becomes a direct Subsidiary of a Loan Party after the Closing Date or ceases to
be an Excluded Subsidiary, promptly (and in any event within 60 days after such
Person becomes a Subsidiary or the Borrower delivers to the Administrative Agent
financial statements upon which it is determined that such Person ceased to be
an Excluded Subsidiary (or such later date as the Administrative Agent may
agree)) (i) deliver to the Collateral Agent the certificates, if any,
representing all of the Equity Interests of such Subsidiary owned by such Loan
Party, together with undated stock powers or other appropriate instruments of
transfer executed and delivered in blank by a duly authorized officer of the
holder(s) of such Equity Interests, and all intercompany notes owing from such
Subsidiary to any Loan Party together with instruments of transfer executed and
delivered in blank by a duly authorized officer of such Loan Party (in each
case, with respect to Foreign Subsidiaries, to the extent

 

114

--------------------------------------------------------------------------------


 

applicable and permitted under foreign laws, rules or regulations) or, if
necessary to perfect a Lien under applicable Law, by means of an applicable
Collateral Document, to create a Lien on such Equity Interests and intercompany
notes in favor of the Collateral Agent on behalf of the Secured Parties and
(ii) cause any such Subsidiary (A) to execute a joinder agreement reasonably
acceptable to the Administrative Agent or such comparable documentation to
become a Subsidiary Guarantor and a joinder agreement to the applicable
Collateral Documents (including the Security Agreement), substantially in the
form annexed thereto, and (B) to take all actions reasonably necessary or
advisable in the opinion of the Administrative Agent or the Collateral Agent to
cause the Lien created by the applicable Collateral Documents (including the
Security Agreement) to be duly perfected within the United States to the extent
required by such agreement in accordance with all applicable Law, including the
filing of financing statements in such jurisdictions within the United States as
may be reasonably requested by the Administrative Agent or the Collateral
Agent.  Notwithstanding the foregoing, (1) the Equity Interests required to be
delivered to the Collateral Agent, or on which a Lien is required to be created,
pursuant to clause (i) of this Section 6.11(b) shall not include any Equity
Interests of a Foreign Subsidiary that is an Excluded Subsidiary by reason of
clauses (b), (d) or (f) of the definition of Excluded Subsidiary, (2) no
Excluded Subsidiary or Unrestricted Subsidiary shall be required to take the
actions specified in clause (ii) of this Section 6.11(b) and (3) no more than
(A) 65% of the total voting power of all outstanding voting stock and (B) 100%
of the Equity Interests not constituting voting stock of any CFC or CFC Holdco
(except that any such Equity Interests constituting “stock entitled to vote”
within the meaning of Treasury Regulation Section 1.956-2(c)(2) shall be treated
as voting stock for purposes of this Section 6.11(b)) shall be required to be
pledged.

 

(c)                                  Promptly grant to the Collateral Agent,
within 90 days of the acquisition thereof (or such later date as the
Administrative Agent may agree), a security interest in and mortgage in a form
reasonably satisfactory to the Administrative Agent and Collateral Agent (a
“Mortgage”) on each parcel of Real Property owned in fee by such Loan Party as
is acquired by such Loan Party after the Closing Date and that, together with
any improvements thereon, individually has a fair market value of at least $5
million as additional security for the Obligations (unless the subject property
is already mortgaged to a third party to the extent permitted hereunder).  Such
Mortgages shall be granted pursuant to documentation reasonably satisfactory in
form and substance to the Administrative Agent and the Collateral Agent and
shall constitute valid and enforceable perfected Liens subject only to Liens
permitted hereunder.  The Mortgages or instruments related thereto shall be duly
recorded or filed in such manner and in such places as are required by Law to
establish, perfect, preserve and protect the Liens in favor of the Collateral
Agent required to be granted pursuant to the Mortgages and all taxes, fees and
other charges payable in connection therewith shall be paid in full.  Such Loan
Party shall otherwise take such commercially reasonable actions and execute
and/or deliver to the Collateral Agent such documents as the Administrative
Agent or the Collateral Agent shall reasonably require to confirm the validity,
perfection and priority of the Lien of any existing Mortgage or new Mortgage
against such after-acquired Real Property (including a Title Policy, a Survey,
local counsel opinion (in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent) and a completed “Life-of-Loan”
Federal Emergency Management Agency standard flood hazard determination,
together with a notice executed by such Loan Party about special flood hazard
area status, if applicable, in respect of such Mortgage).

 

115

--------------------------------------------------------------------------------


 

(d)                                 The foregoing clauses (a) through (c) shall
not require the creation or perfection of pledges of or security interests in,
or the obtaining of title insurance or surveys with respect to, particular
assets if and for so long as (i) in the reasonable judgment of the
Administrative Agent and the Borrower in writing, the cost of creating or
perfecting such pledges or security interests in such assets or obtaining title
insurance or surveys in respect of such assets shall be excessive in view of the
benefits to be obtained by the Lenders therefrom or (ii) such asset constitutes
an Excluded Asset (as such term is defined in the Security Agreement).  In
addition, the foregoing will not require actions under this Section 6.11 by a
Person if and to the extent that such action would (a) go beyond the corporate
or other powers of the Person concerned (and then only as such corporate or
other power cannot be modified or excluded to allow such action) or
(b) unavoidably result in material issues of director’s personal liability,
breach of fiduciary duty or criminal liability.  The Administrative Agent may
grant extensions of time for the perfection of security interests in or the
obtaining of title insurance with respect to particular assets (including
extensions beyond the Closing Date for the perfection of security interests in
the assets of the Loan Parties on such date) where it reasonably determines, in
consultation with the Borrower, that perfection cannot be accomplished without
undue effort or expense by the time or times at which it would otherwise be
required by this Agreement or the Collateral Documents.

 

(e)                                  Notwithstanding the foregoing provisions of
this Section 6.11 or anything in this Agreement or any other Loan Document to
the contrary, Liens required to be granted from time to time pursuant to this
Section 6.11 shall be subject to exceptions and limitations set forth herein, in
the Collateral Documents and, to the extent appropriate in the applicable
jurisdiction, as agreed between the Collateral Agent and the Borrower. 
Notwithstanding the foregoing provisions of this Section 6.11 or anything in
this Agreement or any other Loan Document to the contrary, any Subsidiary of the
Borrower that Guarantees the Senior Notes shall be a Guarantor hereunder for so
long as it Guarantees such Indebtedness.

 

Section 6.12                             Compliance with Environmental Laws.

 

Except, in each case, to the extent that the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, comply, and take all reasonable actions to cause all lessees and
other Persons operating or occupying its properties to comply with all
applicable Environmental Laws and Environmental Permits; obtain and renew all
Environmental Permits necessary for its operations and properties; and, in each
case to the extent the Loan Parties are required by Environmental Laws, conduct
any investigation, study, sampling and testing, and undertake any cleanup,
removal, remedial or other action necessary to remove and clean up all Hazardous
Materials from any affected property, in accordance with the requirements of all
Environmental Laws.

 

Section 6.13                             Further Assurances and Post-Closing
Conditions.

 

(a)                                 Within ninety (90) days after the Closing
Date (subject to extension by the Administrative Agent in its discretion),
deliver each Collateral Document set forth on Schedule 6.13(a), duly executed by
each Loan Party party thereto, together with all documents and instruments
required to perfect the security interest of the Administrative Agent in the
Collateral (if any) free of any other pledges, security interests or mortgages,
except Liens permitted hereunder.

 

116

--------------------------------------------------------------------------------


 

(b)                                 Promptly upon reasonable request by the
Administrative Agent (i) correct any material defect or error that may be
discovered in the execution, acknowledgment, filing or recordation of any
Collateral Document or other document or instrument relating to any Collateral,
and (ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent may reasonably
request from time to time in order to carry out more effectively the purposes of
the Collateral Documents.  If the Administrative Agent, the Collateral Agent or
the Required Lenders determine that they are required by applicable Law to have
appraisals prepared in respect of the Real Property of any Loan Party
constituting Collateral, the Borrower shall provide to the Administrative Agent
appraisals that satisfy the applicable requirements of the Real Estate Appraisal
Reform Amendments of FIRREA and are otherwise in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent.

 

Section 6.14                             Designation of Subsidiaries.

 

The Borrower may designate any Subsidiary of the Borrower (including any
existing Subsidiary and any newly acquired or newly formed Subsidiary) to be an
Unrestricted Subsidiary unless such Subsidiary or any of its Subsidiaries owns
any Equity Interests or Indebtedness of, or owns or holds any Lien on, any
property of, the Borrower or any Subsidiary of the Borrower (other than solely
any Subsidiary of the Subsidiary to be so designated); provided that:

 

(a)                                 any Unrestricted Subsidiary must be an
entity of which the Equity Interests entitled to cast at least a majority of the
votes that may be cast by all Equity Interests having ordinary voting power for
the election of directors or Persons performing a similar function are owned,
directly or indirectly, by the Borrower;

 

(b)                                 such designation complies with Section 7.05;
and

 

(c)                                  each of:

 

(i)                                     the Subsidiary to be so designated; and

 

(ii)                                  its Subsidiaries

 

has not at the time of designation, and does not thereafter, create, incur,
issue, assume, guarantee or otherwise become directly or indirectly liable with
respect to any Indebtedness pursuant to which the lender has recourse to any of
the assets of the Borrower or any Restricted Subsidiary.

 

The Borrower may designate and re-designate any Unrestricted Subsidiary to be a
Restricted Subsidiary; provided that, immediately after giving effect to such
designation, no Default shall have occurred and be continuing and either:

 

(a)                                 the Borrower could incur at least $1.00 of
additional Indebtedness pursuant to the Fixed Charge Coverage Ratio test
described in Section 7.02(a); or

 

117

--------------------------------------------------------------------------------


 

(b)                                 the Fixed Charge Coverage Ratio for the
Borrower and its Restricted Subsidiaries would be equal to or greater than such
ratio immediately prior to such designation,

 

in each case on a pro forma basis taking into account such designation.

 

Any such designation by the Borrower shall be notified by the Borrower to the
Administrative Agent by promptly filing with the Administrative Agent a copy of
the resolution of the board of directors of the Borrower or any committee
thereof giving effect to such designation and an officer’s certificate
certifying that such designation complied with the foregoing provisions.

 

Section 6.15                             ERISA Reports.

 

Furnish to the Administrative Agent as soon as practicable after request by the
Administrative Agent, (x) copies of (i) each Schedule B (Actuarial Information)
to the annual report (Form 5500 Series) filed by the Borrower, its Subsidiaries
or any ERISA Affiliate with the Internal Revenue Service with respect to each
Plan; (ii) the most recent actuarial valuation report for each Plan; (iii) such
other documents or governmental reports or filings relating to any Plan as the
Administrative Agent shall reasonably request and (y) with respect to any
Multiemployer Plan, (i) any documents described in Section 101(k) of ERISA that
the Borrower, any of its Subsidiaries or any ERISA Affiliate may request and
(ii) any notices described in Section 101(1) of ERISA that the Borrower, its
Subsidiaries or any ERISA Affiliate may request; provided that if the Borrower,
its Subsidiaries or any ERISA Affiliate has not requested such documents or
notices from the administrator or sponsor of the applicable Multiemployer Plan,
the Borrower, Subsidiary or ERISA Affiliate shall make a request for such
documents or notices from such administrator or sponsor as soon as reasonably
practicable after request by the Administrative Agent for such documents and
notices and shall provide copies of such documents and notices as soon as
reasonably practicable after receipt thereof.

 

Section 6.16                             Use of Proceeds.

 

Use the proceeds of the Credit Extensions not in contravention of any Law or of
any Loan Document.

 

Section 6.17                             Maintenance of Ratings.

 

In respect of the Borrower, use commercially reasonable efforts to (i) cause
each Facility to be continuously rated (but not any specific rating) by S&P and
Moody’s and (ii) maintain a public corporate rating (but not any specific
rating) from S&P and a public corporate family rating (but not any specific
rating) from Moody’s.

 

Section 6.18                             Lender Calls.

 

Within 45 days after the end of each of the first three fiscal quarters of each
fiscal year of the Borrower or 90 days after the end of the fiscal year of the
Borrower, at the request of the

 

118

--------------------------------------------------------------------------------


 

Administrative Agent or of the Required Lenders and upon reasonable prior
notice, hold a conference call (at a location and time selected by the
Administrative Agent and the Borrower) with all Lenders who choose to attend
such conference call, at which conference call shall be reviewed the financial
results of the previous fiscal quarter or fiscal year, as applicable, and the
financial condition of the Borrower and its Subsidiaries; provided that
notwithstanding the foregoing, the requirement set forth in this Section 6.18
may be satisfied with a public earnings call.

 

Section 6.19                             Amber Holding.

 

(a)                                 Amber Holding shall not conduct, transact or
otherwise engage in any material business or operations; provided, that the
following shall be permitted in any event: (i) its ownership of the Equity
Interests of the Borrower and activities incidental thereto; (ii) the
consummation of the Transaction; (iii) the payment of dividends and
distributions and the making of contributions to the capital of the Borrower;
(iv) the maintenance of its legal existence (including the ability to incur
fees, costs and expenses relating to such maintenance and performance of
activities relating to its officers, directors, managers and employees); (v) the
performing of its obligations with respect to the Stock Purchase Agreement and
the other agreements contemplated thereby; and (vi) activities reasonably
related, ancillary or incidental to any of the foregoing.

 

ARTICLE VII.
Negative Covenants

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding:

 

Section 7.01                             Liens.

 

The Borrower will not, and will not permit any Guarantor to, directly or
indirectly, create, incur, assume or suffer to exist any Lien that secures any
obligation or any related guarantee, on any asset or property of the Borrower or
any Guarantor, or any income or profits therefrom, or assign or convey any right
to receive income therefrom, other than the following (“Permitted Liens”):

 

(1)                                 pledges, deposits or security by such Person
under workmen’s compensation laws, unemployment insurance, employers’ health
tax, and other social security laws or similar legislation, or other insurance
related obligations (including, but not limited to, in respect of deductibles,
self-insured retention amounts and premiums and adjustments thereto) or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance, or good faith deposits in connection
with bids, tenders, contracts (other than for the payment of Indebtedness) or
leases to which such Person is a party, or deposits to secure public or
statutory obligations of such Person or deposits of cash or U.S. government
bonds to secure surety, stay, customs or appeal bonds to which such Person is a
party, or deposits as security for contested taxes or import duties or for the
payment of rent, performance and return of money bonds and other similar
obligations

 

119

--------------------------------------------------------------------------------


 

(including letters of credit issued in lieu of any such bonds or to support the
issuance thereof and including those to secure health, safety and environmental
obligations), in each case incurred in the ordinary course of business;

 

(2)                                 Liens imposed by law or regulation, such as
carriers’, warehousemen’s and mechanics’ Liens, in each case for sums not yet
overdue for a period of more than 30 days or being contested in good faith by
appropriate proceedings or other Liens arising out of judgments or awards
against such Person with respect to which such Person shall then be proceeding
with an appeal or other proceedings for review if adequate reserves with respect
thereto are maintained on the books of such Person in accordance with GAAP;

 

(3)                                 Liens for taxes, assessments or other
governmental charges not yet overdue for a period of more than 30 days or
payable or subject to penalties for nonpayment or which are being contested in
good faith by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of such Person in accordance
with GAAP;

 

(4)                                 Liens in favor of issuers of performance,
surety bonds or bid, indemnity, warranty, release, appeal or similar bonds or
with respect to other regulatory requirements or letters of credit issued
pursuant to the request of and for the account of such Person in the ordinary
course of its business;

 

(5)                                 minor survey exceptions, minor encumbrances,
easements or reservations of, or rights of others for, licenses, rights-of-way,
sewers, electric lines, telegraph and telephone lines and other similar
purposes, or zoning or other restrictions (including, without limitation, minor
defects or irregularities in title and similar encumbrances) as to the use of
real properties or Liens incidental, to the conduct of the business of such
Person or to the ownership of its properties which were not incurred in
connection with Indebtedness and which do not in the aggregate materially
adversely affect the value of said properties or materially impair their use in
the operation of the business of such Person;

 

(6)                                 Liens securing Indebtedness permitted to be
incurred pursuant to clause (4), (11) or (16) of Section 7.02(b); provided that
Liens securing Indebtedness permitted to be incurred pursuant to clause (16)
extend only to the assets of Foreign Subsidiaries;

 

(7)                                 Liens existing on the Closing Date listed on
Schedule 7.01(b);

 

(8)                                 Liens on property or shares of stock of a
Person at the time such Person becomes a Subsidiary; provided, however, such
Liens are not created or incurred in connection with, or in contemplation of,
such other Person becoming such a Subsidiary; provided, further, however, that
such Liens may not extend to any other property owned by the Borrower or any of
its Restricted Subsidiaries;

 

120

--------------------------------------------------------------------------------


 

(9)                                 Liens on property at the time the Borrower
or a Restricted Subsidiary acquired the property, including any acquisition by
means of a merger or consolidation with or into the Borrower or any of its
Restricted Subsidiaries; provided, however, that such Liens are not created or
incurred in connection with, or in contemplation of, such acquisition, merger or
consolidation; provided, further, however, that the Liens may not extend to any
other property owned by the Borrower or any of its Restricted Subsidiaries;

 

(10)                          Liens securing Indebtedness or other obligations
of a Restricted Subsidiary owing to the Borrower or another Restricted
Subsidiary permitted to be incurred under Section 7.02;

 

(11)                          Liens securing Hedging Obligations so long as, in
the case of Hedging Obligations related to interest, the related Indebtedness
is, and is permitted to be under this Agreement, secured by a Lien on the same
property securing such Hedging Obligations;

 

(12)                          Liens on specific items of inventory of other
goods and proceeds of any Person securing such Person’s obligations in respect
of bankers’ acceptances or trade letters of credit issued or created for the
account of such Person to facilitate the purchase, shipment or storage of such
inventory or other goods;

 

(13)                          leases, subleases, licenses or sublicenses
(including of intellectual property) granted to others in the ordinary course of
business which do not materially interfere with the ordinary conduct of the
business of the Borrower or any of its Restricted Subsidiaries and do not secure
any Indebtedness;

 

(14)                          Liens arising from Uniform Commercial Code (or
equivalent statute) financing statement filings regarding operating leases
entered into by the Borrower and its Restricted Subsidiaries in the ordinary
course of business;

 

(15)                          Liens in favor of the Borrower or any Guarantor;

 

(16)                          Liens on equipment of the Borrower or any of its
Restricted Subsidiaries granted in the ordinary course of business;

 

(17)                          Liens on accounts receivable and related assets
incurred in connection with a Receivables Facility;

 

(18)                          Liens to secure any refinancing, refunding,
extension, renewal or replacement (or successive refinancing, refunding,
extensions, renewals or replacements) as a whole, or in part, of any
Indebtedness secured by any Lien referred to in the foregoing clauses (6), (7),
(8), (9) and (18); provided, however, that (a) such new Lien shall be limited to
all or part of the same property that secured the original Lien (plus
improvements on such property), and (b) the Indebtedness secured by such Lien at
such time is not increased to any amount greater than the sum of (i) the
outstanding principal amount or, if greater, committed amount of the
Indebtedness described under clauses (6), (7), (8),

 

121

--------------------------------------------------------------------------------


 

(9) and (18) at the time the original Lien became a Permitted Lien under this
Agreement, and (ii) an amount necessary to pay any fees and expenses, including
premiums, and accrued and unpaid interest related to such refinancing,
refunding, extension, renewal or replacement;

 

(19)                          deposits made in the ordinary course of business
to secure liability to insurance carriers;

 

(20)                          other Liens securing obligations which do not
exceed $100,000,000 at any one time outstanding;

 

(21)                          Liens securing judgments for the payment of money
not constituting an Event of Default under Section 8.01(h) so long as such Liens
are adequately bonded and any appropriate legal proceedings that may have been
duly initiated for the review of such judgment have not been finally terminated
or the period within which such proceedings may be initiated has not expired;

 

(22)                          Liens in favor of customs and revenue authorities
arising as a matter of law to secure payment of customs duties in connection
with the importation of goods in the ordinary course of business;

 

(23)                          Liens (i) of a collection bank arising under
Section 4-210 of the Uniform Commercial Code or any comparable or successor
provision on items in the course of collection, (ii) attaching to commodity
trading accounts or other commodity brokerage accounts incurred in the ordinary
course of business, and (iii) in favor of banking or other financial
institutions arising as a matter of law encumbering deposits (including the
right of set-off) and which are within the general parameters customary in the
banking industry;

 

(24)                          Liens deemed to exist in connection with
Investments in repurchase agreements permitted under Section 7.02; provided that
such Liens do not extend to any assets other than those that are the subject of
such repurchase agreement;

 

(25)                          Liens encumbering reasonable customary initial
deposits and margin deposits and similar Liens attaching to commodity trading
accounts or other brokerage accounts incurred in the ordinary course of business
and not for speculative purposes;

 

(26)                          Liens that are contractual rights of set-off
(i) relating to the establishment of depository relations with banks not given
in connection with the issuance of Indebtedness, (ii) relating to pooled deposit
or sweep accounts of the Borrower or any of its Restricted Subsidiaries to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business of the Borrower and its Restricted Subsidiaries or
(iii) relating to purchase orders and other agreements entered into with
customers of the Borrower or any of its Restricted Subsidiaries in the ordinary
course of business;

 

(27)                          Liens pursuant to any Loan Document;

 

122

--------------------------------------------------------------------------------


 

(28)                          on Collateral securing Indebtedness incurred
pursuant to Section 7.02(b)(20) and 7.02(b)(21), in each case so long as such
Indebtedness is subject to the Intercreditor Agreement (or Second Lien
Intercreditor Agreement in the case of Permitted Junior Secured Refinancing
Debt);

 

(29)                          Liens on the Equity Interests of Unrestricted
Subsidiaries that secure Indebtedness of such Unrestricted Subsidiaries;

 

(30)                          any encumbrance or restriction (including put and
call arrangements) with respect to capital stock of any joint venture or similar
arrangement pursuant to any joint venture or similar agreement; and

 

(31)                          Liens on property or assets used to defease or to
irrevocably satisfy and discharge Indebtedness; provided that such defeasance or
satisfaction and discharge is not prohibited by this Agreement; and

 

(32)                          Liens on Equity Interests constituting Margin
Stock or Amber Holding Equity Interests.

 

For purposes of this Section 7.01, the term “Indebtedness” shall be deemed to
include interest on and the costs in respect of such Indebtedness.

 

Section 7.02                             Incurrence of Indebtedness and Issuance
of Disqualified Stock and Preferred Stock.

 

(a)                                 The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, directly or indirectly, create, incur,
issue, assume, guarantee or otherwise become directly or indirectly liable,
contingently, or otherwise (collectively, “incur” and collectively, an
“incurrence”) with respect to any Indebtedness (including Acquired Indebtedness)
and the Borrower will not issue any shares of Disqualified Stock and will not
permit any Restricted Subsidiary to issue any shares of Disqualified Stock or
Preferred Stock; provided, however, that the Borrower may incur Indebtedness
(including Acquired Indebtedness) or issue shares of Disqualified Stock, and any
of its Restricted Subsidiaries may incur Indebtedness (including Acquired
Indebtedness), issue shares of Disqualified Stock and issue shares of Preferred
Stock, if the Fixed Charge Coverage Ratio on a consolidated basis for the
Borrower and its Restricted Subsidiaries’ most recently ended four fiscal
quarters for which internal financial statements are available immediately
preceding the date on which such additional Indebtedness is incurred or such
Disqualified Stock or Preferred Stock is issued would have been at least 2.25 to
1.00, determined on a pro forma basis (including a pro forma application of the
net proceeds therefrom), as if the additional Indebtedness had been incurred, or
the Disqualified Stock or Preferred Stock had been issued, as the case may be,
and the application of proceeds therefrom had occurred at the beginning of the
most recently ended four fiscal quarters for which internal financial statements
are available; provided, further, that the amount of Indebtedness (including
Acquired Indebtedness), Disqualified Stock and Preferred Stock that may be

 

123

--------------------------------------------------------------------------------


 

incurred or issued, as applicable, pursuant to the foregoing by non-Loan Parties
shall not exceed $250,000,000 at any one time outstanding.

 

(b)                                 The provisions of Section 7.02(a) hereof
shall not apply to:

 

(1)                                 Indebtedness of any Loan Party under the
Loan Documents;

 

(2)                                 the incurrence by the Borrower and any
Guarantor of Indebtedness represented by the Senior Notes (including any
guarantee thereof) issued and outstanding on the Closing Date;

 

(3)                                 Indebtedness of the Borrower and its
Restricted Subsidiaries in existence on the Closing Date (other than
Indebtedness described in clauses (1) and (2)) listed on Schedule 7.02(b);

 

(4)                                 Indebtedness (including Capitalized Lease
Obligations), Disqualified Stock and Preferred Stock incurred by the Borrower or
any of its Restricted Subsidiaries, to finance the purchase, lease, construction
or improvement of property (real or personal) or equipment that is used or
useful in a Similar Business, whether through the direct purchase of assets or
the Capital Stock of any Person owning such assets, in an aggregate principal
amount or liquidation preference which, when aggregated with the principal
amount of all other Indebtedness, Disqualified Stock and Preferred Stock then
outstanding and together with any other Indebtedness incurred under this
clause (4) not to exceed the greater of (x) $125,000,000 and (y) 1.0% of the
Total Assets at the time of incurrence;

 

(5)                                 Indebtedness incurred by the Borrower or any
of its Restricted Subsidiaries constituting reimbursement obligations with
respect to letters of credit, bankers’ acceptances, bank guarantees, warehouse
receipts or similar facilities issued or entered into in the ordinary course of
business, including letters of credit in respect of workers’ compensation
claims, performance or surety bonds, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement type obligations regarding workers’
compensation claims, performance or surety bonds, health, disability or other
employee benefits or property, casualty or liability insurance or
self-insurance;

 

(6)                                 Indebtedness arising from agreements of the
Borrower or its Restricted Subsidiaries providing for indemnification,
adjustment of purchase price or similar obligations, in each case, incurred or
assumed in connection with the disposition of any business, assets or a
Subsidiary, other than guarantees of Indebtedness incurred by any Person
acquiring all or any portion of such business, assets or a Subsidiary for the
purpose of financing such acquisition; provided, however, that the maximum
assumable liability in respect of all such Indebtedness shall at no time exceed
the gross proceeds including non-cash proceeds (the fair market value (as
determined in good faith by the Borrower) of such non-cash proceeds being
measured at the time received and without giving effect to

 

124

--------------------------------------------------------------------------------


 

any subsequent changes in value) actually received by the Borrower and its
Restricted Subsidiaries in connection with such disposition;

 

(7)                                 Indebtedness of the Borrower to a Restricted
Subsidiary; provided that any such Indebtedness owing to a Restricted Subsidiary
that is not a Guarantor is expressly subordinated in right of payment to the
Obligations; provided further that any subsequent issuance or transfer of any
Capital Stock or any other event which results in any Restricted Subsidiary
ceasing to be a Restricted Subsidiary or any other subsequent transfer of any
such Indebtedness (except to the Borrower or another Restricted Subsidiary or
any pledge of such Indebtedness constituting a Permitted Lien) shall be deemed,
in each case, to be an incurrence of such Indebtedness not permitted by this
clause (7);

 

(8)                                 shares of Preferred Stock of a Restricted
Subsidiary issued to the Borrower or another Restricted Subsidiary, provided
that any subsequent issuance or transfer of any Capital Stock or any other event
which results in any such Restricted Subsidiary ceasing to be a Restricted
Subsidiary or any other subsequent transfer of any such shares of Preferred
Stock (except to the Borrower or another of its Restricted Subsidiaries) shall
be deemed in each case to be an issuance of such shares of Preferred Stock not
permitted by this clause (8);

 

(9)                                 Hedging Obligations (excluding Hedging
Obligations entered into for speculative purposes) for the purpose of limiting
interest rate risk with respect to any Indebtedness permitted to be incurred
pursuant to this Section 7.02, exchange rate risk or commodity pricing risk;

 

(10)                          obligations in respect of performance, bid, appeal
and surety bonds and completion guarantees and similar obligations provided by
the Borrower or any of its Restricted Subsidiary or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

 

(11)                          Indebtedness or Disqualified Stock of the Borrower
and Indebtedness, Disqualified Stock or Preferred Stock of the Borrower or any
Restricted Subsidiary not otherwise permitted hereunder in an aggregate
principal amount or liquidation preference, which when aggregated with the
principal amount and liquidation preference of all other Indebtedness,
Disqualified Stock and Preferred Stock then outstanding and incurred pursuant to
this clause (11), does not at any one time outstanding exceed the greater of
(x) $400,000,000 and (y) 3.0% of Total Assets (it being understood that any
Indebtedness, Disqualified Stock or Preferred Stock incurred pursuant to this
clause (11) shall cease to be deemed incurred or outstanding for purposes of
this clause (11) but shall be deemed incurred under Section 7.02(a) from and
after the first date on which the Borrower or such Restricted Subsidiary could
have incurred such Indebtedness, Disqualified Stock or Preferred Stock under
Section 7.02(a) without reliance on this clause (11);

 

(12)                          the incurrence by the Borrower or any Restricted
Subsidiary of Indebtedness, Disqualified Stock or Preferred Stock which serves
to refund or refinance:

 

125

--------------------------------------------------------------------------------


 

(a)                                 any Indebtedness, Disqualified Stock or
Preferred Stock incurred as permitted under Section 7.02(a) hereof and clauses
(2) and (3) above, this clause (12) and clauses (13) and (19) below of this
Section 7.02(b), or

 

(b)                                 any Indebtedness, Disqualified Stock or
Preferred Stock issued to so refund or refinance the Indebtedness, Disqualified
Stock or Preferred Stock described in clause (a) above of this
Section 7.02(b)(12),

 

including, in each case, additional Indebtedness, Disqualified Stock or
Preferred Stock incurred to pay premiums (including tender premiums), defeasance
costs and fees and expenses in connection therewith (collectively, the
“Refinancing Indebtedness”) prior to its respective maturity; provided, however,
that such Refinancing Indebtedness:

 

(A)                               has a Weighted Average Life to Maturity at the
time such Refinancing Indebtedness is incurred which is not less than the
remaining Weighted Average Life to Maturity of the Indebtedness, Disqualified
Stock or Preferred Stock being refunded or refinanced,

 

(B)                               to the extent such Refinancing Indebtedness
refinances (i) Indebtedness subordinated to or ranking pari passu to the
Obligations or the Guaranty, such Refinancing Indebtedness is subordinated to or
ranking pari passu, as the case may be, to the Obligations or the Guaranty at
least to the same extent as the Indebtedness being refinanced or refunded or
(ii) Disqualified Stock or Preferred Stock, such Refinancing Indebtedness must
be Disqualified Stock or Preferred Stock, respectively, and

 

(C)                               shall not include:

 

(i)                                     Indebtedness, Disqualified Stock or
Preferred Stock of a Subsidiary of the Borrower that is not a Guarantor that
refinances Indebtedness, Disqualified Stock or Preferred Stock of the Borrower;

 

(ii)                                  Indebtedness, Disqualified Stock or
Preferred Stock of a Subsidiary of the Borrower that is not a Guarantor that
refinances Indebtedness, Disqualified Stock or Preferred Stock of a Guarantor;
or

 

(ii)                                  Indebtedness, Disqualified Stock or
Preferred Stock of the Borrower or a Restricted Subsidiary that refinances
Indebtedness, Disqualified Stock or Preferred Stock of an Unrestricted
Subsidiary;

 

(13)                          Indebtedness, Disqualified Stock or Preferred
Stock of (x) the Borrower or a Restricted Subsidiary incurred to finance an
acquisition or (y) Persons that are acquired by the Borrower or any Restricted
Subsidiary or merged into or consolidated with the Borrower or a Restricted
Subsidiary in accordance with the terms of this Agreement; provided that after
giving effect to such acquisition, merger or consolidation, either:

 

126

--------------------------------------------------------------------------------


 

(a)                                 the Borrower would be permitted to incur at
least $1.00 of additional Indebtedness pursuant to the Fixed Charge Coverage
Ratio test set forth in Section 7.02(a), or

 

(b)                                 the Fixed Charge Coverage Ratio of the
Borrower and its Restricted Subsidiaries is equal to or greater than immediately
prior to such acquisition, merger or consolidation;

 

(14)                          Indebtedness arising from the honoring by a bank
or other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the ordinary course of business, provided that
such Indebtedness is extinguished within five Business Days of notice of its
incurrence;

 

(15)                      (a)  any guarantee by the Borrower or a Restricted
Subsidiary of Indebtedness or other obligations of any Restricted Subsidiary so
long as the incurrence of such Indebtedness incurred by such Restricted
Subsidiary is permitted under the terms of this Agreement, or

 

(b)                                 any guarantee by a Restricted Subsidiary of
Indebtedness of the Borrower;

 

(16)                          Indebtedness of Foreign Subsidiaries of the
Borrower at any one time outstanding and together with any other Indebtedness
incurred under this clause (16) not to exceed the greater of (x) $200 million
and (y) 5.0% of the Total Assets of the Foreign Subsidiaries at the time of
incurrence (it being understood that any Indebtedness incurred pursuant to this
clause (16) shall cease to be deemed incurred or outstanding for purposes of
this clause (16) but shall be deemed incurred for the purposes of
Section 7.02(a) from and after the first date on which such Foreign Subsidiary
could have incurred such Indebtedness under Section 7.02(a) without reliance on
this clause (16));

 

(17)                          Indebtedness of the Borrower or any of its
Restricted Subsidiaries consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements in each case,
incurred in the ordinary course of business;

 

(18)                          Indebtedness of the Borrower or any of its
Restricted Subsidiaries undertaken in connection with cash management and
related activities with respect to any Subsidiary or joint venture in the
ordinary course of business;

 

(19)                          Indebtedness consisting of Indebtedness issued by
the Borrower or any of its Restricted Subsidiaries to current or former
officers, directors and employees thereof, their respective estates, spouses or
former spouses, in each case to finance the purchase or redemption of Equity
Interests of the Borrower permitted under Section 7.05(b)(4);

 

(20)                          Indebtedness incurred pursuant to a Permitted Debt
Offering so long as the aggregate principal amount of such Indebtedness does not
exceed the Maximum Incremental Facilities Amount; and

 

127

--------------------------------------------------------------------------------


 

(21)                          Credit Agreement Refinancing Indebtedness.

 

(c)                                  For purposes of determining compliance with
this Section 7.02:

 

(1)                                 in the event that an item of Indebtedness,
Disqualified Stock or Preferred Stock (or any portion thereof) meets the
criteria of more than one of the categories of permitted Indebtedness,
Disqualified Stock or Preferred Stock described in clauses (1) through (21) of
Section 7.02(b) above or is entitled to be incurred pursuant to
Section 7.02(a) hereof, the Borrower, in its sole discretion, will classify or
reclassify such item of Indebtedness, Disqualified Stock or Preferred Stock (or
any portion thereof) and will only be required to include the amount and type of
such Indebtedness, Disqualified Stock or Preferred Stock in one of the above
clauses; provided that all Indebtedness outstanding under the Credit Facilities
on the Closing Date will be treated as incurred on the Closing Date under
clause (1) of Section 7.02(b) hereof and will not later be reclassified; and

 

(2)                                 at the time of incurrence, the Borrower will
be entitled to divide and classify an item of Indebtedness in more than one of
the types of Indebtedness described in Section 7.02(a) and
Section 7.02(b) hereof.

 

Accrual of interest, the accretion of accreted value and the payment of interest
or dividends in the form of additional Indebtedness, Disqualified Stock or
Preferred Stock, as applicable, will not be deemed to be an incurrence of
Indebtedness, Disqualified Stock or Preferred Stock for purposes of this
Section 7.02. Any refinancing Indebtedness and any Indebtedness incurred to
refinance Indebtedness incurred pursuant to clauses (1) and (11) above shall be
permitted to include additional Indebtedness, Disqualified Stock or Preferred
Stock incurred to pay premiums (including tender premiums), defeasance costs,
accrued and unpaid interest, fees and expenses in connection with such
refinancing.

 

For purposes of determining compliance with any U.S. dollar-denominated
restriction on the incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was incurred, in the case of term debt, or first committed, in
the case of revolving credit debt; provided that if such Indebtedness is
incurred to refinance other Indebtedness denominated in a foreign currency, and
such refinancing would cause the applicable U.S. dollar-denominated restriction
to be exceeded if calculated at the relevant currency exchange rate in effect on
the date of such refinancing, such U.S. dollar-denominated restriction shall be
deemed not to have been exceeded so long as the principal amount of such
refinancing Indebtedness does not exceed the principal amount of such
Indebtedness being refinanced.

 

The principal amount of any Indebtedness incurred to refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing.

 

128

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary contained in this Section 7.02, the
Borrower will not, and will not permit any Guarantor to, directly or indirectly,
incur any Indebtedness (including Acquired Indebtedness) that is subordinated or
junior in right of payment to any Indebtedness of the Borrower or such
Guarantor, as the case may be, unless such Indebtedness is expressly
subordinated in right of payment to the Obligations or such Guarantor’s
Guarantee to the extent and in the same manner as such Indebtedness is
subordinated to other Indebtedness of the Borrower or such Guarantor, as the
case may be.

 

For the purposes of this Agreement, (1) Indebtedness that is unsecured is not
deemed to be subordinated or junior to Secured Indebtedness merely because it is
unsecured, and (2) Senior Indebtedness is not deemed to be subordinated or
junior to any other Senior Indebtedness merely because it has a junior priority
with respect to the same collateral.

 

Section 7.03                             Fundamental Changes.

 

Neither the Borrower nor any of its Restricted Subsidiaries shall merge,
dissolve, liquidate, consolidate with or into another Person, or Dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to or in favor of
any Person (other than as part of the Transaction), except that:

 

(a)                                 any Restricted Subsidiary may merge or
consolidate with (i) the Borrower (including a merger, the purpose of which is
to reorganize the Borrower into a new jurisdiction); provided that the Borrower
shall be the continuing or surviving Person or (ii) one or more other Restricted
Subsidiaries; provided that when any Person that is a Loan Party is merging with
a Restricted Subsidiary under clause (a), a Loan Party shall be the continuing
or surviving Person;

 

(b)                                 (i) any Subsidiary that is not a Loan Party
may merge or consolidate with or into any other Subsidiary that is not a Loan
Party and (ii) any Subsidiary may liquidate or dissolve if the Borrower
determines in good faith that such action is in the best interest of the
Borrower and its Subsidiaries and if not materially disadvantageous to the
Lenders;

 

(c)                                  the Borrower or any Restricted Subsidiary
may Dispose of all or substantially all of its assets (upon voluntary
liquidation or otherwise) to the Borrower or to another Restricted Subsidiary;
provided that if the transferor in such a transaction is the Borrower or a
Guarantor, then (i) the transferee must be the Borrower or a Guarantor or
(ii) to the extent constituting an Investment, such Investment must be a
permitted Investment in or Indebtedness of a Restricted Subsidiary which is not
a Loan Party in accordance with Sections 7.02 and 7.05 or the definition of
Permitted Investment (other than clause (d) thereof), respectively; and

 

(d)                                 so long as no Default exists or would result
therefrom, the Borrower may merge or consolidate with any other Person; provided
that (i) the Borrower shall be the continuing or surviving corporation or
(ii) if the Person formed by or surviving any such merger or consolidation (any
such Person, the “Successor Company”) is not the Borrower, (A) the Successor
Company shall be an entity organized or existing under the laws

 

129

--------------------------------------------------------------------------------


 

of the United States, any state thereof, the District of Columbia or any
territory thereof, (B) the Successor Company shall expressly assume all the
obligations of the Borrower under this Agreement and the other Loan Documents to
which the Borrower is a party pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent, (C) each Guarantor, unless
it is the other party to such merger or consolidation, shall have confirmed that
its Guarantee shall apply to the Successor Company’s obligations under the Loan
Documents, (D) each Guarantor, unless it is the other party to such merger or
consolidation, shall have by a supplement to the Security Agreement and other
applicable Collateral Documents confirmed that its obligations thereunder shall
apply to the Successor Company’s obligations under the Loan Documents, (E) each
mortgagor of a parcel of Real Property that is subject to a Mortgage, unless it
is the other party to such merger or consolidation, shall have by an amendment
to or restatement of the applicable Mortgage confirmed that its obligations
thereunder shall apply to the Successor Company’s obligations under the Loan
Documents, and (F) the Borrower shall have delivered to the Administrative Agent
an officer’s certificate and an opinion of counsel, each stating that such
merger or consolidation and such supplement to this Agreement or any Collateral
Document comply with this Agreement; provided, further, that if the foregoing
are satisfied, the Successor Company will succeed to, and be substituted for,
the Borrower under this Agreement;

 

(e)                                  so long as no Default exists or would
result therefrom, a Guarantor may merge or consolidate with any other Person;
provided that (i) such Guarantor shall be the continuing or surviving
corporation or (ii) if the Successor Company is not such Guarantor, (A) the
Successor Company shall be an entity organized or existing under the laws of the
United States, any state thereof, the District of Columbia or any territory
thereof, (B) the Successor Company shall expressly assume all the obligations of
such Guarantor under this Agreement and the other Loan Documents to which such
Guarantor is a party pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent, (C) each other Guarantor,
unless it is the other party to such merger or consolidation, shall have
confirmed that its Guarantee shall apply to the Successor Company’s obligations
under the Loan Documents, (D) each other Guarantor, unless it is the other party
to such merger or consolidation, shall have by a supplement to the Security
Agreement and other applicable Collateral Documents confirmed that its
obligations thereunder shall apply to the Successor Company’s obligations under
the Loan Documents, (E) each mortgagor of a parcel of Real Property that is
subject to a Mortgage, unless it is the other party to such merger or
consolidation, shall have by an amendment to or restatement of the applicable
Mortgage confirmed that its obligations thereunder shall apply to the Successor
Company’s obligations under the Loan Documents, and (F) such Guarantor shall
have delivered to the Administrative Agent an officer’s certificate and an
opinion of counsel, each stating that such merger or consolidation and such
supplement to this Agreement or any Collateral Document comply with this
Agreement; provided, further, that if the foregoing are satisfied, the Successor
Company will succeed to, and be substituted for, such Guarantor under this
Agreement;

 

130

--------------------------------------------------------------------------------


 

(f)                                   so long as no Default exists or would
result therefrom, the Borrower or any Restricted Subsidiary may merge or
consolidate with any other Person in order to effect an Investment permitted
pursuant to Section 7.05; provided that the continuing or surviving Person shall
be the Borrower or a Restricted Subsidiary, which together with each of its
Restricted Subsidiaries, shall have complied with the requirements of
Section 6.11; and

 

(g)                                  so long as no Default exists or would
result therefrom, a merger, dissolution, liquidation, consolidation or
Disposition, the purpose of which is to effect a Disposition permitted pursuant
to Section 7.04.

 

Section 7.04                             Dispositions.

 

The Borrower shall not, and shall not permit any of its Restricted Subsidiaries
to, consummate any Disposition, except:

 

(a)                                 any disposition of Cash Equivalents or
Investment Grade Securities or obsolete or worn out equipment or other assets in
the ordinary course of business or any disposition of inventory or goods (or
other assets) held for sale in the ordinary course of business;

 

(b)                                 the disposition of all or substantially all
of the assets of the Borrower in a manner permitted pursuant to Section 7.03 or
any disposition that constitutes a Change of Control pursuant to this Agreement;

 

(c)                                  the making of any Restricted Payment or
Permitted Investment that is permitted to be made, and is made, under
Section 7.05;

 

(d)                                 any disposition of assets or issuance or
sale of Equity Interests of any Restricted Subsidiary in any transaction or
series of transactions with an aggregate fair market value (as determined in
good faith by the Borrower) of less than $75,000,000;

 

(e)                                  any disposition of property or assets or
issuance of securities by a Restricted Subsidiary of the Borrower to the
Borrower or by the Borrower or a Restricted Subsidiary of the Borrower to
another Restricted Subsidiary of the Borrower;

 

(f)                                   to the extent allowable under Section 1031
of the Internal Revenue Code of 1986, or any comparable or successor provision,
any exchange of like property (excluding any boot thereon) for use in a Similar
Business;

 

(g)                                  the lease, assignment or sub-lease of any
real or personal property in the ordinary course of business;

 

(h)                                 any issuance or sale of Equity Interests in,
or Indebtedness or other securities of, an Unrestricted Subsidiary;

 

(i)                                     foreclosures on assets;

 

131

--------------------------------------------------------------------------------


 

(j)                                    sales of accounts receivable, or
participations therein, in connection with any Receivables Facility;

 

(k)                                 any financing transaction with respect to
property built or acquired by the Borrower or any Restricted Subsidiary after
the Closing Date, including Sale and Lease-Back Transactions and asset
securitizations permitted by this Agreement;

 

(l)                                     the licensing or sub-licensing of
intellectual property or other general intangibles in the ordinary course of
business (other than exclusive, world-wide licenses that are longer than three
years);

 

(m)                             sales, transfers and other dispositions of
Investments in joint ventures to the extent required by, or made pursuant to,
customary buy/sell arrangements between the joint venture parties set forth in
joint venture arrangements and similar binding arrangements;

 

(n)                                 the lapse or abandonment of intellectual
property rights in the ordinary course of business which, in the reasonable good
faith determination of the Borrower, are not material to the conduct of the
business of the Borrower and its Restricted Subsidiaries taken as a whole;

 

(o)                                 (1) Dispositions in which the Borrower or
such Restricted Subsidiary, as the case may be, receives consideration at the
time of such Disposition at least equal to the fair market value (as determined
in good faith by the Borrower) of the assets sold or otherwise disposed of; and
(2) except in the case of a Permitted Asset Swap, at least 75% of the
consideration therefor received by the Borrower or such Restricted Subsidiary,
as the case may be, is in the form of cash or Cash Equivalents; provided that
the amount of:

 

(i)                                     any liabilities (as shown on the
Borrower’s or such Restricted Subsidiary’s most recent consolidated balance
sheet or in the footnotes thereto, or if incurred or accrued subsequent to the
date of such balance sheet, such liabilities that would have been reflected on
the Borrower’s consolidated balance sheet or in the footnotes thereto if such
incurrence or accrual had taken place on or prior to the date of such balance
sheet, as determined in good faith by the Borrower) of the Borrower or such
Restricted Subsidiary, other than liabilities that are by their terms
subordinated to the Obligations, that are assumed by the transferee of any such
assets (or are otherwise extinguished by the transferee in connection with the
transactions relating to such Disposition) and for which the Borrower and all
such Restricted Subsidiaries have been validly released by all applicable
creditors in writing,

 

(ii)                                  any securities received by the Borrower or
such Restricted Subsidiary from such transferee that are converted by the
Borrower or such Restricted Subsidiary into cash or Cash Equivalents, or by
their terms are required to be satisfied for cash or Cash Equivalents (to the
extent of the cash or Cash Equivalents

 

132

--------------------------------------------------------------------------------


 

received), in each case, within 180 days following the closing of such
Disposition, and

 

(iii)                               any Designated Non-cash Consideration
received by the Borrower or such Restricted Subsidiary in such Disposition
having an aggregate fair market value (as determined in good faith by the
Borrower), taken together with all other Designated Non-cash Consideration
received pursuant to this clause (iii) that is at that time outstanding, not to
exceed the greater of (x) $300,000,000 and (y) 2.50% of Total Assets at the time
of the receipt of such Designated Non-cash Consideration, with the fair market
value (as determined in good faith by the Borrower) of each item of Designated
Non-cash Consideration being measured at the time received and without giving
effect to subsequent changes in value,

 

shall be deemed to be cash for purposes of clause (2) above and for no other
purpose; and

 

(p)                                 the disposition of any Equity Interests
constituting Margin Stock or Amber Holding Equity Interests.

 

Section 7.05                             Restricted Payments.

 

(a)                                 The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, directly or indirectly, (I) declare or
pay any dividend or make any payment or distribution on account of the
Borrower’s or any of its Restricted Subsidiaries’ Equity Interests, including
any dividend or distribution payable in connection with any merger or
consolidation other than (x) dividends or distributions payable by the Borrower
solely in Equity Interests (other than Disqualified Stock) of the Borrower, or
(y) dividends or distributions by a Restricted Subsidiary so long as, in the
case of any dividend or distribution payable on or in respect of any class or
series of securities issued by a Restricted Subsidiary other than a Wholly-Owned
Subsidiary, the Borrower or a Restricted Subsidiary receives at least its pro
rata share of such dividend or distribution in accordance with its Equity
Interests in such class or series of securities; (II) purchase, redeem, defease
or otherwise acquire or retire for value any Equity Interests of the Borrower,
including in connection with any merger or consolidation; (III) make any
principal payment on, or redeem, repurchase, defease or otherwise acquire or
retire for value in each case, prior to any scheduled repayment, sinking fund
payment or maturity, any Subordinated Indebtedness other than (x) Indebtedness
permitted under Section 7.02(b)(7); or (y) the purchase, repurchase or other
acquisition of Subordinated Indebtedness purchased in anticipation of satisfying
a sinking fund obligation, principal installment or final maturity, in each case
due within one year of the date of purchase, repurchase or acquisition; or
(IV) make any Restricted Investment (all such payments and other actions set
forth in clauses (I) through (IV) above being collectively referred to as
“Restricted Payments”), unless, at the time of such Restricted Payment:

 

(1)                                 no Default shall have occurred and be
continuing or would occur as a consequence thereof;

 

133

--------------------------------------------------------------------------------


 

(2)                                 immediately after giving effect to such
transaction on a pro forma basis, the Borrower could incur $1.00 of additional
Indebtedness pursuant to the Fixed Charge Coverage Ratio test set forth in
Section 7.02(a); and

 

(3)                                 such Restricted Payment, together with the
aggregate amount of all other Restricted Payments made by the Borrower and its
Restricted Subsidiaries after the Closing Date (including Restricted Payments
permitted by Section 7.05(b)(1), (2) (with respect to the payment of dividends
on Refunding Capital Stock pursuant to clause (b) thereof only), (8) and (12),
but excluding all other Restricted Payments permitted by Section 7.05(b)), is
less than the sum of (without duplication):

 

(A)                               50% of the Consolidated Net Income of the
Borrower for the period (taken as one accounting period) beginning July 1, 2013
to the end of the Borrower’s most recently ended fiscal quarter for which
internal financial statements are available at the time of such Restricted
Payment or, in the case such Consolidated Net Income for such period is a
deficit, minus 100% of such deficit; plus

 

(B)                               100% of the aggregate net cash proceeds and
the fair market value, as determined in good faith by the Borrower, of
marketable securities or other property received by the Borrower since
immediately after the Closing Date from the issue or sale of:

 

(i)                                     Equity Interests of the Borrower,
including Treasury Capital Stock, but excluding cash proceeds and the fair
market value, as determined in good faith by the Borrower, of marketable
securities or other property received from the sale of:

 

(x)                                 Equity Interests to members of management,
directors or consultants of the Borrower after the Closing Date to the extent
such amounts have been applied to Restricted Payments made in accordance with
Section 7.05(b)(4); and

 

(y)                                 Designated Preferred Stock; and

 

(ii)                                  debt securities of the Borrower or a
Restricted Subsidiary that have been converted into or exchanged for such Equity
Interests of the Borrower;

 

provided, however, that this Section 7.05(a)(3)(B) shall not include the
proceeds from (W) Refunding Capital Stock, (X) Equity Interests or convertible
debt securities of the Borrower sold to a Restricted Subsidiary or
(Y) Disqualified Stock or debt securities that have been converted or exchanged
into Disqualified Stock; plus

 

(C)                               100% of the aggregate amount of cash and the
fair market value, as determined in good faith by the Borrower, of marketable
securities or other property

 

134

--------------------------------------------------------------------------------


 

contributed to the capital of the Borrower following the Closing Date (other
than by a Restricted Subsidiary); plus

 

(D)                               100% of the aggregate amount received in cash
and the fair market value, as determined in good faith by the Borrower, of
marketable securities or other property received by means of:

 

(i)                                     the sale or other disposition (other
than to the Borrower or a Restricted Subsidiary) of Restricted Investments made
by the Borrower or its Restricted Subsidiaries and repurchases and redemptions
of such Restricted Investments from the Borrower or its Restricted Subsidiaries
and repayments of loans or advances, and releases of guarantees, which
constitute Restricted Investments by the Borrower or its Restricted
Subsidiaries, in each case after the Closing Date; or

 

(ii)                                  the sale (other than to the Borrower or a
Restricted Subsidiary) of the stock of an Unrestricted Subsidiary; plus

 

(E)                                in the case of the redesignation of an
Unrestricted Subsidiary as a Restricted Subsidiary after the Closing Date, the
fair market value of the Investment in such Unrestricted Subsidiary, as
determined by the Borrower in good faith or if such fair market value may exceed
$100,000,000, in writing by an Independent Financial Advisor, at the time of the
redesignation of such Unrestricted Subsidiary as a Restricted Subsidiary other
than to the extent such Investment constituted a Permitted Investment.

 

(b)                                 The foregoing provisions of
Section 7.05(a) will not prohibit:

 

(1)                                 the payment of any dividend or distribution
or the consummation of any irrevocable redemption within 60 days after the date
of declaration thereof or the giving of such irrevocable notice, as applicable,
if at the date of declaration or the giving of such notice such payment would
have complied with the provisions of this Agreement as if it were and is deemed
at such time to be a Restricted Payment at the time of such notice;

 

(2)                                 (a) any Restricted Payment in exchange for,
or out of the proceeds of the substantially concurrent sale (other than to the
Borrower or a Restricted Subsidiary) of, Equity Interests of the Borrower (other
than any Disqualified Stock) (“Refunding Capital Stock”), (b) the declaration
and payment of dividends on any redeemed, repurchased, retired or otherwise
acquired Equity Interests of the Borrower (“Treasury Capital Stock”) out of the
proceeds of the substantially concurrent sale (other than to the Borrower or a
Restricted Subsidiary) of the Refunding Capital Stock, and (c) if immediately
prior to the retirement of Treasury Capital Stock, the declaration and payment
of dividends thereon was permitted under Section 7.05(b)(6) and not made
pursuant to clause (b) above, the declaration and payment of dividends on the
Refunding Capital Stock in an aggregate amount per year no greater than the
aggregate amount of dividends

 

135

--------------------------------------------------------------------------------


 

per annum that were declarable and payable on such Treasury Capital Stock
immediately prior to such retirement;

 

(3)                                 the purchase, redemption, defeasance,
repurchase or other acquisition or retirement of Subordinated Indebtedness of
the Borrower or a Guarantor made by exchange for, or out of the proceeds of the
substantially concurrent sale of, new Indebtedness of the Borrower or a
Guarantor, as the case may be, which is incurred in compliance with Section 7.02
so long as:

 

(a)                                 the principal amount (or accreted value, if
applicable) of such new Indebtedness does not exceed the principal amount of (or
accreted value, if applicable), plus any accrued and unpaid interest on, the
Subordinated Indebtedness being so purchased, redeemed, defeased, repurchased,
acquired or retired for value, plus the amount of any premium required to be
paid under the terms of the instrument governing the Subordinated Indebtedness
being so purchased, redeemed, defeased, repurchased, acquired or retired and any
fees and expenses incurred in connection with the issuance of such new
Indebtedness;

 

(b)                                 such new Indebtedness is subordinated to the
Loans or the applicable Guarantee at least to the same extent as such
Subordinated Indebtedness so purchased, exchanged, redeemed, defeased,
repurchased, acquired or retired for value;

 

(c)                                  such new Indebtedness has a final scheduled
maturity date equal to or later than the final scheduled maturity date of the
Subordinated Indebtedness being so purchased, exchanged, redeemed, defeased,
repurchased, acquired or retired; and

 

(d)                                 such new Indebtedness has a Weighted Average
Life to Maturity equal to or greater than the remaining Weighted Average Life to
Maturity of the Subordinated Indebtedness being so purchased, exchanged,
redeemed, defeased, repurchased, acquired or retired;

 

(4)                                 a Restricted Payment to pay for the
repurchase, retirement or other acquisition or retirement for value of Equity
Interests (other than Disqualified Stock) of the Borrower held by any future,
present or former employee, director or consultant of the Borrower or any of its
Subsidiaries pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement, or any stock
subscription or shareholder agreement; provided, however, that the aggregate
Restricted Payments made under this Section 7.05(b)(4) do not exceed in any
calendar year $25,000,000 (with unused amounts in any calendar year being
carried over to succeeding calendar years subject to a maximum of $50,000,000 in
any calendar year); provided further that such amount in any calendar year may
be increased by an amount not to exceed:

 

(a)                                 the cash proceeds from the sale of Equity
Interests (other than Disqualified Stock) of the Borrower to members of
management, directors or consultants

 

136

--------------------------------------------------------------------------------


 

of the Borrower or any of its Subsidiaries that occurs after the Closing Date,
to the extent the cash proceeds from the sale of such Equity Interests have not
otherwise been applied to the payment of Restricted Payments by virtue of
Section 7.05(a)(3); plus

 

(b)                                 the cash proceeds of key man life insurance
policies received by the Borrower or any of its Restricted Subsidiaries after
the Closing Date; less

 

(c)                                  the amount of any Restricted Payments
previously made with the cash proceeds described in clauses (a) and (b) of this
Section 7.05(b)(4);

 

and provided further that cancellation of Indebtedness owing to the Borrower or
any Restricted Subsidiary from members of management of the Borrower or any of
the Borrower’s Restricted Subsidiaries in connection with a repurchase of Equity
Interests of the Borrower will not be deemed to constitute a Restricted Payment
for purposes of this Section 7.05 or any other provision of this Agreement;

 

(5)                                 the declaration and payment of dividends to
holders of any class or series of Disqualified Stock of the Borrower or any of
its Restricted Subsidiaries issued in accordance with Section 7.02 to the extent
such dividends are included in the definition of “Fixed Charges”;

 

(6)                                 (a)  the declaration and payment of
dividends to holders of any class or series of Designated Preferred Stock (other
than Disqualified Stock) issued by the Borrower after the Closing Date; or

 

(b)                                 the declaration and payment of dividends on
Refunding Capital Stock that is Preferred Stock in excess of the dividends
declarable and payable thereon pursuant to Section 7.05(b)(2);

 

provided, however, in the case of each of clauses (a) and (b) of this
Section 7.05(b)(6), that for the most recently ended four full fiscal quarters
for which internal financial statements are available immediately preceding the
date of issuance of such Designated Preferred Stock or the declaration of such
dividends on Refunding Capital Stock that is Preferred Stock, after giving
effect to such issuance or declaration on a pro forma basis, Borrower and its
Restricted Subsidiaries on a consolidated basis would have had a Fixed Charge
Coverage Ratio of at least 2.00 to 1.00;

 

(7)                                 repurchases of Equity Interests deemed to
occur (i) upon exercise of stock options or warrants if such Equity Interests
represent a portion of the exercise price of such options or warrants or
(ii) for purposes of satisfying any required tax withholding obligation upon the
exercise or vesting of a grant or award that was granted or awarded to an
employee;

 

(8)                                 Restricted Payments on the Borrower’s common
stock (x) of an aggregate amount not to exceed $150,000,000 in any calendar
year, with such amount increasing

 

137

--------------------------------------------------------------------------------


 

7.5% each calendar year after the Closing Date, and (y) held by Amber Holding to
the extent it is a wholly owned Subsidiary of the Borrower; provided that the
Restricted Payments under this subclause (y) shall be distributed to the
Borrower by Amber Holding promptly following any Restricted Payment made
pursuant to this subclause (y);

 

(9)                                 other Restricted Payments in an aggregate
amount taken together with all other Restricted Payments made pursuant to this
clause (9) not to exceed $250,000,000;

 

(10)                          distributions or payments of Receivables Fees;

 

(11)                          any Restricted Payment used to fund the
Transaction and the fees and expenses related thereto or owed to Affiliates, in
each case to the extent permitted by Section 7.07;

 

(12)                      the repurchase, redemption or other acquisition for
value of Equity Interests of the Borrower deemed to occur in connection with
paying cash in lieu of fractional shares of such Equity Interests in connection
with a share dividend, distribution, share split, reverse share split, merger,
consolidation, amalgamation or other business combination of the Borrower, in
each case, permitted under this Agreement; and

 

(13)                          the distribution, by dividend or otherwise, of
shares of Capital Stock of, or Indebtedness owed to the Borrower or a Restricted
Subsidiary by Unrestricted Subsidiaries (other than Unrestricted Subsidiaries,
the primary assets of which are cash and/or Cash Equivalents);

 

provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (8), (9) and (13), no Default shall
have occurred and be continuing or would occur as a consequence thereof.

 

(c)                                  For purposes of designating any Restricted
Subsidiary as an Unrestricted Subsidiary, all outstanding Investments by the
Borrower and its Restricted Subsidiaries (except to the extent repaid) in the
Subsidiary so designated will be deemed to be Restricted Payments in an amount
determined as set forth in the last sentence of the definition of “Investment.” 
Such designation will be permitted only if a Restricted Payment in such amount
would be permitted at such time, whether pursuant to Section 7.05(a) or clause
(9) or (13) of Section 7.05(b), or pursuant to the definition of “Permitted
Investments,” and if such Subsidiary otherwise meets the definition of an
Unrestricted Subsidiary.

 

Section 7.06                             Change in Nature of Business.

 

The Borrower shall not, nor shall the Borrower permit any of the Restricted
Subsidiaries to, directly or indirectly, engage in any material line of business
substantially different from those lines of business conducted by any the
Borrower or Restricted Subsidiary on the Closing Date or any business reasonably
related, complementary, ancillary or incidental thereto.

 

138

--------------------------------------------------------------------------------


 

Section 7.07                             Transactions with Affiliates.

 

(a)                                 The Borrower shall not, and shall not permit
any of its Restricted Subsidiaries to, make any payment to, or sell, lease,
transfer or otherwise dispose of any of its properties or assets to, or purchase
any property or assets from, or enter into or make or amend any transaction,
contract, agreement, understanding, loan, advance or guarantee with, or for the
benefit of, any Affiliate of the Borrower (each of the foregoing, an “Affiliate
Transaction”) involving aggregate payments or consideration in excess of
$25,000,000 unless: (i) such Affiliate Transaction is on terms that are not
materially less favorable to the Borrower or its relevant Restricted Subsidiary
than those that would have been obtained in a comparable transaction by the
Borrower or such Restricted Subsidiary with an unrelated Person on an
arm’s-length basis; and (ii) the Borrower delivers to the Administrative Agent
with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate payments or consideration in excess of
$100,000,000, a resolution adopted by the majority of the board of directors of
the Borrower approving such Affiliate Transaction and set forth in an officer’s
certificate certifying that such Affiliate Transaction complies with
clause (i) above.

 

(b)                                 The foregoing provisions will not apply to
the following:

 

(1)                                 transactions between or among the Borrower
or any of its Restricted Subsidiaries or any entity that becomes a Restricted
Subsidiary as a result of such transaction;

 

(2)                                 Restricted Payments permitted to be made
pursuant to Section 7.05 and Permitted Investments;

 

(3)                                 the payment of reasonable and customary fees
and compensation paid to, and indemnities and reimbursements and employment and
severance arrangements provided on behalf of, officers, directors, employees or
consultants of the Borrower or any of its Restricted Subsidiaries;

 

(4)                                 transactions in which the Borrower or any of
its Restricted Subsidiaries, as the case may be, delivers to the Administrative
Agent a letter from an Independent Financial Advisor stating that such
transaction is fair to the Borrower or such Restricted Subsidiary from a
financial point of view or stating that the terms are not materially less
favorable to the Borrower or its relevant Restricted Subsidiary than those that
would have been obtained in a comparable transaction by the Borrower or such
Restricted Subsidiary with an unrelated Person on an arm’s-length basis;

 

(5)                                 any agreement as in effect as of the Closing
Date, or any amendment thereto (so long as any such amendment is not
disadvantageous in any material respect to the Lenders when taken as a whole as
compared to the applicable agreement as in effect on the Closing Date, as
determined in good faith by the Borrower);

 

(6)                                 the existence of, or the performance by the
Borrower or any of its Restricted Subsidiaries of its obligations under the
terms of, (a) any stockholders agreement (including any registration rights
agreement or purchase agreement related thereto) to

 

139

--------------------------------------------------------------------------------


 

which it is a party as of the Closing Date (b) the stockholders agreement to be
entered into among the Issuer, ASAC II LP, Robert A. Kotick and Brian G. Kelly
in connection with the Transaction (including any registration rights agreement
or purchase agreement related thereto) and (c) any similar agreements which it
may enter into thereafter; provided, however, that the existence of, or the
performance by the Borrower or any of its Restricted Subsidiaries of obligations
under any future amendment to any such existing agreement or under any similar
agreement entered into after the Closing Date shall only be permitted by this
clause (6) to the extent that the terms of any such amendment or new agreement
are not otherwise disadvantageous to the Lenders in any material respect when
taken as a whole;

 

(7)                                 the Transaction and the payment of all fees
and expenses related to the Transaction;

 

(8)                                 transactions with customers, clients,
suppliers, or purchasers or sellers of goods or services, in each case in the
ordinary course of business and otherwise in compliance with the terms of this
Agreement which are fair to the Borrower and its Restricted Subsidiaries, in the
reasonable determination of the board of directors of the Borrower or the senior
management thereof, or are on terms at least as favorable as might reasonably
have been obtained at such time from an unaffiliated party;

 

(9)                                 the issuance or transfer of Equity Interests
(other than Disqualified Stock) of the Borrower to any director, officer,
employee or consultant;

 

(10)                          sales of accounts receivable, or participations
therein, in connection with any Receivables Facility;

 

(11)                          payments or loans (or cancellation of loans) to
employees, directors or consultants of the Borrower or any of its Restricted
Subsidiaries and employment agreements, stock option plans and other similar
arrangements with such employees, directors  or consultants which, in each case,
are approved by the Borrower in good faith; and

 

(13)                          transactions with joint ventures for the purchase
or sale of goods, equipment and services entered into in the ordinary course of
business.

 

Section 7.08                             Burdensome Agreements.

 

The Borrower shall not, and shall not permit any of its Restricted Subsidiaries
that are not Guarantors to, directly or indirectly, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or consensual
restriction on the ability of any such Restricted Subsidiary to:

 

(1)                                 (a)  pay dividends or make any other
distributions to the Borrower or any of its Restricted Subsidiaries on its
Capital Stock or with respect to any other interest or participation in, or
measured by, its profits, or

 

140

--------------------------------------------------------------------------------


 

(b)                                 pay any Indebtedness owed to the Borrower or
any of its Restricted Subsidiaries;

 

(2)                                 make loans or advances to the Borrower or
any of its Restricted Subsidiaries; or

 

(3)                                 sell, lease or transfer any of its
properties or assets to the Borrower or any of its Restricted Subsidiaries,

 

except (in each case) for such encumbrances or restrictions existing under or by
reason of:

 

(a)                                 contractual encumbrances or restrictions in
effect on the Closing Date, including pursuant to the Senior Notes Indenture;

 

(b)                                 Loan Documents;

 

(c)                                  purchase money obligations for property
acquired in the ordinary course of business and Capitalized Lease Obligations
that impose restrictions of the nature discussed in clause (3) above on the
property so acquired;

 

(d)                                 applicable law or any applicable rule,
regulation or order;

 

(e)                                  any agreement or other instrument of a
Person acquired by or merged or consolidated with or into the Borrower or any of
its Restricted Subsidiaries in existence at the time of such transaction (but
not created in contemplation thereof), which encumbrance or restriction is not
applicable to any Person, or the properties or assets of any Person, other than
the Person and its Subsidiaries, or the property or assets of the Person and its
Subsidiaries, so acquired;

 

(f)                                   contracts for the sale of assets,
including customary restrictions with respect to a Subsidiary of the Borrower,
pursuant to an agreement that has been entered into for the sale or disposition
of all or substantially all of the Capital Stock or assets of such Subsidiary
that impose restrictions on the assets to be sold;

 

(g)                                  Secured Indebtedness otherwise permitted to
be incurred under Sections 7.01 and 7.02 that limit the right of the debtor to
dispose of the assets securing such Indebtedness;

 

(h)                                 restrictions on cash or other deposits or
net worth imposed by customers under contracts entered into in the ordinary
course of business;

 

(i)                                     other Indebtedness, Disqualified Stock
or Preferred Stock of Foreign Subsidiaries permitted to be incurred subsequent
to the Closing Date under Section 7.02;

 

(j)                                    customary provisions in joint venture
agreements or arrangements and other similar agreements or arrangements relating
solely to such joint venture;

 

141

--------------------------------------------------------------------------------


 

(k)                                 customary provisions contained in leases,
sub-leases, licenses or sub-licenses of intellectual property and other
agreements, in each case, entered into in the ordinary course of business;

 

(l)                                     any encumbrances or restrictions of the
type referred to in clauses (1), (2) and (3) above imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (a) through (k) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Borrower, no
more restrictive in any material respect with respect to such encumbrance and
other restrictions taken as a whole than those prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing;

 

(m)                             restrictions created in connection with any
Receivables Facility that, in the good faith determination of the Borrower are
necessary or advisable to effect such Receivables Facility; and

 

(n)                                 restrictions on Equity Interests
constituting Margin Stock or Amber Holding Equity Interests.

 

Section 7.09                             Financial Covenant.

 

The Borrower shall not permit the Consolidated Secured Debt Ratio as of the last
day of any Test Period to be higher than 2.50 to 1.00; provided that the
provisions of this Section 7.09 shall not be applicable to any such last day of
such Test Period if on such last day of such Test Period, the Outstanding Amount
of Revolving Credit Loans (including the Outstanding Amount of Swing Line Loans
and the aggregate Outstanding Amount of L/C Obligations, but excluding (i) all
Letters of Credit that are Cash Collateralized and (ii) non-Cash Collateralized
Letters of Credit in an aggregate amount not to exceed $20,000,000)) is equal to
or less than 15% of the total Revolving Credit Commitments of all Revolving
Credit Lenders.

 

The provisions of this Section 7.09 are for the benefit of the Revolving Credit
Lenders only and the Required Class Lenders may amend, waive or otherwise modify
this Section 7.09 or the defined terms used solely for purposes of this
Section 7.09 or waive any Default resulting from a breach of this Section 7.09
without the consent of any Lenders other than the Required Class Lenders in
accordance with the provisions of clause (v) of the second proviso of
Section 10.01.

 

Section 7.10                             Accounting Changes.

 

The Borrower shall not make any change in its fiscal year (other than in
connection with a change in accounting practices pursuant to Section 6.01);
provided, however, that the Borrower may, upon written notice to the
Administrative Agent, change its fiscal year to any other fiscal year reasonably
acceptable to the Administrative Agent, in which case, the Borrower and the

 

142

--------------------------------------------------------------------------------


 

Administrative Agent will, and are hereby authorized by the Lenders to, make any
adjustments to this Agreement that are necessary to reflect such change in
fiscal year.

 

ARTICLE VIII.

Events Of Default and Remedies

 

Section 8.01                             Events of Default.

 

Any of the following shall constitute an event of default (an “Event of
Default”):

 

(a)                                 Non-Payment.  Any Loan Party fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan,
(ii) within five (5) Business Days after the same becomes due, any interest on
any Loan or (iii) within ten (10) Business Days after the same becomes due, any
other amount payable hereunder or with respect to any other Loan Document; or

 

(b)                                 Specific Covenants.  The Borrower fails to
perform or observe any term, covenant or agreement contained in any of Sections
6.03(a) or 6.05(a) (solely with respect to the Borrower) or Article VII;
provided that a Default as a result of a breach of Section 7.09 (a “Financial
Covenant Event of Default”) shall not constitute an Event of Default with
respect to any Term Loans, Incremental Term Loans or Extended Term Loans unless
and until the Revolving Credit Lenders have declared all amounts outstanding
under the Revolving Credit Facility to be immediately due and payable and all
outstanding Revolving Credit Commitments to be immediately terminated, in each
case in accordance with this Agreement (the “Term Loan Standstill Period”); or

 

(c)                                  Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in
Section 8.01(a) or (b) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for thirty (30) days after
notice thereof by the Administrative Agent to the Borrower; or

 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Borrower or any other Loan Party herein, in any other
Loan Document, or in any document required to be delivered in connection
herewith or therewith shall be incorrect or misleading in any material respect
when made or deemed made; or

 

(e)                                  Cross-Default.  Any Loan Party or any
Restricted Subsidiary (A) fails to make any payment beyond the applicable grace
period with respect thereto, if any (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
(other than Indebtedness hereunder) having an aggregate principal amount of not
less than the Threshold Amount, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness, or any other event
occurs (other than, with respect to Indebtedness consisting of Swap Contracts,
termination events or equivalent events pursuant to the terms of such Swap
Contracts), the effect of which default or other event is to cause, or to permit
the holder or holders of

 

143

--------------------------------------------------------------------------------


 

such Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity;
provided that this clause (e)(B) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness; provided
further that notwithstanding any provision of this clause (e) to the contrary,
to the extent that the terms of any such agreement or instrument governing the
sale, pledge or disposal of Margin Stock or the Equity Interests in Amber
Holding or utilization of the proceeds of such Indebtedness in connection
therewith would result in such acceleration and in a Default or an Event of
Default under this Agreement, and would cause this Agreement or any Loan to be
subject to the margin requirements or any other restriction under Regulation U
issued by the FRB, then such acceleration shall not constitute a Default or
Event of Default under this clause (e); or

 

(f)                                   Insolvency Proceedings, Etc.  Any Loan
Party or any Restricted Subsidiary institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer is appointed without the application or consent of such
Person and the appointment continues undischarged or unstayed for sixty (60)
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for sixty (60)
calendar days, or an order for relief is entered in any such proceeding; or

 

(g)                                  Inability to Pay Debts; Attachment. 
(i) Any Loan Party or any Restricted Subsidiary becomes unable or admits in
writing its inability or fails generally to pay its debts in excess of the
Threshold Amount as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of the Borrower and the Restricted Subsidiaries, taken as a
whole, and is not released, vacated or fully bonded within sixty (60) days after
its issue or levy; or

 

(h)                                 Judgments.  There is entered against any
Loan Party or any Restricted Subsidiary a final judgment or order for the
payment of money in an aggregate amount exceeding the Threshold Amount (to the
extent not covered by independent third-party insurance as to which the insurer
has been notified of such judgment or order and has not disputed coverage) and
such judgment or order shall not have been satisfied, vacated, discharged or
stayed or bonded pending an appeal for a period of sixty (60) consecutive days;
or

 

144

--------------------------------------------------------------------------------


 

(i)                                     Invalidity of Loan Documents.  Any
material provision of any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder (including as a result of a transaction permitted under Section 7.03
or 7.04) or as a result of acts or omissions by the Administrative Agent or
Collateral Agent or any Lender or the satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party contests
in writing the validity or enforceability of any provision of any Loan Document
or the validity or priority of a Lien as required by the Collateral Documents on
a material portion of the Collateral; or any Loan Party denies in writing that
it has any or further liability or obligation under any Loan Document (other
than as a result of repayment in full of the Obligations and termination of the
Aggregate Commitments), or purports in writing to revoke or rescind any Loan
Document; or

 

(j)                                    Change of Control.  There occurs any
Change of Control; or

 

(k)                                 Collateral Documents.  Any Collateral
Document after delivery thereof pursuant to Section 6.11 or 6.13 shall for any
reason (other than pursuant to the terms thereof including as a result of a
transaction not prohibited under this Agreement) cease to create a valid and
perfected Lien, with the priority required by the Collateral Documents on and
security interest in any material portion of the Collateral purported to be
covered thereby, subject to Liens permitted under Section 7.01, (i) except to
the extent that any such loss of perfection or priority results from the failure
of the Administrative Agent or the Collateral Agent to maintain possession of
certificates actually delivered to it representing securities pledged under the
Collateral Documents or to file Uniform Commercial Code continuation statements
and (ii) except for any failure due to foreign Laws, rules and regulations as
they relate to pledges of Equity Interests in Foreign Subsidiaries (other than
pledges made under Laws of the applicable jurisdiction of formation of such
Foreign Subsidiary); or

 

(l)                                     ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of a Loan Party, a Restricted
Subsidiary or any ERISA affiliate under Title IV of ERISA in an aggregate amount
which could reasonably be expected to result in a Material Adverse Effect,
(ii) a Loan Party, any Restricted Subsidiary or any ERISA Affiliate fails to pay
when due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount which could reasonably be
expected to result in a Material Adverse Effect, or (iii) with respect to any
Foreign Plan, a termination, withdrawal or noncompliance with applicable Law or
plan terms, except as could not reasonably be expected to have a Material
Adverse Effect.

 

Section 8.02                             Remedies Upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent may
and, at the request of the Required Lenders, shall take any or all of the
following actions (or, to the extent such Event of Default solely comprises a
Financial Covenant Event of Default, prior to the

 

145

--------------------------------------------------------------------------------


 

expiration of the Term Loan Standstill Period, at the request of the Required
Lenders under the Revolving Credit Facility only, and in such case only with
respect to the Revolving Credit Commitments, Swing Line Loans, and any Letters
of Credit):

 

(i)                                     declare the commitment of each Lender to
make Loans and any obligation of the L/C Issuers to make L/C Credit Extensions
to be terminated, whereupon such commitments and obligation shall be terminated;

 

(ii)                                  declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;

 

(iii)                               require that the Borrower Cash Collateralize
the L/C Obligations (in an amount equal to the then Outstanding Amount thereof);
and

 

(iv)                              subject to the Intercreditor Agreement,
exercise on behalf of itself and the Lenders all rights and remedies available
to it and the Lenders under the Loan Documents or applicable Law;

 

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

Section 8.03                             Exclusion of Immaterial Subsidiaries.

 

Solely for the purpose of determining whether a Default or Event of Default has
occurred under clause (f), (g) or (h) of Section 8.01, any reference in any such
clause to any Restricted Subsidiary or Loan Party shall be deemed not to include
any Restricted Subsidiary affected by any event or circumstances referred to in
any such clause that did not, as of the last day of the most recent completed
fiscal quarter of the Borrower, have assets with a value in excess of 5% of the
consolidated total assets of the Borrower and the Restricted Subsidiaries and
did not, as of the four quarter period ending on the last day of such fiscal
quarter, have revenues exceeding 5% of the total revenues of the Borrower and
the Restricted Subsidiaries (it being agreed that all Restricted Subsidiaries
affected by any event or circumstance referred to in any such clause shall be
considered together, as a single consolidated Restricted Subsidiary, for
purposes of determining whether the condition specified above is satisfied).

 

146

--------------------------------------------------------------------------------


 

Section 8.04                             Application of Funds.

 

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order (to the
fullest extent permitted by mandatory provisions of applicable Law):

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent or the Collateral Agent in its
capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, and any fees, premiums and
scheduled periodic payments due under Treasury Services Agreements or Secured
Hedge Agreements, ratably among the Secured Parties in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings (including to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit), and any breakage, termination or other payments under Treasury
Services Agreements or Secured Hedge Agreements, ratably among the Secured
Parties in proportion to the respective amounts described in this clause Fourth
held by them;

 

Fifth, to the payment of all other Obligations of the Borrower that are due and
payable to the Administrative Agent and the other Secured Parties on such date,
ratably based upon the respective aggregate amounts of all such Obligations
owing to the Administrative Agent and the other Secured Parties on such date;
and

 

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower.

 

147

--------------------------------------------------------------------------------


 

ARTICLE IX.

Administrative Agent and Other Agents

 

Section 9.01                             Appointment and Authority.

 

(a)                                 Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent and the Collateral Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Article are solely for
the benefit of the Administrative Agent, the Collateral Agent, the Lenders and
the L/C Issuer, and neither the Borrower nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions.

 

(b)                                 The Administrative Agent shall also act as
the Collateral Agent under the Loan Documents, and each of the Lenders
(including in its capacity as a potential Hedge Bank) and the L/C Issuer hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and the L/C Issuer for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto.  In this connection, the Administrative Agent, as
Collateral Agent and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 9.02 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article IX and Article X (including Section 10.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the Collateral
Agent under the Loan Documents) as if set forth in full herein with respect
thereto.

 

Section 9.02                             Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

Section 9.03                             Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:

 

148

--------------------------------------------------------------------------------


 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

(d)                                 The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as the Administrative Agent shall believe in good faith shall
be necessary, under the circumstances as provided in Sections 10.01 and 8.02),
in each case in the absence of its own bad faith, gross negligence or willful
misconduct.  The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until notice describing such Default is given to the
Administrative Agent by the Borrower, a Lender or the L/C Issuer.

 

(e)                                  The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or the creation, perfection or priority of any Lien
purported to be created by the Collateral Documents, (v) the value or the
sufficiency of any Collateral, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

Section 9.04                             Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) reasonably
believed by it to be genuine and to have been signed, sent or otherwise
authenticated

 

149

--------------------------------------------------------------------------------


 

by the proper Person.  The Administrative Agent also may rely upon any statement
made to it orally or by telephone and reasonably believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of a Loan, or the issuance of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or the L/C Issuer, the Administrative
Agent may presume that such condition is satisfactory to such Lender or the L/C
Issuer unless the Administrative Agent shall have received notice to the
contrary from such Lender or the L/C Issuer prior to the making of such Loan or
the issuance of such Letter of Credit.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

Section 9.05                             Non-Reliance on Administrative Agent
and Other Lenders.

 

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

Section 9.06                             Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

 

Section 9.07                             Resignation of Administrative Agent.

 

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set

 

150

--------------------------------------------------------------------------------


 

forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders or the L/C Issuer under any of the Loan Documents, the
retiring Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (b) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the L/C Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

 

Section 9.08                             Administrative Agent May File Proofs of
Claim.

 

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations that

 

151

--------------------------------------------------------------------------------


 

are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the L/C Issuer and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the L/C Issuer and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the L/C Issuer and the Administrative Agent under
Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial proceeding;
and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due to the Administrative Agent under Sections 2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

 

Section 9.09                             Collateral and Guaranty Matters.

 

Each of the Lenders (including in its capacity as a potential Hedge Bank) and
the L/C Issuer irrevocably authorize the Collateral Agent, at its option and in
its discretion,

 

(a)                                 to release any Lien on any property granted
to or held by the Administrative Agent under any Loan Document (i) upon
termination of the Aggregate Commitments and payment in full of all Obligations
(other than (A) contingent indemnification obligations and (B) obligations and
liabilities under Treasury Services Agreements and Secured Hedge Agreements as
to which arrangements satisfactory to the applicable Hedge Bank shall have been
made) and the expiration or termination of all Letters of Credit (other than
Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuer shall have been made), (ii) that is sold
or to be sold as part of or in connection with any sale permitted hereunder or
under any other Loan Document to a Person that is not a Loan Party, (iii) that
constitutes “Excluded Assets” (as such term is defined in the Security
Agreement), (iv) if approved, authorized or ratified in writing in accordance
with Section 10.01, (v) if the property subject to such Lien is owned by a
Guarantor, upon release of such Guarantor from its obligations under its
Guaranty pursuant to clause (b) below or (vi) upon the terms of the Collateral
Documents or the Intercreditor Agreement (if in effect) or any other
intercreditor agreement entered into pursuant hereto;

 

152

--------------------------------------------------------------------------------


 

(b)                                 to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder, or becomes an Excluded Subsidiary
or an Unrestricted Subsidiary; and

 

(c)                                  to subordinate any Lien on any property
granted to or held by the Administrative Agent or Collateral Agent under any
Loan Document to the holder of any Lien on such property that is permitted by
Section 7.01(6) (but solely in the case of Indebtedness incurred pursuant to
clause (4) of Section 7.02(b)).

 

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s
authority to release or subordinate its interest in particular types or items of
property, or to release any Guarantor from its obligations under the Guaranty
pursuant to this Section 9.09.  In each case as specified in this Section 9.09,
the Administrative Agent or the Collateral Agent will, at the Borrower’s
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release or subordination of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents or to subordinate its interest in such item, or to
release such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.09.

 

The Lenders hereby authorize the Administrative Agent to enter into any
Intercreditor Agreement, any Second Lien Intercreditor Agreement or other
intercreditor agreement or arrangement permitted under this Agreement and the
Lenders acknowledge that any such intercreditor agreement is binding upon the
Lenders.

 

Section 9.10                             No Other Duties, Etc.

 

Anything herein to the contrary notwithstanding, none of the “syndication
agent,” “joint bookrunners” or “arrangers” listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the L/C Issuer hereunder.

 

Section 9.11                             Treasury Services Agreements and
Secured Hedge Agreements.

 

No Hedge Bank that obtains the benefits of Section 8.04, the Guaranty or any
Collateral by virtue of the provisions hereof or of the Guaranty or any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents.  Notwithstanding any
other provision of this Article IX to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Treasury
Services Agreements and Secured Hedge Agreements unless the Administrative Agent
has received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Hedge
Bank, as the case may be.

 

153

--------------------------------------------------------------------------------


 

Section 9.12                             Withholding Tax.

 

To the extent required by any applicable Laws (as determined in good faith by
the Administrative Agent), the Administrative Agent may withhold from any
payment to any Lender under any Loan Document an amount equivalent to any
applicable withholding Tax.  Without limiting or expanding the provisions of
Section 3.01, each Lender shall indemnify and hold harmless the Administrative
Agent against, and shall make payable in respect thereof within 10 days after
demand therefor, any and all Taxes and any and all related losses, claims,
liabilities and expenses (including fees, charges and disbursements of any
counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the IRS or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold Tax from amounts
paid to or for the account of such Lender for any reason (including because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective). 
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error. 
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
Section 9.12.  The agreements in this Section 9.12 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all other Obligations.  For the
avoidance of doubt, the term “Lender” shall, for purposes of this Section 9.12,
include any Swing Line Lender and any L/C Issuer.

 

ARTICLE X.

Miscellaneous

 

Section 10.01                      Amendments, Etc.

 

Except as otherwise set forth in this Agreement, no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by any Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and such Loan Party, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided
that, no such amendment, waiver or consent shall:

 

(a)                                 extend or increase the Commitment of any
Lender without the written consent of each Lender holding such Commitment (it
being understood that a waiver of any condition precedent or of any Default,
Event of Default, mandatory prepayment or mandatory reduction of the Commitments
shall not constitute an extension or increase of any Commitment of any Lender);

 

(b)                                 postpone any date scheduled for, or reduce
or forgive the amount of, any payment of principal or interest under
Section 2.07 or 2.08 without the written consent of each Lender holding the
applicable Obligation (it being understood that the waiver of (or

 

154

--------------------------------------------------------------------------------


 

amendment to the terms of) any mandatory prepayment of the Term Loans shall not
constitute a postponement of any date scheduled for the payment of principal or
interest);

 

(c)                                  reduce or forgive the principal of, or the
rate of interest specified herein on, any Loan, or L/C Borrowing, or (subject to
clause (iii) of the second proviso to this Section 10.01) any fees or other
amounts payable hereunder or under any other Loan Document (or change the timing
of payments of such fees or other amounts) without the written consent of each
Lender holding such Loan, L/C Borrowing or to whom such fee or other amount is
owed; provided that, only the consent of the Required Lenders shall be necessary
to amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest at the Default Rate;

 

(d)                                 subject to the third paragraph of this
Section 10.01, change any provision of this Section 10.01, the definition of
“Required Lenders” or “Pro Rata Share” or Section 2.06(b), 2.12(a), 2.13 or 8.04
without the written consent of each Lender;

 

(e)                                  other than in connection with a transaction
permitted under Section 7.03 or 7.04, release all or substantially all of the
Collateral in any transaction or series of related transactions, without the
written consent of each Lender;

 

(f)                                   other than in connection with a
transaction permitted under Section 7.03 or 7.04, release all or substantially
all of the aggregate value of the Guarantees, without the written consent of
each Lender; or

 

(g)                                  without the written consent of the Required
Class Lenders, adversely affect the rights of a Class in respect of payments or
Collateral in a manner different to the effect of such amendment, waiver or
consent on any other Class,

 

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
a Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of such Swing Line Lender under this Agreement; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent or the Collateral Agent, as applicable, in addition to the Lenders
required above, affect the rights or duties of, or any fees or other amounts
payable to, the Administrative Agent or the Collateral Agent, as applicable,
under this Agreement or any other Loan Document; (iv) Section 10.06(g) may not
be amended, waived or otherwise modified without the consent of each Granting
Lender all or any part of whose Loans are being funded by an SPC at the time of
such amendment, waiver or other modification; and (v) no amendment, waiver or
consent shall be made to modify Section 7.09 or any definition related thereto
(as any such definition is used for purposes of Section 7.09) or waive any
Default or Event of Default resulting from a failure to perform or observe the
requirements of Section 7.09 without the written consent of the Required
Class Lenders under the applicable Revolving Credit Facility or Facilities with
respect to Revolving Credit Commitments (such Required Class Lenders shall
consent together as one Facility); provided, however, that the waivers described
in this

 

155

--------------------------------------------------------------------------------


 

clause (v) shall not require the consent of any Lenders other than the Required
Class Lenders under such Facility or Facilities with respect to Revolving Credit
Commitments; and provided further that the Borrower and the Administrative Agent
shall be permitted to enter into an amendment, supplement, modification, consent
or waiver to cure any ambiguity, omission, defect or inconsistency in any Loan
Document without the prior written consent of the Required Lenders.

 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender (it being understood that any Commitments or
Loans held or deemed held by any Defaulting Lender shall be excluded for a vote
of the Lenders hereunder requiring any consent of the Lenders).

 

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Credit Loans and the accrued interest and
fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders. 
Notwithstanding the foregoing, this Agreement may be amended to adjust the
borrowing mechanics related to Swing Line Loans with only the written consent of
the Administrative Agent, the applicable Swing Line Lender(s) and the Borrower
so long as the Obligations of the Revolving Credit Lenders and, if applicable,
the other Swing Line Lender are not affected thereby.

 

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

 

Section 10.02                      Notices; Effectiveness; Electronic
Communications.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i)                                     if to the Borrower, the Administrative
Agent, the L/C Issuer or the Swing Line Lender, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

 

156

--------------------------------------------------------------------------------


 

(ii)                                  if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the L/C Issuer hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the L/C Issuer pursuant to Article II if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS

 

157

--------------------------------------------------------------------------------


 

OR THE PLATFORM.  In no event shall the Administrative Agent or any of its
Related Parties (collectively, the “Agent Parties”) have any liability to the
Borrower, any Lender, the L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the bad faith, gross negligence or willful misconduct of such
Agent Party; provided, however, that in no event shall any Agent Party have any
liability to the Borrower, any Lender, the L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

 

(d)                                 Change of Address, Etc.  Each of the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender may
change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent, the L/C Issuer and the Swing Line Lender.  In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

 

(e)                                  Reliance by the Agents, L/C Issuer and
Lenders. The Administrative Agent, the Collateral Agent, the L/C Issuer and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
the Administrative Agent, the Collateral Agent, the L/C Issuer, each Lender and
the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower in the absence of bad faith,
gross negligence or willful misconduct by such Person.  All telephonic notices
to and other telephonic communications with the Administrative Agent or the
Collateral Agent, may be recorded by the Administrative Agent or the Collateral
Agent, and each of the parties hereto hereby consents to such recording.

 

158

--------------------------------------------------------------------------------


 

Section 10.03                      No Waiver; Cumulative Remedies; Enforcement.

 

No failure by any Lender or the Administrative Agent or the Collateral Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by Law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

Section 10.04                      Expenses; Indemnity; Damage Waiver.

 

(a)                                       Costs and Expenses.  The Borrower
shall pay (i) all reasonable and documented out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates (including the reasonable and
documented out-of-pocket fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreementand the other Loan Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by the L/C Issuer in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the reasonable and
documented out-of-pocket fees, charges and disbursements of any counsel for the

 

159

--------------------------------------------------------------------------------


 

Administrative Agent, any Lender or the L/C Issuer), and shall pay all allocated
fees and time charges for attorneys who may be employees of the Administrative
Agent, any Lender or the L/C Issuer, in connection with the enforcement or
protection of its rights (A) in connection with this Agreement, including
Section 6.10 hereof, and the other Loan Documents, including its rights under
this Section, or (B) in connection with Loans made or Letters of Credit issued
hereunder, including all such reasonable and documented out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

 

(b)                                       Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent (and any sub-agent thereof),
each Lender and the L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), and shall indemnify and hold harmless each Indemnitee from
all fees and time charges and disbursements for attorneys who may be employees
of any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee
by any third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or Release of
Hazardous Materials at, on, under or emanating from any property owned, leased
or operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party or any of the Borrower’s or such Loan Party’s directors, shareholders or
creditors, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.

 

(c)                                        Reimbursement by Lenders.  To the
extent that the Borrower for any reason fails to indefeasibly pay any amount
required under subsection (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof), the L/C Issuer or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent

 

160

--------------------------------------------------------------------------------


 

(or any such sub-agent), the L/C Issuer or such Related Party, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or L/C
Issuer in connection with such capacity.  The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.12(e).

 

(d)                                       Waiver of Consequential Damages, Etc. 
To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof.  No Indemnitee referred
to in subsection (b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed to
such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the bad faith,
gross negligence or willful misconduct of such Indemnitee as determined by a
final and nonappealable judgment of a court of competent jurisdiction.

 

(e)                                        Payments.  All amounts due under this
Section shall be payable not later than ten Business Days after demand therefor.

 

(f)                                         Survival.  The agreements in this
Section shall survive the resignation of the Administrative Agent, the L/C
Issuer and the Swing Line Lender, the replacement of any Lender, the termination
of the Aggregate Commitments and the repayment, satisfaction or discharge of all
the other Obligations.

 

Section 10.05                      Payments Set Aside.

 

To the extent that any payment by or on behalf of the Borrower is made to any
Agent or any Lender, or any Agent or any Lender exercises its right of setoff,
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by such Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall, to the fullest extent
possible under provisions of applicable Law, be revived and continued in full
force and effect as if such payment had not been made or such setoff had not
occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by any Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the applicable Federal Funds
Rate from time to time in effect.

 

161

--------------------------------------------------------------------------------


 

Section 10.06                      Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that (other than as permitted pursuant to Section 7.03) neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 10.06(b) (such an assignee, an
“Eligible Assignee”), (ii) by way of participation in accordance with the
provisions of Section 10.06(d), (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f), or (iv) to an
SPC in accordance with the provisions of Section 10.06(g) (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees (“Assignees”) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment(s) and the Loans (including for purposes of this Section 10.06(b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment under any Facility and the
Loans at the time owing to it under such Facility or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

(B)                               in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000, in the case
of any assignment in respect of the Revolving Credit Facility, or $1,000,000, in
the case of any assignment in respect of Term Loans, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee

 

162

--------------------------------------------------------------------------------


 

and members of its Assignee Group) will be treated as a single assignment for
purposes of determining whether such minimum amount has been met;

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned, except that this clause (ii) shall not
(A) apply to the Swing Line Lender’s rights and obligations in respect of Swing
Line Loans or (B) prohibit any Lender from assigning all or a portion of its
rights and obligations among separate Facilities on a non-pro rata basis;

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition:

 

(A)                                                         the consent of the
Borrower (such consent not to be unreasonably withheld or delayed) shall be
required unless (1) an Event of Default under Section 8.01(a), (f) or (g) has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof;

 

(B)                                                         the consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed)
shall be required for assignments in respect of (1) any Term Commitment or
Revolving Credit Commitment if such assignment is to a Person that is not a
Lender with a Commitment in respect of the applicable Facility, an Affiliate of
such Lender or an Approved Fund with respect to such Lender or (2) any Term Loan
to a Person that is not a Lender, an Affiliate of a Lender or an Approved Fund;

 

(C)                                                         the consent of the
L/C Issuer (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment that increases the obligation of the assignee to
participate in exposure under one or more Letters of Credit (whether or not then
outstanding); and

 

(D)                                                         the consent of the
Swing Line Lender (such consent not to be unreasonably withheld or delayed)
shall be required for any assignment in respect of the Revolving Credit
Facility.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

163

--------------------------------------------------------------------------------


 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made (A) to the Borrower or any of the Borrower’s Affiliates
or Subsidiaries, (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) to a natural person.

 

(vi)                              Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Line
Loans in accordance with its Applicable Percentage.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrower (and such
agency being solely for tax purposes), shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and related interest amounts) of the
Loans and L/C Obligations

 

164

--------------------------------------------------------------------------------


 

owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the Borrower
and any Lender (with respect to its own interests only), at any reasonable time
and from time to time upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person, a Defaulting
Lender or the Borrower or any of the Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans (including such Lender’s participations in L/C Obligations
and/or Swing Line Loans) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders
and the L/C Issuer shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement. 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations of such Sections and Section 10.13) to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to
Section 10.06(b).  To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.13 as though it were
a Lender.

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and related
interest amounts) of each participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”).  The entries in
the Participant Register shall be conclusive, absent manifest error, and the
Borrower and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary; provided that no Lender
shall have the obligation to disclose all or a portion of the Participant
Register (including the identity of the Participant or any information relating
to a Participant’s interest in any Loans or other obligations under any Loan
Document) to any Person expect to the extent that such disclosure is necessary
to establish that any loans are in registered form for U.S. federal income tax
purposes.

 

165

--------------------------------------------------------------------------------


 

(e)                                  Limitations upon Participant Rights. A
Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, except to
the extent such entitlement to receive a greater payment results from a Change
in Law that occurs after the Participant acquired the applicable participation.

 

(f)                                   Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

(g)                                  Special Purpose Funding Vehicles. 
Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof or, if
it fails to do so, to make such payment to the Administrative Agent as is
required under Section 2.12(c)(ii).  Each party hereto hereby agrees that
(i) each SPC shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations of such Sections and Section 10.13)
to the same extent as if it were a Granting Lender and had acquired its interest
by assignment pursuant to Section 10.06(b) (provided that an SPC shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Granting Lender would have been entitled to receive with respect to
the SPC granted to such SPC, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the SPC became an
SPC, (ii) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement for which a Lender would be liable, and (iii) the Granting
Lender shall for all purposes, including the approval of any amendment, waiver
or other modification of any provision of any Loan Document, remain the lender
of record hereunder.  The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender.  In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior debt of any
SPC, it will not institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the laws of the United States or any State
thereof.  Notwithstanding anything to the contrary contained herein, any SPC may
(i) with notice to, but without prior consent of the Borrower and the
Administrative Agent and with the payment of a processing fee in the amount of
$3,500 (which processing fee may be waived by the Administrative Agent in its
sole discretion), assign all or any portion of its right to receive payment with
respect to any Loan to the Granting Lender and (ii) disclose on a confidential
basis any non-public information relating to

 

166

--------------------------------------------------------------------------------


 

its funding of Loans to any rating agency, commercial paper dealer or provider
of any surety or Guarantee or credit or liquidity enhancement to such SPC.

 

(h)                                 Resignation as L/C Issuer or Swing Line
Lender after Assignment.  Notwithstanding anything to the contrary contained
herein, if at any time Bank of America assigns all of its Revolving Credit
Commitment and Revolving Credit Loans pursuant to Section 10.06(b), Bank of
America may, (i) upon 30 days’ notice to the Borrower and the Lenders, resign as
L/C Issuer and/or (ii) upon 30 days’ notice to the Borrower, resign as Swing
Line Lender.  In the event of any such resignation as L/C Issuer or Swing Line
Lender, the Borrower shall be entitled to appoint from among the Lenders a
successor L/C Issuer or Swing Line Lender hereunder; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of Bank of America as L/C Issuer or Swing Line Lender, as the case
may be.  If Bank of America resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)).  If Bank of America resigns
as Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c).  Upon the appointment
of a successor L/C Issuer and/or Swing Line Lender, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as the case may be, and
(b) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.

 

(i)                                     Notwithstanding anything to the contrary
contained herein, any Lender may assign all or any portion of its Term Loans
hereunder to the Borrower or any of its Subsidiaries through (x) Dutch auctions
open to all Lenders on a pro rata basis in accordance with procedures set forth
in Exhibit L hereto or (y) notwithstanding Sections 2.12 and 2.13 or any other
provision in this Agreement, open market purchases on a non-pro rata basis;
provided, that:

 

(i)                           in connection with assignments pursuant to clause
(x) above, the Borrower or such Subsidiary shall make an offer to all Lenders to
take Term Loans by assignment pursuant to procedures set forth in Exhibit L
hereto;

 

(ii)                              upon the effectiveness of any such assignment,
such Term Loans shall promptly be retired, and shall be deemed cancelled and not
outstanding for all purposes under this Agreement;

 

(iii)                               no Default or Event of Default shall exist
and be continuing;

 

(iv)                             the Borrower must represent and warrant to the
assigning Lender that it does not possess material non-public information with
respect to the Borrower and its

 

167

--------------------------------------------------------------------------------


 

Subsidiaries that has not been disclosed to the Lenders generally (other than
Lenders who elect not to receive such information); and

 

(iv)                             the Borrower and any other Affiliates of the
Borrower shall be Eligible Assignees with respect to the Term Loans only.

 

Section 10.07                      Treatment of Certain Information;
Confidentiality.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.14 or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower, (h) on a
confidential basis to (i) any rating agency in connection with rating the
Borrower or its Subsidiaries or the credit facilities provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, (i) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Lender,
the L/C Issuer or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrower.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidi ary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary,

 

168

--------------------------------------------------------------------------------


 

as the case may be, (b) it has developed compliance procedures regarding the use
of material non-public information and (c) it will handle such material
non-public information in accordance with applicable Law, including United
States Federal and state securities Laws. In addition, the Administrative Agent
and each Lender may disclose the existence of this Agreement and the information
about this Agreement to market data collectors, similar services providers to
the lending industry, and service providers to the Administrative Agent and the
Lenders in connection with the administration and management of this Agreement
and the other Loan Documents.

 

Section 10.08                      Setoff.

 

In addition to any rights and remedies of the Lenders provided by Law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
its Affiliates (and the Collateral Agent, in respect of any unpaid fees, costs
and expenses payable hereunder) is authorized at any time and from time to time,
without prior notice to the Borrower, any such notice being waived by the
Borrower (on its own behalf and on behalf of each Loan Party and each of its
Subsidiaries) to the fullest extent permitted by applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held by, and other Indebtedness at any time owing by, such
Lender and its Affiliates or the Collateral Agent to or for the credit or the
account of the respective Loan Parties and their Subsidiaries against any and
all Obligations owing to such Lender and its Affiliates or the Collateral Agent
hereunder or under any other Loan Document, now or hereafter existing,
irrespective of whether or not such Agent or such Lender or Affiliate shall have
made demand under this Agreement or any other Loan Document and although such
Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or Indebtedness.  Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such set off and application made by such Lender; provided, that the failure to
give such notice shall not affect the validity of such setoff and application. 
The rights of the Administrative Agent, the Collateral Agent and each Lender
under this Section 10.08 are in addition to other rights and remedies (including
other rights of setoff) that the Administrative Agent, the Collateral Agent and
such Lender may have.

 

Section 10.09                      Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by an
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

 

169

--------------------------------------------------------------------------------


 

Section 10.10                      Counterparts; Effectiveness.

 

This Agreement and each other Loan Document may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Delivery by telecopier
of an executed counterpart of a signature page to this Agreement and each other
Loan Document shall be effective as delivery of an original executed counterpart
of this Agreement and such other Loan Document.  The Agents may also require
that any such documents and signatures delivered by telecopier be confirmed by a
manually signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
delivered by telecopier. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto.

 

Section 10.11                      Integration.

 

This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter. 
In the event of any conflict between the provisions of this Agreement and those
of any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Agents or the Lenders in any other Loan Document shall not be deemed a conflict
with this Agreement.  Each Loan Document was drafted with the joint
participation of the respective parties thereto and shall be construed neither
against nor in favor of any party, but rather in accordance with the fair
meaning thereof.

 

Section 10.12                      Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

Section 10.13                      Replacement of Lenders.

 

If any Lender requests compensation under Section 3.04, if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, if any Lender
is a Defaulting Lender or if any other circumstance exists hereunder that gives
the Borrower the right to replace a Lender as a party hereto, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance

 

170

--------------------------------------------------------------------------------


 

with and subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

 

(a)                                 the Administrative Agent shall have received
the assignment fee specified in Section 10.06(b);

 

(b)                             such Lender shall have received payment of an
amount equal to 100% of the outstanding principal of its Loans and L/C Advances
and, other than in the case of a Defaulting Lender, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents, any premium
thereon (assuming for this purpose that the Loans of such Lender were being
prepaid) from the assignee and any amounts payable by the Borrower pursuant to
Section 3.01, 3.04 or 3.05 from the Borrower (it being understood that the
Assignment and Assumption relating to such assignment shall provide that any
interest and fees that accrued prior to the effective date of the assignment
shall be for the account of the replaced Lender and such amounts that accrue on
and after the effective date of the assignment shall be for the account of the
replacement Lender);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter; and

 

(d)                                 such assignment does not conflict with
applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each Lender agrees that, if the Borrower elects to replace such
Lender in accordance with this Section 10.13, it shall promptly execute and
deliver to the Administrative Agent an Assignment and Assumption to evidence the
assignment and shall deliver to the Administrative Agent any Note (if Notes have
been issued in respect of such Lender’s Loans) subject to such Assignment and
Assumption; provided that the failure of any such Lender to execute an
Assignment and Assumption shall not render such assignment invalid and such
assignment shall be recorded in the Register.

 

Section 10.14                      Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 10.14, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited

 

171

--------------------------------------------------------------------------------


 

by Debtor Relief Laws, as determined in good faith by the Borrower and the
Administrative Agent, the L/C Issuer or the Swing Line Lender, as applicable,
then such provisions shall be deemed to be in effect only to the extent not so
limited.

 

Section 10.15                      GOVERNING LAW.

 

THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(a)                                 ANY LEGAL ACTION OR PROCEEDING ARISING UNDER
ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT,
OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY,
EACH AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS.  EACH LOAN PARTY, EACH AGENT AND
EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO. 
EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS IN THE MANNER
PROVIDED FOR NOTICES (OTHER THAN TELECOPIER) IN SECTION 10.02.  NOTHING IN THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

Section 10.16                      WAIVER OF RIGHT TO TRIAL BY JURY.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE

 

172

--------------------------------------------------------------------------------


 

OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

Section 10.17                      Binding Effect.

 

This Agreement shall become effective when it shall have been executed by the
Loan Parties and the Administrative Agent shall have been notified by each
Lender, the Swing Line Lenders and L/C Issuer that each such Lender, Swing Line
Lender and L/C Issuer has executed it and thereafter shall be binding upon and
inure to the benefit of the Loan Parties, each Agent and each Lender and their
respective successors and assigns, in each case in accordance with Section 10.06
(if applicable) and except that no Loan Party shall have the right to assign its
rights hereunder or any interest herein without the prior written consent of the
Lenders except as permitted by Section 7.03.

 

Section 10.18                      No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Borrower and the other Loan Parties
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Administrative Agent and the Arrangers, are arm’s-length commercial
transactions between the Borrower, the other Loan Parties their respective
Affiliates, on the one hand, and the Administrative Agent and the Arrangers, on
the other hand, (B) each of the Borrower and the other Loan Parties has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower and each of the other Loan
Parties are capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and the Arrangers each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower, the other Loan Parties or any of
their respective Affiliates, or any other Person and (B) neither the
Administrative Agent nor the Arrangers have any obligation to the Borrower, the
other Loan Parties or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower the
other Loan Parties and their respective Affiliates, and neither the
Administrative Agent nor the Arrangers have any obligation to disclose any of
such interests to the Borrower, the other Loan Parties or any of their
respective Affiliates.  To the fullest extent permitted by law, the Borrower and
each of the other Loan Parties hereby waive and release any claims that it may
have against the Administrative Agent and the Arrangers with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

173

--------------------------------------------------------------------------------


 

Section 10.19                      Lender Action.

 

Each Lender agrees that it shall not take or institute any actions or
proceedings, judicial or otherwise, for any right or remedy against any Loan
Party or any other obligor under any of the Loan Documents or the Secured Hedge
Agreements (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, without
the prior written consent of the Administrative Agent.  The provision of this
Section 10.19 are for the sole benefit of the Lenders and shall not afford any
right to, or constitute a defense available to, any Loan Party.

 

Section 10.20                      USA Patriot Act.

 

Each Lender that is subject to the USA Patriot Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name, address and tax identification number of each Loan Party and
other information regarding each Loan Party that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA Patriot Act.  This notice is given in accordance with the
requirements of the USA Patriot Act and is effective as to the Lenders and the
Administrative Agent. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA Patriot Act.

 

Section 10.21                      Electronic Execution of Assignments and
Certain Other Documents.

 

The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

ARTICLE XI.
Guarantee

 

Section 11.01                      The Guarantee.

 

Each Guarantor hereby jointly and severally with the other Guarantors
guarantees, as a primary obligor and not as a surety to each Secured Party and
their respective successors and assigns, the prompt payment in full when due
(whether at stated maturity, by required prepayment,

 

174

--------------------------------------------------------------------------------


 

declaration, demand, by acceleration or otherwise) of the principal of and
interest (including any interest, fees, costs or charges that would accrue but
for the provisions of (i) the Title 11 of the United States Code after any
bankruptcy or insolvency petition under Title 11 of the United States Code and
(ii) any other Debtor Relief Laws) on the Loans made by the Lenders to, and the
Notes held by each Lender of, the Borrower (other than such Guarantor), and all
other Obligations from time to time owing to the Secured Parties by any Loan
Party under any Loan Document or any Secured Hedge Agreement or any Treasury
Services Agreement, in each case strictly in accordance with the terms thereof,
excluding, with respect to any Guarantor at any time, Excluded Swap Obligations
with respect to such Guarantor at such time (such obligations being herein
collectively called the “Guaranteed Obligations”).  The Guarantors hereby
jointly and severally agree that if the Borrower or other Guarantor(s) shall
fail to pay in full when due (whether at stated maturity, by acceleration or
otherwise) any of the Guaranteed Obligations, the Guarantors will promptly pay
the same in cash, without any demand or notice whatsoever, and that in the case
of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal.  Notwithstanding anything to the contrary, this
Section 11.01 shall not require or result in the application of any amount
received from any Loan Party to any Excluded Swap Obligation of such Loan Party.

 

Section 11.02                      Obligations Unconditional.

 

The obligations of the Guarantors under Section 11.01 shall constitute a
guaranty of payment and to the fullest extent permitted by applicable Law, are
absolute, irrevocable and unconditional, joint and several, irrespective of the
value, genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of the Borrower under this Agreement, the Notes, if any, or any
other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or Guarantor (except for payment in full).  Without limiting
the generality of the foregoing, it is agreed that the occurrence of any one or
more of the following shall not alter or impair the liability of the Guarantors
hereunder which shall remain absolute, irrevocable and unconditional under any
and all circumstances as described above:

 

(i)                                     at any time or from time to time,
without notice to the Guarantors, the time for any performance of or compliance
with any of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived;

 

(ii)                                  any of the acts mentioned in any of the
provisions of this Agreement or the Notes, if any, or any other agreement or
instrument referred to herein or therein shall be done or omitted;

 

(iii)                               the maturity of any of the Guaranteed
Obligations shall be accelerated, or any of the Guaranteed Obligations shall be
amended in any respect, or any right under the Loan Documents or any other
agreement or instrument referred to herein or therein shall be amended or waived
in any respect or any other guarantee of any of the

 

175

--------------------------------------------------------------------------------


 

Guaranteed Obligations or any security therefor shall be released or exchanged
in whole or in part or otherwise dealt with;

 

(iv)                              any Lien or security interest granted to, or
in favor of, an L/C Issuer or any Lender or Agent as security for any of the
Guaranteed Obligations shall fail to be perfected; or

 

(v)                                 the release of any other Guarantor pursuant
to Section 11.09.

 

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that any Secured Party
exhaust any right, power or remedy or proceed against Borrower under this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein, or against any other person under any other guarantee of, or
security for, any of the Guaranteed Obligations.  The Guarantors waive any and
all notice of the creation, renewal, extension, waiver, termination or accrual
of any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Guarantee or acceptance of this Guarantee, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guarantee, and all
dealings between Borrower and the Secured Parties shall likewise be conclusively
presumed to have been had or consummated in reliance upon this Guarantee.  This
Guarantee shall be construed as a continuing, absolute, irrevocable and
unconditional guarantee of payment without regard to any right of offset with
respect to the Guaranteed Obligations at any time or from time to time held by
Secured Parties, and the obligations and liabilities of the Guarantors hereunder
shall not be conditioned or contingent upon the pursuit by the Secured Parties
or any other person at any time of any right or remedy against Borrower or
against any other person which may be or become liable in respect of all or any
part of the Guaranteed Obligations or against any collateral security or
guarantee therefor or right of offset with respect thereto.  This Guarantee
shall remain in full force and effect and be binding in accordance with and to
the extent of its terms upon the Guarantors and the successors and assigns
thereof, and shall inure to the benefit of the Lenders, and their respective
successors and assigns, notwithstanding that from time to time during the term
of this Agreement there may be no Guaranteed Obligations outstanding.

 

Section 11.03                      Reinstatement.

 

The obligations of the Guarantors under this Article XI shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of the Borrower or other Loan Party in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise.

 

Section 11.04                      Subrogation; Subordination.

 

Each Guarantor hereby agrees that until the payment and satisfaction in full in
cash of all Guaranteed Obligations and the expiration and termination of the
Commitments of the Lenders under this Agreement it shall waive any claim and
shall not exercise any right or remedy, direct

 

176

--------------------------------------------------------------------------------


 

or indirect, arising by reason of any performance by it of its guarantee in
Section 11.01, whether by subrogation or otherwise, against the Borrower or any
other Guarantor of any of the Guaranteed Obligations or any security for any of
the Guaranteed Obligations.

 

Section 11.05                      Remedies.

 

The Guarantors jointly and severally agree that, as between the Guarantors and
the Lenders, the obligations of the Borrower under this Agreement and the Notes,
if any, may be declared to be forthwith due and payable as provided in
Section 8.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in Section 8.02) for purposes of Section 11.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by the Guarantors for purposes of Section 11.01.

 

Section 11.06                      Instrument for the Payment of Money.

 

Each Guarantor hereby acknowledges that the guarantee in this Article XI
constitutes an instrument for the payment of money, and consents and agrees that
any Lender or Agent, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring a motion-action under New York CPLR Section 3213.

 

Section 11.07                      Continuing Guarantee.

 

The guarantee in this Article XI is a continuing guarantee of payment, and shall
apply to all Guaranteed Obligations whenever arising.

 

Section 11.08                      General Limitation on Guarantee Obligations.

 

In any action or proceeding involving any state corporate limited partnership or
limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reor ganization or other Law affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 11.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 11.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any Loan Party or any other person, be
automatically limited and reduced to the highest amount (after giving effect to
the right of contribution established in Section 11.10) that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

 

Section 11.09                      Release of Guarantors.

 

If, in compliance with the terms and provisions of the Loan Documents, all or
substantially all of the Equity Interests or property of any Guarantor are sold
or otherwise transferred (a

 

177

--------------------------------------------------------------------------------


 

“Transferred Guarantor”) to a person or persons, none of which is a Loan Party,
such Transferred Guarantor shall, upon the consummation of such sale or
transfer, be automatically released from its obligations under this Agreement
(including under Section 10.04 hereof) and its obligations to pledge and grant
any Collateral owned by it pursuant to any Collateral Document and, in the case
of a sale of all or substantially all of the Equity Interests of the Transferred
Guarantor, the pledge of such Equity Interests to the Collateral Agent pursuant
to the Collateral Documents shall be automatically released, and, so long as the
Borrower shall have provided the Agents such certifications or documents as any
Agent shall reasonably request, the Collateral Agent shall take such actions as
are necessary to effect each release described in this Section 11.09 in
accordance with the relevant provisions of the Collateral Documents.

 

Section 11.10                      Right of Contribution.

 

Each Guarantor hereby agrees that to the extent that a Subsidiary Guarantor
shall have paid more than its proportionate share of any payment made hereunder,
such Subsidiary Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder which has not paid its
proportionate share of such payment.  Each Subsidiary Guarantor’s right of
contribution shall be subject to the terms and conditions of Section 11.04.  The
provisions of this Section 11.10 shall in no respect limit the obligations and
liabilities of any Subsidiary Guarantor to the Administrative Agent, the L/C
Issuer, the Swing Line Lenders and the Lenders, and each Subsidiary Guarantor
shall remain liable to the Administrative Agent, the L/C Issuer, the Swing Line
Lenders and the Lenders for the full amount guaranteed by such Subsidiary
Guarantor hereunder.

 

Section 11.11                      Subject to Intercreditor Agreement.

 

Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the Administrative Agent pursuant to the Collateral
Documents are expressly subject to the Intercreditor Agreement (if in effect)
and any other intercreditor agreement entered into pursuant hereto and (ii) the
exercise of any right or remedy by the Administrative Agent hereunder or under
the Intercreditor Agreement (if in effect) and any other intercreditor agreement
entered into pursuant hereto is subject to the limitations and provisions of the
Intercreditor Agreement (if in effect) and such other intercreditor agreement
entered into pursuant hereto.  In the event of any conflict between the terms of
the Intercreditor Agreement (if in effect)  or any other such intercreditor and
terms of this Agreement, the terms of the Intercreditor Agreement (if in effect)
or such other intercreditor agreement, as applicable, shall govern.

 

Section 11.12                      Keepwell.

 

Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Guarantor to honor all
of its obligations under this Guaranty in respect of Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section 11.12 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 11.12, or
otherwise under this Guaranty, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not

 

178

--------------------------------------------------------------------------------


 

for any greater amount). The obligations of each Qualified ECP Guarantor under
this Section 11.12 shall remain in full force and effect until the termination
of the Aggregate Commitments and payment in full of all Obligations (other than
(x) obligations under Secured Hedge Agreements and Treasury Services Agreements
not yet due and payable and (y) contingent indemnification obligations not yet
accrued and payable) and the expiration or termination or cash collateralization
of all Letters of Credit. Each Qualified ECP Guarantor intends that this
Section 11.12 constitute, and this Section 11.12 shall be deemed to constitute,
a “keepwell, support, or other agreement” for the benefit of each other
Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

 

179

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

ACTIVISION BLIZZARD, INC.

 

 

 

 

 

By:

/s/ Dennis Durkin

 

 

Name:

Dennis Durkin

 

 

Title:

Chief Financial Officer

 

 

 

 

 

ACTIVISION PUBLlSHING, INC.

 

 

 

 

 

By:

/s/ Dennis Durkin

 

 

Name:

Dennis Durkin

 

 

Title:

Chief Financial Officer

 

 

 

 

 

BLIZZARD ENTERTAINMENT, INC.

 

 

 

 

 

By:

/s/ Eric Roeder

 

 

Name:

Eric Roeder

 

 

Title:

General Counsel

 

 

 

 

 

ACTIVISION ENTERTAINMENT HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Dennis Durkin

 

 

Name:

Dennis Durkin

 

 

Title:

Chief Financial Officer

 

SIGNATURE PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

 

 

By:

/s/ Tiffany Shin

 

 

Name:

Tiffany Shin

 

 

Title:

Assistant Vice President

 

SIGNATURE PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender,
L/C Issuer and Swing Line Lender

 

 

 

 

 

By:

/s/ Dan Kelly

 

 

Name:

Dan Kelly

 

 

Title:

Managing Director

 

SIGNATURE PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA. as a Lender

 

 

 

By:

/s/ Robert Ehudin

 

 

Name:

Robert Ehudin

 

 

Title:

Authorized Signatory

 

SIGNATURE PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

By:

/s/ Alfonse Simone

 

 

Name:

ALFONSE SIMONE

 

 

Title:

AUTHORIZED SIGNATORY

 

SIGNATURE PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, N.A., as a Lender

 

 

 

By:

/s/ Thomas Lerner

 

 

Name:

Thomas Lerner

 

 

Title:

Vice President
ID # 19169

 

SIGNATURE PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

MIZUHO BANK, LTD., as a Lender

 

 

 

By:

/s/ Bertram H. Tang

 

 

Name: Bertram H. Tang

 

 

Title: Authorized Signatory

 

SIGNATURE PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
as a Lender

 

 

 

By:

/s/ Richard Ong Pho

 

 

Name:

RICHARD ONG PHO

 

 

Title:

Director

 

 

 

 

 

SIGNATURE PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,
as a Lender

 

 

 

By:

/s/ Richard J Ameny Jr

 

 

Name:

Richard J Ameny Jr

 

 

Title:

Vice President

 

SIGNATURE PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as a Lender

 

 

 

 

 

By:

/s/ J Haynes Gentry, III

 

 

Name:

J Haynes Gentry, III

 

 

Title:

Director

 

SIGNATURE PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------